[novocure-2020creditagree001.jpg]
EXECUTION COPY CREDIT AGREEMENT dated as of November 6, 2020 among NOVOCURE
LIMITED The Subsidiary Borrowers Party Hereto The Lenders Party Hereto and
JPMORGAN CHASE BANK, N.A. as Administrative Agent JPMORGAN CHASE BANK, N.A. as
Sole Bookrunner and Sole Lead Arranger US-DOCS\118182092.9



--------------------------------------------------------------------------------



 
[novocure-2020creditagree002.jpg]
Table of Contents Page ARTICLE I Definitions
................................................................................................................................
1 SECTION 1.01 Defined Terms
............................................................................................................
1 SECTION 1.02 Classification of Loans and Borrowings
................................................................... 41 SECTION
1.03 Terms Generally
.......................................................................................................
41 SECTION 1.04 Accounting Terms; GAAP; Pro Forma Calculations
................................................ 41 SECTION 1.05 Interest Rates;
LIBOR Notification
.......................................................................... 42
SECTION 1.06 Status of Obligations
.................................................................................................
43 SECTION 1.07 Letter of Credit Amounts
..........................................................................................
43 SECTION 1.08 Divisions
...................................................................................................................
44 SECTION 1.09 Luxembourg Terms
..................................................................................................
44 SECTION 1.10 Swiss Guaranty Limitations
......................................................................................
44 ARTICLE II The Credits
............................................................................................................................
46 SECTION 2.01 Commitments
............................................................................................................
46 SECTION 2.02 Loans and Borrowings
..............................................................................................
47 SECTION 2.03 Requests for Revolving Borrowings
......................................................................... 47
SECTION 2.04 Determination of Dollar Amounts
............................................................................ 48
SECTION 2.05 Swingline Loans
.......................................................................................................
48 SECTION 2.06 Letters of Credit
........................................................................................................
50 SECTION 2.07 Funding of Borrowings
.............................................................................................
54 SECTION 2.08 Interest Elections
......................................................................................................
55 SECTION 2.09 Termination and Reduction of
Commitments........................................................... 56
SECTION 2.10 Repayment of Loans; Evidence of Debt
................................................................... 57 SECTION
2.11 Prepayment of Loans
................................................................................................
57 SECTION 2.12 Fees
...........................................................................................................................
58 SECTION 2.13 Interest
......................................................................................................................
59 SECTION 2.14 Alternate Rate of Interest
..........................................................................................
60 SECTION 2.15 Increased Costs
.........................................................................................................
63 SECTION 2.16 Break Funding Payments
..........................................................................................
64 SECTION 2.17 Taxes
.........................................................................................................................
65 SECTION 2.18 Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Setoffs
...................................................................................................................
69 SECTION 2.19 Mitigation Obligations; Replacement of Lenders
..................................................... 71 SECTION 2.20 Expansion
Option
.....................................................................................................
72 SECTION 2.21 Judgment Currency
...................................................................................................
73 SECTION 2.22 Designation of Subsidiary Borrowers
....................................................................... 73
SECTION 2.23 Defaulting Lenders
...................................................................................................
74 ARTICLE III Representations and Warranties
...........................................................................................
76 SECTION 3.01 Organization; Powers; Subsidiaries
.......................................................................... 76
SECTION 3.02 Authorization; Enforceability
...................................................................................
76 SECTION 3.03 Governmental Approvals; No Conflicts
................................................................... 77 SECTION
3.04 Financial Condition; No Material Adverse Change
.................................................. 77 SECTION 3.05 Properties
..................................................................................................................
77 SECTION 3.06 Litigation and Environmental Matters
...................................................................... 77
SECTION 3.07 Compliance with Laws and Agreements
.................................................................. 78 SECTION
3.08 Investment Company Status
.....................................................................................
78



--------------------------------------------------------------------------------



 
[novocure-2020creditagree003.jpg]
Table of Contents (continued) Page SECTION 3.09 Taxes
.........................................................................................................................
78 SECTION 3.10 ERISA
.......................................................................................................................
78 SECTION 3.11 Disclosure
.................................................................................................................
78 SECTION 3.12 Liens
.........................................................................................................................
78 SECTION 3.13 No Default
................................................................................................................
78 SECTION 3.14 Solvency
...................................................................................................................
78 SECTION 3.15 Insurance
...................................................................................................................
78 SECTION 3.16 Security Interest in Collateral
...................................................................................
79 SECTION 3.17 Anti-Corruption Laws and Sanctions
....................................................................... 79
SECTION 3.18 Affected Financial Institutions
..................................................................................
79 SECTION 3.19 Plan Assets; Prohibited Transactions
........................................................................ 79
SECTION 3.20 Margin Regulations
..................................................................................................
79 SECTION 3.21 Healthcare and Regulatory Matters
.......................................................................... 79
SECTION 3.22 Deduction of Tax
......................................................................................................
81 SECTION 3.23 No Filing or Stamp Taxes
.........................................................................................
81 SECTION 3.24 Luxembourg Representations
...................................................................................
81 SECTION 3.25 Compliance With The Swiss Non-Bank Rules.
........................................................ 81 ARTICLE IV
Conditions
............................................................................................................................
82 SECTION 4.01 Effective Date
...........................................................................................................
82 SECTION 4.02 Each Credit Event
.....................................................................................................
83 SECTION 4.03 Designation of a Subsidiary Borrower
...................................................................... 84
ARTICLE V Affirmative Covenants
..........................................................................................................
86 SECTION 5.01 Financial Statements and Other Information
............................................................ 86 SECTION 5.02
Notices of Material Events
.......................................................................................
88 SECTION 5.03 Existence; Conduct of Business
................................................................................
88 SECTION 5.04 Payment of Taxes
.....................................................................................................
88 SECTION 5.05 Maintenance of Properties; Insurance
....................................................................... 88
SECTION 5.06 Books and Records; Inspection Rights
..................................................................... 89 SECTION
5.07 Compliance with Laws and Material Contractual Obligations
................................. 89 SECTION 5.08 Use of Proceeds
........................................................................................................
89 SECTION 5.09 Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances ........... 90 SECTION 5.10 Healthcare and Regulatory Authority
Matters .......................................................... 91 SECTION
5.11 Compliance with Swiss Non-Bank Rules
................................................................. 91 ARTICLE VI
Negative Covenants
.............................................................................................................
92 SECTION 6.01 Indebtedness
.............................................................................................................
92 SECTION 6.02 Liens
.........................................................................................................................
95 SECTION 6.03 Fundamental Changes
...............................................................................................
97 SECTION 6.04 Dispositions
..............................................................................................................
98 SECTION 6.05 Investments, Loans, Advances, Guarantees and Acquisitions
.................................. 99 SECTION 6.06 Swap Agreements
...................................................................................................
101 SECTION 6.07 Transactions with Affiliates
....................................................................................
101 SECTION 6.08 Restricted Payments
................................................................................................
101 SECTION 6.09 Restrictive Agreements
...........................................................................................
103 ii



--------------------------------------------------------------------------------



 
[novocure-2020creditagree004.jpg]
Table of Contents (continued) Page SECTION 6.10 Subordinated Indebtedness and
Amendments to Subordinated Indebtedness Documents
..............................................................................................................
103 SECTION 6.11 Sale and Leaseback Transactions
........................................................................... 104
SECTION 6.12 Financial Covenants
................................................................................................
104 ARTICLE VII Events of Default
..............................................................................................................
104 SECTION 7.01 Events of Default
....................................................................................................
104 SECTION 7.02 Remedies Upon an Event of Default
...................................................................... 107
SECTION 7.03 Application of Payments
.........................................................................................
108 ARTICLE VIII The Administrative Agent
...............................................................................................
109 SECTION 8.01 Authorization and
Action........................................................................................
109 SECTION 8.02 Administrative Agent’s Reliance, Limitation of Liability, Etc
............................... 112 SECTION 8.03 Posting of Communications
....................................................................................
113 SECTION 8.04 The Administrative Agent Individually
.................................................................. 114 SECTION
8.05 Successor Administrative Agent
.............................................................................
114 SECTION 8.06 Acknowledgements of Lenders and Issuing Bank
.................................................. 115 SECTION 8.07 Collateral
Matters
...................................................................................................
116 SECTION 8.08 Credit Bidding
........................................................................................................
117 SECTION 8.09 Certain ERISA Matters
...........................................................................................
118 SECTION 8.10 Certain Foreign Collateral Matters
......................................................................... 119
ARTICLE IX Miscellaneous
....................................................................................................................
121 SECTION 9.01 Notices
....................................................................................................................
121 SECTION 9.02 Waivers; Amendments
............................................................................................
122 SECTION 9.03 Expenses; Limitation of Liability; Indemnity, Etc
................................................. 125 SECTION 9.04 Successors
and Assigns
..........................................................................................
126 SECTION 9.05 Survival
...................................................................................................................
130 SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution
............................. 130 SECTION 9.07 Severability
.............................................................................................................
131 SECTION 9.08 Right of Setoff
........................................................................................................
131 SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process
................................. 132 SECTION 9.10 WAIVER OF JURY
TRIAL...................................................................................
133 SECTION 9.11 Headings
.................................................................................................................
133 SECTION 9.12 Confidentiality
........................................................................................................
133 SECTION 9.13 USA PATRIOT Act
................................................................................................
135 SECTION 9.14 Releases of Subsidiary Guarantors
......................................................................... 135
SECTION 9.15 Appointment for Perfection
....................................................................................
135 SECTION 9.16 Interest Rate Limitation
..........................................................................................
136 SECTION 9.17 No Fiduciary Duty,
etc............................................................................................
136 SECTION 9.18 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions ....... 137 SECTION 9.19 Acknowledgement Regarding Any Supported
QFCs ............................................. 137 SECTION 9.20 Confirmation
of Lender’s Status as a Luxembourg Treaty Lender ........................ 138
SECTION 9.21 Confirmation of Lender’s Status as a Swiss Qualifying Lender
............................. 138 SECTION 9.22 Preservation of Security
..........................................................................................
138 ARTICLE X Company Guarantee
............................................................................................................
139 iii



--------------------------------------------------------------------------------



 
[novocure-2020creditagree005.jpg]
SCHEDULES: Schedule 2.01 – Commitments Schedule 3.01 – Subsidiaries Schedule
3.21 – Healthcare and Regulatory Matters Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens Schedule 6.05 – Existing Investments Schedule
6.07 – Transactions with Affiliates Schedule 6.09 – Restrictive Agreements
EXHIBITS: Exhibit A – Form of Assignment and Assumption Exhibit B-1 – Form of
Opinion of Sidley Austin LLP Exhibit B-2 – Form of Opinion of Ogier (Jersey) LLP
Exhibit B-3 – Form of Opinion of Arendt & Medernach S.A. Exhibit B-4 – Form of
Opinion of Wenger Plattner Exhibit B-5 – Form of Opinion of NautaDutilh Avocats
Luxembourg S.à r.l. Exhibit C – Form of Increasing Lender Supplement Exhibit D –
Form of Augmenting Lender Supplement Exhibit E – List of Closing Documents
Exhibit F-1 – Form of Borrowing Subsidiary Agreement Exhibit F-2 – Form of
Borrowing Subsidiary Termination Exhibit G-1 – Form of U.S. Tax Certificate
(Foreign Lenders That Are Not Partnerships) Exhibit G-2 – Form of U.S. Tax
Certificate (Foreign Participants That Are Not Partnerships) Exhibit G-3 – Form
of U.S. Tax Certificate (Foreign Participants That Are Partnerships) Exhibit G-4
– Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships) Exhibit
H-1 – Form of Borrowing Request Exhibit H-2 – Form of Interest Election Request
Exhibit I – Form of Note



--------------------------------------------------------------------------------



 
[novocure-2020creditagree006.jpg]
CREDIT AGREEMENT (this “Agreement”) dated as of November 6, 2020 among NOVOCURE
LIMITED, the SUBSIDIARY BORROWERS from time to time party hereto, the LENDERS
from time to time party hereto and JPMORGAN CHASE BANK, N.A., as Administrative
Agent. The parties hereto agree as follows: ARTICLE I Definitions SECTION 1.01
Defined Terms. As used in this Agreement, the following terms have the meanings
specified below: “ABR”, when used in reference to any Loan or Borrowing, refers
to such Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Alternate Base Rate. “Acquisition” means (i) any
acquisition (whether by purchase, merger, consolidation or otherwise) or series
of related acquisitions by the Company or any Subsidiary of (a) all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line (including rights in
respect of any drug or other pharmaceutical product) or line of business of) any
Person, (b) all or substantially all the Equity Interests in a Person or
division or line of business of a Person or (c) any pharmaceutical facility or
manufacturing site of a Person, (ii) a Drug Acquisition or (iii) an Exclusive
License to develop and commercialize a drug or other product line of any Person.
“Acquisition Consideration” means the sum of the cash purchase price for any
Permitted Acquisition payable in respect of such Permitted Acquisition (and
which, for the avoidance of doubt, shall include any purchase price adjustment,
royalty, earnout, contingent payment, progress payments, milestone payments or
any other deferred payment of a similar nature) plus the aggregate amount of
Indebtedness assumed on such date in connection with such Permitted Acquisition;
provided that Acquisition Consideration shall not include any sales-based
milestone payments or royalty payments to be made after the closing of any
Permitted Acquisition. “Adjusted EURIBO Rate” means, with respect to any
Eurocurrency Borrowing denominated in euro for any Interest Period, an interest
rate per annum equal to (a) the EURIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate. “Adjusted LIBO Rate” means, with respect to
any Eurocurrency Borrowing denominated in any Agreed Currency (other than euro)
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate. “Administrative Agent”
means JPMorgan Chase Bank, N.A. (including its branches and affiliates), in its
capacity as administrative agent for the Lenders hereunder. “Administrative
Questionnaire” means an Administrative Questionnaire in a form supplied by the
Administrative Agent. “Affected Financial Institution” means (a) any EEA
Financial Institution or (b) any UK Financial Institution.



--------------------------------------------------------------------------------



 
[novocure-2020creditagree007.jpg]
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent-Related Person” has the meaning assigned to such term in Section 9.03(d).
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. The initial Aggregate Commitment as of the Effective Date is
$150,000,000. “Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds
Sterling and (iv) any other currency (x) that is a lawful currency (other than
Dollars) that is readily available, not restricted and freely transferable and
convertible into Dollars, (y) for which a LIBO Screen Rate or other applicable
screen rate is available in the Administrative Agent’s determination and (z)
that is agreed to by the Administrative Agent and each of the Lenders.
“Agreement” has the meaning assigned to such term in the introductory paragraph.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the LIBO Interpolated Rate) at approximately 11:00 a.m. London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 (for the avoidance of
doubt, only until the Benchmark Replacement has been determined pursuant to
Section 2.14(b)), then the Alternate Base Rate shall be the greater of clauses
(a) and (b) above and shall be determined without reference to clause (c) above.
For the avoidance of doubt, if the Alternate Base Rate as determined pursuant to
the foregoing would be less than 1.00%, such rate shall be deemed to be 1.00%
for purposes of this Agreement. “Ancillary Document” has the meaning assigned to
such term in Section 9.06. “Anti-Corruption Laws” means all laws, rules, and
regulations of any jurisdiction applicable to the Company or any of its
Subsidiaries from time to time concerning or relating to bribery or corruption.
“Applicable Party” has the meaning assigned to such term in Section 8.03(c).
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.23 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination. “Applicable Rate” means, for any day, with respect to any
Eurocurrency Loan or any ABR Loan or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per 2



--------------------------------------------------------------------------------



 
[novocure-2020creditagree008.jpg]
annum set forth below under the caption “Eurocurrency Spread”, “ABR Spread” or
“Commitment Fee Rate”, as the case may be, based upon the Senior Secured
Leverage Ratio applicable on such date: Senior Secured Eurocurrency ABR
Commitment Leverage Ratio: Spread Spread Fee Rate Category 1: ≤ 1.00 to 1.00
2.75% 1.75% 0.35% Category 2: > 1.00 to 1.00 but 3.00% 2.00% 0.40% ≤ 2.00 to
1.00 Category 3: > 2.00 to 1.00 3.25% 2.25% 0.45% For purposes of the foregoing,
(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 3 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable; (ii) adjustments,
if any, to the Category then in effect shall be effective three (3) Business
Days after the Administrative Agent has received the applicable Financials (it
being understood and agreed that each change in Category shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change); and (iii)
notwithstanding the foregoing, Category 1 shall be deemed to be applicable until
the Administrative Agent’s receipt of the applicable Financials for the
Company’s first fiscal quarter ending after the Effective Date (unless such
Financials demonstrate that Category 2 or 3 should have been applicable during
such period, in which case such other Category shall be deemed to be applicable
during such period) and adjustments to the Category then in effect shall
thereafter be effected in accordance with the preceding paragraphs. “Approved
Electronic Platform” has the meaning assigned to such term in Section 8.03(a).
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Approved Jurisdictions” means Jersey, Channel Islands, Switzerland, Luxembourg
and the United States. “Arranger” means JPMorgan Chase Bank, N.A. in its
capacity as sole bookrunner and sole lead arranger hereunder. “Assignment and
Assumption” means an assignment and assumption agreement entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent. “Augmenting
Lender” has the meaning assigned to such term in Section 2.20. 3



--------------------------------------------------------------------------------



 
[novocure-2020creditagree009.jpg]
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments. “Available Revolving Commitment” means, at any time with
respect to any Lender, the Commitment of such Lender then in effect minus the
Revolving Credit Exposure of such Lender at such time; it being understood and
agreed that any Lender’s Swingline Exposure shall not be deemed to be a
component of the Revolving Credit Exposure for purposes of calculating the
commitment fee under Section 2.12(a). “Available Tenor” means, as of any date of
determination and with respect to the then- current Benchmark, as applicable,
any tenor for such Benchmark or payment period for interest calculated with
reference to such Benchmark, as applicable, that is or may be used for
determining the length of an Interest Period pursuant to this Agreement as of
such date and not including, for the avoidance of doubt, any tenor for such
Benchmark that is then-removed from the definition of “Interest Period” pursuant
to clause (f) of Section 2.14. “Bail-In Action” means the exercise of any
Write-Down and Conversion Powers by the applicable Resolution Authority in
respect of any liability of an Affected Financial Institution. “Bail-In
Legislation” means, (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation, rule or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings). “Banking Services” means each and any of the
following bank services provided to the Company or any Subsidiary by any Lender
or any of its Affiliates: (a) credit cards for commercial customers (including,
without limitation, commercial credit cards and purchasing cards), (b) stored
value cards, (c) merchant processing services and (d) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, any direct debit scheme or
arrangement, overdrafts and interstate depository network services). “Banking
Services Agreement” means any agreement entered into by the Company or any
Subsidiary in connection with Banking Services. “Banking Services Obligations”
means any and all obligations of the Company or any Subsidiary, whether absolute
or contingent and howsoever and whensoever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor) in connection with Banking Services. “Bankruptcy Code”
means Title 11 of the United States Code entitled “Bankruptcy”, as now and
hereafter in effect, or any successor statute. “Bankruptcy Event” means, with
respect to any Person, such Person becomes the subject of a voluntary or
involuntary bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or 4



--------------------------------------------------------------------------------



 
[novocure-2020creditagree010.jpg]
acquiescence in, any such proceeding or appointment or has had any order for
relief in such proceeding entered in respect thereof; provided that a Bankruptcy
Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, unless such ownership interest results in
or provides such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permits such Person (or such Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person. “Benchmark” means, initially, the Relevant Rate;
provided that if a Benchmark Transition Event, a Term SOFR Transition Event or
an Early Opt-in Election, as applicable, and its related Benchmark Replacement
Date have occurred with respect to the Relevant Rate or the then-current
Benchmark, then “Benchmark” means the applicable Benchmark Replacement to the
extent that such Benchmark Replacement has replaced such prior benchmark rate
pursuant to clause (b) or clause (c) of Section 2.14. “Benchmark Replacement”
means, for any Available Tenor, the first alternative set forth in the order
below that can be determined by the Administrative Agent for the applicable
Benchmark Replacement Date; provided that, in the case of any Loan denominated
in a Foreign Currency, “Benchmark Replacement” shall mean the alternative set
forth in (3) below: (1) the sum of: (a) Term SOFR and (b) the related Benchmark
Replacement Adjustment; (2) the sum of: (a) Daily Simple SOFR and (b) the
related Benchmark Replacement Adjustment; (3) the sum of: (a) the alternate
benchmark rate that has been selected by the Administrative Agent and the
Company as the replacement for the then-current Benchmark for the applicable
Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a replacement benchmark rate or the mechanism for determining
such a rate by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a benchmark rate as a
replacement for the then-current Benchmark for syndicated credit facilities
denominated in the applicable Agreed Currency at such time and (b) the related
Benchmark Replacement Adjustment; provided that, in the case of clause (1), such
Unadjusted Benchmark Replacement is displayed on a screen or other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion; provided further that, solely
with respect to a Loan denominated in Dollars, notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, upon the occurrence of
a Term SOFR Transition Event, and the delivery of a Term SOFR Notice, on the
applicable Benchmark Replacement Date the “Benchmark Replacement” shall revert
to and shall be deemed to be the sum of (a) Term SOFR and (b) the related
Benchmark Replacement Adjustment, as set forth in clause (1) of this definition
(subject to the first proviso above). If the Benchmark Replacement as determined
pursuant to clause (1), (2) or (3) above would be less than the Floor, the
Benchmark Replacement will be deemed to be the Floor for the purposes of this
Agreement and the other Loan Documents. “Benchmark Replacement Adjustment”
means, with respect to any replacement of the then-current Benchmark with an
Unadjusted Benchmark Replacement for any applicable Interest Period and
Available Tenor for any setting of such Unadjusted Benchmark Replacement: 5



--------------------------------------------------------------------------------



 
[novocure-2020creditagree011.jpg]
(1) for purposes of clauses (1) and (2) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Administrative Agent: (a) the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) as of the Reference Time such Benchmark Replacement is
first set for such Interest Period that has been selected or recommended by the
Relevant Governmental Body for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement for the applicable Corresponding
Tenor; (b) the spread adjustment (which may be a positive or negative value or
zero) as of the Reference Time such Benchmark Replacement is first set for such
Interest Period that would apply to the fallback rate for a derivative
transaction referencing the ISDA Definitions to be effective upon an index
cessation event with respect to such Benchmark for the applicable Corresponding
Tenor; and (2) for purposes of clause (3) of the definition of “Benchmark
Replacement,” the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Company for the applicable
Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body on
the applicable Benchmark Replacement Date and/or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
such Benchmark with the applicable Unadjusted Benchmark Replacement for
syndicated credit facilities denominated in the applicable Agreed Currency at
such time; provided that, in the case of clause (1) above, such adjustment is
displayed on a screen or other information service that publishes such Benchmark
Replacement Adjustment from time to time as selected by the Administrative Agent
in its reasonable discretion. “Benchmark Replacement Conforming Changes” means,
with respect to any Benchmark Replacement, any technical, administrative or
operational changes (including changes to the definition of “Alternate Base
Rate,” the definition of “Business Day,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest,
timing of borrowing requests or prepayment, conversion or continuation notices,
length of lookback periods, the applicability of breakage provisions, and other
technical, administrative or operational matters) that the Administrative Agent
decides may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of such Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement and the other Loan Documents). “Benchmark Replacement Date”
means, with respect to any Benchmark, the earliest to occur of the following
events with respect to such then-current Benchmark: (1) in the case of clause
(1) or (2) of the definition of “Benchmark Transition Event,” the later of (a)
the date of the public statement or publication of information referenced
therein and (b) the date on which the administrator of such Benchmark (or the
published component used in 6



--------------------------------------------------------------------------------



 
[novocure-2020creditagree012.jpg]
the calculation thereof) permanently or indefinitely ceases to provide all
Available Tenors of such Benchmark (or such component thereof); (2) in the case
of clause (3) of the definition of “Benchmark Transition Event,” the date of the
public statement or publication of information referenced therein; (3) in the
case of a Term SOFR Transition Event, the date that is thirty (30) days after
the date a Term SOFR Notice is provided to the Lenders and the Company pursuant
to Section 2.14(c); or (4) in the case of an Early Opt-in Election, the sixth
(6th) Business Day after the date notice of such Early Opt-in Election is
provided to the Lenders, so long as the Administrative Agent has not received,
by 5:00 p.m., New York City time, on the fifth (5th) Business Day after the date
notice of such Early Opt-in Election is provided to the Lenders, written notice
of objection to such Early Opt-in Election from Lenders comprising the Required
Lenders. For the avoidance of doubt, (i) if the event giving rise to the
Benchmark Replacement Date occurs on the same day as, but earlier than, the
Reference Time in respect of any determination, the Benchmark Replacement Date
will be deemed to have occurred prior to the Reference Time for such
determination and (ii) the “Benchmark Replacement Date” will be deemed to have
occurred in the case of clause (1) or (2) with respect to any Benchmark upon the
occurrence of the applicable event or events set forth therein with respect to
all then-current Available Tenors of such Benchmark (or the published component
used in the calculation thereof). “Benchmark Transition Event” means, with
respect to any Benchmark, the occurrence of one or more of the following events
with respect to such then-current Benchmark: (1) a public statement or
publication of information by or on behalf of the administrator of such
Benchmark (or the published component used in the calculation thereof)
announcing that such administrator has ceased or will cease to provide all
Available Tenors of such Benchmark (or such component thereof), permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide any Available Tenor
of such Benchmark (or such component thereof); (2) a public statement or
publication of information by the regulatory supervisor for the administrator of
such Benchmark (or the published component used in the calculation thereof), the
Federal Reserve Board, the NYFRB, an insolvency official with jurisdiction over
the administrator for such Benchmark (or such component), a resolution authority
with jurisdiction over the administrator for such Benchmark (or such component)
or a court or an entity with similar insolvency or resolution authority over the
administrator for such Benchmark (or such component), in each case which states
that the administrator of such Benchmark (or such component) has ceased or will
cease to provide all Available Tenors of such Benchmark (or such component
thereof) permanently or indefinitely; provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide any Available Tenor of such Benchmark (or such component thereof); or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) announcing that all Available Tenors of such
Benchmark (or such component thereof) are no longer representative. 7



--------------------------------------------------------------------------------



 
[novocure-2020creditagree013.jpg]
For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof). “Benchmark Unavailability Period” means, with respect to
any Benchmark, the period (if any) (x) beginning at the time that a Benchmark
Replacement Date pursuant to clauses (1) or (2) of that definition has occurred
if, at such time, no Benchmark Replacement has replaced such then-current
Benchmark for all purposes hereunder and under any Loan Document in accordance
with Section 2.14 and (y) ending at the time that a Benchmark Replacement has
replaced such then-current Benchmark for all purposes hereunder and under any
Loan Document in accordance with Section 2.14. “Beneficial Ownership
Certification” means a certification regarding beneficial ownership or control
as required by the Beneficial Ownership Regulation. “Beneficial Ownership
Regulation” means 31 C.F.R. § 1010.230. “Benefit Plan” means any of (a) an
“employee benefit plan” (as defined in Section 3(3) of ERISA) that is subject to
Title I of ERISA, (b) a “plan” as defined in Section 4975 of the Code to which
Section 4975 of the Code applies, and (c) any Person whose assets include (for
purposes of the Plan Asset Regulations or otherwise for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”. “BHC Act Affiliate” of a party means an “affiliate” (as such
term is defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of
such party. “Borrower” means the Company or any Subsidiary Borrower. “Borrowing”
means (a) Revolving Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect or (b) a Swingline Loan. “Borrowing Request” means a request
by any Borrower for a Borrowing in accordance with Section 2.03, which shall be
substantially in the form attached hereto as Exhibit H-1 or any other form
approved by the Administrative Agent. “Borrowing Subsidiary Agreement” means a
Borrowing Subsidiary Agreement substantially in the form of Exhibit F-1.
“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2. “Business Day” means any day that is
not a Saturday, Sunday or other day on which commercial banks in New York City
are authorized or required by law to remain closed; provided that when used in
connection with (a) a Eurocurrency Loan denominated in Dollars, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market, (b) any Borrowings
or LC Disbursements that are the subject of a borrowing, drawing, payment,
reimbursement or rate selection denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro and (c) a Eurocurrency Loan or Letter of
Credit denominated in a Foreign Currency other than euro, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
deposits in such 8



--------------------------------------------------------------------------------



 
[novocure-2020creditagree014.jpg]
Foreign Currency in the interbank market in the principal financial center of
the country whose lawful currency is such Foreign Currency. “Capital Lease
Obligations” of any Person means the obligations of such Person to pay rent or
other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases or financing
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP. “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; (b) occupation at any time of a
majority of the seats (other than vacant seats) on the board of directors of the
Company by Persons who are not Continuing Directors; (c) the acquisition of
direct or indirect Control of the Company by any Person or group; (d) the
occurrence of a change in control, fundamental change, make-whole fundamental
change or other similar provision, as defined in any agreement or instrument
evidencing any Material Indebtedness (triggering a default or mandatory
prepayment, which default or mandatory prepayment has not been waived in
writing); or (e) the Company ceases to own, directly or indirectly, and Control
100% (other than directors’ qualifying shares) of the ordinary voting and
economic power of any Subsidiary Borrower. “Change in Law” means the occurrence
after the date of this Agreement of (a) the adoption of or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) compliance by any Lender or Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or Issuing Bank’s holding company, if any) with any request,
rule, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in the implementation
thereof and (y) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall, in each case,
be deemed to be a “Change in Law,” regardless of the date enacted, adopted,
issued or implemented. “Charges” has the meaning assigned to such term in
Section 9.16. “Class”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are Revolving
Loans or Swingline Loans. “CO” means the Swiss Code of Obligations
(Obligationenrecht, SR 220). “Code” means the Internal Revenue Code of 1986, as
amended. “Collateral” means any and all property owned, leased or operated by a
Person covered by the Collateral Documents and any and all other property of any
Loan Party, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of the Administrative
Agent, on behalf of itself and the Secured Parties, pursuant to the Collateral
Documents to secure the Secured Obligations; provided that the Collateral shall
exclude Excluded Assets. 9



--------------------------------------------------------------------------------



 
[novocure-2020creditagree015.jpg]
“Collateral Documents” means, collectively, each Security Agreement, and all
other agreements, instruments and documents executed in connection with this
Agreement that are intended to create, perfect or evidence Liens to secure the
Secured Obligations, including, without limitation, all other security
agreements, pledge agreements, mortgages, deeds of trust, pledges, assignments
or similar agreements, whether heretofore, now, or hereafter executed by the
Company or any other Loan Party and delivered to the Administrative Agent to
secure the Secured Obligations. “Commitment” means, with respect to each Lender,
the amount set forth on Schedule 2.01 opposite such Lender’s name under the
heading “Commitment”, or in the Assignment and Assumption or other documentation
or record (as such term is defined in Section 9-102(a)(70) of the New York
Uniform Commercial Code) contemplated hereby pursuant to which such Lender shall
have assumed its Commitment, as applicable, and giving effect to (a) any
reduction in such amount from time to time pursuant to Section 2.09, (b) any
increase from time to time pursuant to Section 2.20 and (c) any reduction or
increase in such amount from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04; provided that at no time shall the Revolving
Credit Exposure of any Lender exceed its Commitment. “Commodity Exchange Act”
means the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to
time, and any successor statute. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed by the Administrative
Agent, any Lender or the Issuing Bank by means of electronic communications
pursuant to Section 8.03(c), including through an Approved Electronic Platform.
“Company” means NovoCure Limited, a public company incorporated in Jersey,
Channel Islands (registered number 76264). “Computation Date” has the meaning
assigned to such term in Section 2.04. “Connection Income Taxes” means Other
Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes. “Consolidated
Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset (excluding field generators) which
would be classified as a fixed or capital asset on a consolidated balance sheet
of the Company and its Subsidiaries prepared in accordance with GAAP.
“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus, without duplication and to the extent deducted from
revenues in determining Consolidated Net Income for such period, (i)
Consolidated Interest Expense, (ii) expense for income taxes paid or accrued,
(iii) depreciation, (iv) amortization, (v) extraordinary or non-recurring
non-cash expenses or losses incurred other than in the ordinary course of
business, (vi) non-cash expenses related to stock based compensation minus, to
the extent included in Consolidated Net Income for such period, (1) interest
income, (2) income tax credits and refunds (to the extent not netted from tax
expense), (3) any cash paid by the Company or any Subsidiary during such period
in respect of items described in clauses (v) or (vi) above subsequent to the
fiscal quarter in which the relevant non-cash expenses or losses were incurred
and (4) extraordinary, unusual or non-recurring income or gains realized other
than in the ordinary course of business, all calculated for the Company and its
Subsidiaries in accordance with GAAP on a consolidated basis. For the purposes
of calculating Consolidated EBITDA for any period of four consecutive fiscal 10



--------------------------------------------------------------------------------



 
[novocure-2020creditagree016.jpg]
quarters (each such period, a “Reference Period”), (i) if at any time during
such Reference Period the Company or any Subsidiary shall have made any Material
Disposition, the Consolidated EBITDA for such Reference Period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Company or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a pro forma basis as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, and (b) involves the payment of consideration by the
Company and its Subsidiaries in excess of $50,000,000; and “Material
Disposition” means any sale, transfer or disposition of property or series of
related sales, transfers, or dispositions of property that yields gross proceeds
to the Company or any of its Subsidiaries in excess of $50,000,000.
“Consolidated Fixed Charges” means, with reference to any period, without
duplication, cash Consolidated Interest Expense, plus expense for taxes paid in
cash, plus Consolidated Capital Expenditures (provided that, solely in the case
of any period commencing on or after January 1, 2023, only such Consolidated
Capital Expenditures that are in excess of $10,000,000 shall be added
hereunder), all calculated for the Company and its Subsidiaries on a
consolidated basis in accordance with GAAP. “Consolidated Interest Expense”
means, with reference to any period, the interest expense (including without
limitation interest expense under Capital Lease Obligations that is treated as
interest in accordance with GAAP) of the Company and its Subsidiaries calculated
on a consolidated basis for such period with respect to all outstanding
Indebtedness of the Company and its Subsidiaries allocable to such period in
accordance with GAAP (including, without limitation, all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers
acceptance financing and net costs under interest rate Swap Agreements to the
extent such net costs are allocable to such period in accordance with GAAP). In
the event that the Company or any Subsidiary shall have completed a Material
Acquisition or a Material Disposition since the beginning of the relevant
period, Consolidated Interest Expense shall be determined for such period on a
pro forma basis as if such acquisition or disposition, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period. “Consolidated Net Income” means, with reference to any period, the net
income (or loss) of the Company and its Subsidiaries calculated in accordance
with GAAP on a consolidated basis (without duplication) for such period;
provided that there shall be excluded any income (or loss) of any Person other
than the Company or a Subsidiary, but any such income so excluded may be
included in such period or any later period to the extent of any cash dividends
or distributions actually paid in the relevant period to the Company or any
wholly-owned Subsidiary of the Company. “Consolidated Total Assets” means, as of
the date of any determination thereof, total assets of the Company and its
Subsidiaries calculated in accordance with GAAP on a consolidated basis as of
such date. “Consolidated Total Indebtedness” means, as of the date of any
determination thereof, the sum, without duplication, of (a) the aggregate
Indebtedness of the Company and its Subsidiaries calculated on a consolidated
basis as of such date in accordance with GAAP, (b) the aggregate amount of
Indebtedness of the Company and its Subsidiaries relating to the maximum drawing
amount of all letters of credit 11



--------------------------------------------------------------------------------



 
[novocure-2020creditagree017.jpg]
outstanding and bankers acceptances and (c) Indebtedness of the type referred to
in clauses (a) or (b) hereof of another Person guaranteed by the Company or any
of its Subsidiaries. “Continuing Directors” shall mean the directors of the
Company on the Effective Date and each other director, if such other director’s
election to the board of directors of the Company is nominated by a majority of
the other Continuing Directors. “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. The terms “Controlling” and “Controlled” have meanings
correlative thereto. “Corresponding Tenor” with respect to any Available Tenor
means, as applicable, either a tenor (including overnight) or an interest
payment period having approximately the same length (disregarding business day
adjustment) as such Available Tenor. “Covered Entity” means any of the
following: (i) a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a
“covered FSI” as that term is defined in, and interpreted in accordance with, 12
C.F.R. § 382.2(b). “Covered Party” has the meaning assigned to it in Section
9.19. “Credit Event” means a Borrowing, the issuance, amendment or extension of
a Letter of Credit, an LC Disbursement or any of the foregoing. “Credit Party”
means the Administrative Agent, the Issuing Bank, the Swingline Lender or any
other Lender. “Cross-Default Reference Obligation” has the meaning assigned to
such term in the definition of “Permitted Convertible Indebtedness”. “Daily
Simple SOFR” means, for any day, SOFR, with the conventions for this rate (which
will include a lookback) being established by the Administrative Agent in
accordance with the conventions for this rate selected or recommended by the
Relevant Governmental Body for determining “Daily Simple SOFR” for business
loans; provided that, if the Administrative Agent decides that any such
convention is not administratively feasible for the Administrative Agent, then
the Administrative Agent may establish another convention in its reasonable
discretion. “DEBA” means the Swiss Act on Debt Collection and Bankruptcy
(Bundesgesetz über Schuldbetreibung und Konkurs, SR 281.1). “Default” means any
event or condition which constitutes an Event of Default or which upon notice,
lapse of time or both would, unless cured or waived, become an Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. 12



--------------------------------------------------------------------------------



 
[novocure-2020creditagree018.jpg]
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations as of the date of certification) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of (i) a Bankruptcy Event or (ii) a Bail-In
Action. “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (in one transaction or in a series of transactions and whether
effected pursuant to a division or otherwise) of any property by any Person
(including any Sale and Leaseback Transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith. “Dollar Amount” of any
amount of any currency means, at the time of determination thereof, (a) if such
amount is expressed in Dollars, such amount, (b) if such amount is expressed in
a Foreign Currency, the equivalent of such amount in Dollars determined by using
the rate of exchange for the purchase of Dollars with such Foreign Currency last
provided (either by publication or otherwise provided to the Administrative
Agent) by the applicable Reuters source on the Business Day (New York City time)
immediately preceding the date of determination or if such service ceases to be
available or ceases to provide a rate of exchange for the purchase of Dollars
with such Foreign Currency, as provided by such other publicly available
information service which provides that rate of exchange at such time in place
of Reuters chosen by the Administrative Agent in its sole discretion (or if such
service ceases to be available or ceases to provide such rate of exchange, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its sole discretion)
and (c) if such amount is denominated in any other currency, the equivalent of
such amount in Dollars as determined by the Administrative Agent using any
method of determination it deems appropriate in its sole discretion. “Dollars”
or “$” refers to lawful money of the United States of America. “Drug
Acquisition” means any acquisition (including any license or any acquisition of
any license) solely or primarily of all or any portion of the rights in respect
of one or more drugs or pharmaceutical products, whether in development or on
the market (including related intellectual property), but not of Equity
Interests in any Person or any operating business unit. “Early Opt-in Election”
means (a) in the case of Loans denominated in Dollars, the occurrence of: 13



--------------------------------------------------------------------------------



 
[novocure-2020creditagree019.jpg]
(1) a notification by the Administrative Agent to (or the request by the Company
to the Administrative Agent to notify) each of the other parties hereto that at
least five currently outstanding Dollar-denominated syndicated credit facilities
at such time contain (as a result of amendment or as originally executed) a
SOFR-based rate (including SOFR, a term SOFR or any other rate based upon SOFR)
as a benchmark rate (and such syndicated credit facilities are identified in
such notice and are publicly available for review), and (2) the joint election
by the Administrative Agent and the Company to trigger a fallback from the LIBO
Rate and the provision by the Administrative Agent of written notice of such
election to the Lenders; and (b) in the case of Loans denominated in any Foreign
Currency, the occurrence of: (1) (i) a determination by the Administrative Agent
or (ii) a notification by the Required Lenders to the Administrative Agent (with
a copy to the Company) that the Required Lenders have determined that syndicated
credit facilities denominated in the applicable Foreign Currency being executed
at such time, or that include language similar to that contained in Section 2.14
are being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the Relevant Rate, and (2) (i) the election
by the Administrative Agent or (ii) the election by the Required Lenders to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Administrative Agent of written notice of such election to
the Company and the Lenders or by the Required Lenders of written notice of such
election to the Administrative Agent. “ECP” means an “eligible contract
participant” as defined in Section 1(a)(18) of the Commodity Exchange Act or any
regulations promulgated thereunder and the applicable rules issued by the
Commodity Futures Trading Commission and/or the SEC. “EEA Financial Institution”
means (a) any credit institution or investment firm established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent. “EEA Member Country” means
any of the member states of the European Union, Iceland, Liechtenstein, and
Norway. “EEA Resolution Authority” means any public administrative authority or
any Person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Effective Date” means the date on which the
conditions specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.02). “Electronic Signature” means an electronic sound, symbol, or
process attached to, or associated with, a contract or other record and adopted
by a Person with the intent to sign, authenticate or accept such contract or
record. 14



--------------------------------------------------------------------------------



 
[novocure-2020creditagree020.jpg]
“Eligible Subsidiary” means (i) any Subsidiary organized under the laws of an
Approved Jurisdiction and (ii) any Subsidiary that is approved from time to time
by the Administrative Agent and each of the Lenders. “Environmental Laws” means
all laws, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions, written notices or binding agreements issued, promulgated or
entered into by any Governmental Authority, relating to pollution or protection
of the environment or natural resources, the management, release or threatened
release of any Hazardous Material or to the protection of human health and
safety from the presence of Hazardous Materials. “Environmental Liability” means
any liability (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Company or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing. “Equity Interests” means shares of capital stock, shares (parts
sociales), partnership interests, membership interests in a limited liability
company, beneficial interests in a trust or other equity ownership interests in
a Person, and any warrants, options or other similar rights entitling the holder
thereof to purchase or acquire any such equity interest. “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended from time to time,
and the rules and regulations promulgated thereunder. “ERISA Affiliate” means
any trade or business (whether or not incorporated) that, together with the
Company, is treated as a single employer under Section 414(b) or (c) of the Code
or Section 4001(14) of ERISA or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code. “ERISA Event” means (a) any “reportable event”, as defined in Section
4043 of ERISA or the regulations issued thereunder with respect to a Plan (other
than an event for which the 30-day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by the
Company or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Company or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
of the Company or any of its ERISA Affiliates from any Plan or Multiemployer
Plan; or (g) the receipt by the Company or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of
any notice, concerning the imposition upon the Company or any of its ERISA
Affiliates of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA. “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
Person), as in effect from time to time. 15



--------------------------------------------------------------------------------



 
[novocure-2020creditagree021.jpg]
“EURIBO Interpolated Rate” means, at any time, with respect to any Eurocurrency
Borrowing denominated in euro and for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the EURIBO Screen Rate for the
longest period (for which the EURIBO Screen Rate is available for euro) that is
shorter than the Impacted EURIBO Rate Interest Period; and (b) the EURIBO Screen
Rate for the shortest period (for which the EURIBO Screen Rate is available for
euro) that exceeds the Impacted EURIBO Rate Interest Period, in each case, at
such time; provided that, if any EURIBO Interpolated Rate as so determined would
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. “EURIBO Rate” means, with respect to any Eurocurrency Borrowing
denominated in euro and for any Interest Period, the EURIBO Screen Rate at
approximately 11:00 a.m., Brussels time, on the Quotation Day for euro; provided
that, if the EURIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted EURIBO Rate Interest Period”) with respect to euro
then the EURIBO Rate shall be the EURIBO Interpolated Rate. “EURIBO Screen Rate”
means, for any day and time, with respect to any Eurocurrency Borrowing
denominated in euro and for any Interest Period, the euro interbank offered rate
administered by the European Money Markets Institute (or any other person that
takes over the administration of such rate) for euro for the relevant period
displayed on page EURIBOR01 of the Reuters screen (or any replacement Reuters
page which displays that rate) or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Reuters. If such page or service ceases to be available, the Administrative
Agent may specify another page or service displaying the relevant rate after
consultation with the Company. If the EURIBO Screen Rate as so determined would
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. “euro” and/or “€” means the single currency of the Participating
Member States. “Eurocurrency”, when used in reference to a currency means an
Agreed Currency and when used in reference to any Loan or Borrowing, means that
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate or the Adjusted EURIBO Rate.
“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender. “European Insolvency
Regulation” means the Regulation (EU) 2015/848 of the European Parliament and of
the Council of 20 May 2015 on insolvency proceedings (recast). “Event of
Default” has the meaning assigned to such term in Section 7.01. “Excluded
Accounts” shall have the meaning set forth in any Security Agreement. “Excluded
Assets” means, collectively: (a) motor vehicles and other assets subject to a
certificate of title statute except to the extent perfection of a security
interest therein may be accomplished by filing of financing statements in
appropriate form in a central filing office located in the jurisdiction in which
the granting Loan Party is organized, (b) any fee-owned real property and all
leasehold or other occupancy or use (other than ownership) interests in real
property, (c) assets subject to a Lien securing Capital Lease Obligations,
purchase money debt obligations or other Indebtedness or obligations of the 16



--------------------------------------------------------------------------------



 
[novocure-2020creditagree022.jpg]
Company or any Subsidiary incurred to finance the acquisition, construction,
repair, replacement, lease or improvement of any such assets (including any
amendments, modifications, extensions, refinancings, renewals and replacements
of any of the foregoing), in each case permitted under this Agreement, if the
contract or other agreement in which such Lien is granted prohibits the creation
of any other Lien on such assets or requires any consent or establishes any
other conditions for or would result in the termination of such contract or
other because of an assignment thereof, or a grant of a security interest
therein (other than to the extent that any such prohibition or other applicable
provisions would be rendered ineffective pursuant to the UCC of any relevant
jurisdiction or any other applicable law); provided that such asset (i) will be
an Excluded Asset pursuant to this clause (c) only to the extent and for so long
as the consequences specified above will result and (ii) will cease to be an
Excluded Asset pursuant to this clause (c) and will become subject to the Lien
granted hereunder (unless otherwise constituting an Excluded Asset), immediately
and automatically, at such time as such consequences will no longer result, (d)
any lease, license, permit, contract, property right or agreement to which any
Loan Party is a party or any of its rights or interests thereunder or property
rights are subject if and only for so long as the grant of a Lien hereunder is
prohibited by any law, rule or regulation or order of any Governmental Authority
or will constitute or result in a breach, termination or default, or requires
any consent not obtained, under any such lease, license, permit, contract,
property right or agreement, or the grant of a security interest or lien on such
right or interest would result in the abandonment, invalidation or
unenforceability of such right or interest (other than to the extent that any
such applicable law, rule, regulation or term would be rendered ineffective
pursuant to the UCC of any relevant jurisdiction or any other applicable law);
provided that such lease, license, permit, contract, property right or agreement
will be an Excluded Asset only to the extent and for so long as the consequences
specified above will result and will cease to be an Excluded Asset and will
become subject to the Lien granted hereunder (unless otherwise constituting an
Excluded Asset), immediately and automatically, at such time as such
consequences will no longer result, (e) any portion of the issued and
outstanding Equity Interests of a Subsidiary not required to be subject to a
perfected lien in favor of the Administrative Agent in accordance with Section
5.09(b) hereof, (f) any applications for trademarks or service marks filed in
the United States Patent and Trademark Office (“PTO”), or any successor office
thereto pursuant to 15 U.S.C. §1051 Section 1(b) unless and until evidence of
use of the mark in interstate commerce is submitted to the PTO pursuant to 15
U.S.C. §1051 Section 1(c) or Section 1(d), (g) Equity Interests in entities
where a Loan Party holds 50% or less of the outstanding Equity Interests of such
entity, to the extent a pledge of such Equity Interests is prohibited by the
organizational documents or agreements with the other equity holders of such
entity, (h) Excluded Accounts and (i) any particular assets if, in the
reasonable judgment of the Administrative Agent and the Company, the burden,
cost or consequences of creating or perfecting such pledges or security
interests in such assets is excessive in relation to the benefits to be obtained
therefrom by the Lenders under the Loan Documents; provided that, “Excluded
Assets” shall not include any proceeds, products, substitutions or replacements
of Excluded Assets (unless such proceeds, products, substitutions or
replacements would otherwise constitute Excluded Assets). “Excluded Subsidiary”
means (i) any Subsidiary that is prohibited from guaranteeing the Secured
Obligations pursuant to contractual obligations (solely with respect to any
Subsidiary acquired after the Effective Date, to the extent in existence at the
time of acquisition but not entered into in contemplation thereof and, in any
such case, other than any contractual obligation in favor of the Company or any
of its Subsidiaries) or by applicable law, rule or regulation or if such
Subsidiary guaranteeing the Secured Obligations would require governmental
(including regulatory) consent, approval, license or authorization (unless such
consent, approval, license or authorization has been obtained) and (ii) any
other Subsidiary with respect to which the Administrative Agent and the Company
reasonably agree that the burden or cost to the Company or its Subsidiaries (as
reasonably determined by the Company in consultation with the Administrative
Agent) of guaranteeing the Secured Obligations shall outweigh the benefits to be
obtained by the Lenders therefrom (provided that the Company shall not undertake
a reorganization or restructuring so as to result in any entity that is a
Borrower or a Subsidiary Guarantor as 17



--------------------------------------------------------------------------------



 
[novocure-2020creditagree023.jpg]
of the Effective Date (or their successors) becoming an Excluded Subsidiary
under this clause (ii) as a result of any burden or cost under Section 956 of
the Code). “Excluded Swap Obligation” means, with respect to any Loan Party, any
Specified Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Specified Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to constitute an ECP at the time the Guarantee of such Loan Party
or the grant of such security interest becomes or would become effective with
respect to such Specified Swap Obligation. If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office or other
permanent establishment located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender and with respect to a Loan Party that is a U.S. Person,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan, Letter of
Credit or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan, Letter of Credit or Commitment (other
than pursuant to an assignment request by any Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any withholding Taxes
imposed under FATCA. “Exclusive License” means any license to develop and
commercialize a drug or other product line of any Person with a term greater
than five (5) years and made on an exclusive basis. “FATCA” means Sections 1471
through 1474 of the Code, as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to Section
1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code. “FDA” has the meaning assigned to such term in Section 3.21(g). “Federal
Funds Effective Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as shall be set forth on the NYFRB’s Website from time
to time, and published on the next succeeding Business Day by the NYFRB as the
effective federal funds rate; provided that, if the Federal Funds Effective Rate
as so determined would be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. 18



--------------------------------------------------------------------------------



 
[novocure-2020creditagree024.jpg]
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America. “Final Release Conditions” has the
meaning assigned to such term in Section 9.14(c). “Financial Officer” means the
chief financial officer, principal accounting officer, treasurer or controller
of the Company or any other Person designated as a “Financial Officer” by any of
the foregoing officers in writing to the Administrative Agent and reasonably
acceptable to the Administrative Agent. “Financials” means the annual or
quarterly financial statements, and accompanying certificates and other
documents, of the Company and its Subsidiaries required to be delivered pursuant
to Section 5.01(a) or 5.01(b). “Fixed Coverage Ratio” has the meaning assigned
to such term in Section 6.12(b). “Floor” means the benchmark rate floor, if any,
provided in this Agreement initially (as of the execution of this Agreement, the
modification, amendment or renewal of this Agreement or otherwise) with respect
to the LIBO Rate or the EURIBO Rate, as applicable. “Foreign Currencies” means
Agreed Currencies other than Dollars. “Foreign Currency Amount” of any amount of
any Foreign Currency means, at the time of determination thereof, (a) if such
amount is expressed in such Foreign Currency, such amount and (b) if such amount
is expressed in Dollars, the equivalent of such amount in such Foreign Currency
determined by using the rate of exchange for the purchase of such Foreign
Currency with Dollars last provided (either by publication or otherwise provided
to the Administrative Agent) by the applicable Reuters source on the Business
Day (New York City time) immediately preceding the date of determination or if
such service ceases to be available or ceases to provide a rate of exchange for
the purchase of such Foreign Currency with Dollars, as provided by such other
publicly available information service which provides that rate of exchange at
such time in place of Reuters chosen by the Administrative Agent in its sole
discretion (or if such service ceases to be available or ceases to provide such
rate of exchange, the equivalent of such amount in such Foreign Currency as
determined by the Administrative Agent using any method of determination it
deems appropriate in its sole discretion). “Foreign Currency LC Exposure” means,
at any time, the sum of (a) the Dollar Amount of the aggregate undrawn and
unexpired amount of all outstanding Foreign Currency Letters of Credit at such
time plus (b) the aggregate principal Dollar Amount of all LC Disbursements in
respect of Foreign Currency Letters of Credit that have not yet been reimbursed
at such time. “Foreign Currency Letter of Credit” means a Letter of Credit
denominated in a Foreign Currency. “Foreign Lender” means (a) if the applicable
Borrower is a U.S. Person, a Lender that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender that is resident or organized
under the laws of a jurisdiction other than that in which such Borrower is
resident for tax purposes. “GAAP” means generally accepted accounting principles
in the United States of America. “Governmental Authority” means the government
of the United States of America, any other nation or any political subdivision
thereof, whether state or local, and any agency, authority, 19



--------------------------------------------------------------------------------



 
[novocure-2020creditagree025.jpg]
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank). “Guarantee” of or by
any Person (the “guarantor”) means any obligation, contingent or otherwise, of
the guarantor guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the lesser of (a) the stated or determinable amount of the
primary payment obligation in respect of which such Guarantee is made and (b)
the maximum amount for which the guaranteeing Person may be liable pursuant to
the terms of the instrument embodying such Guarantee, unless such primary
payment obligation and the maximum amount for which such guaranteeing Person may
be liable are not stated or determinable, in which case the amount of the
Guarantee shall be such guaranteeing Person’s maximum reasonably possible
liability in respect thereof as reasonably determined by the Company in good
faith. “Guaranteed Obligations” has the meaning assigned to such term in Article
X. “Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Health Care Laws” means (a) all laws related to (i) health care fraud and
abuse, including the Federal Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)),
the Federal False Claims Act (31 U.S.C. §§ 3729, et seq.), the Federal Civil
Monetary Penalties Law (42 U.S.C. § 1320a−7a), the Federal Program Fraud Civil
Remedies Act (31 U.S.C. § 3801 et seq.), the Federal Health Care Fraud law (18
U.S.C. § 1347), the criminal false claims statutes (e.g., 18 U.S.C. §§ 287 and
1001), the Physician Payment Sunshine Act (42 U.S.C. § 1320a−7h), the Federal
Health Care Program Overpayment Statute (42 U.S.C. § 1320a- 7k(d)), the Medicare
Secondary Payor Statute (42 U.S.C. § 1395y(b)), the Health Insurance portability
and Accountability Act of 1996 (42 U.S.C. § 1320d et seq.), as amended by the
Health Information Technology for Economic and Clinical Health Act of 2009 (42
U.S.C. §§ 17921 et seq.), the exclusion laws (42 U.S.C. § 1320a-7) and any
similar state laws, (ii) the safety, efficacy, development, manufacture,
testing, storage, transportation, distribution, supply, packaging, holding,
import or export, or sale of medical devices, including, without limitation, the
U.S. Federal Food, Drug and Cosmetic Act (21 U.S.C. § 301 et seq.) and the
regulations promulgated thereunder; (b) the Medicare statute (Title XVIII of the
Social Security Act); (c) the Medicaid Statute (Title XIX of the Social Security
Act) and (d) any similar laws of any Governmental Authority, and the regulations
promulgated pursuant to such laws. “Health Care Permits” has the meaning
assigned to such term in Section 3.21(b). “Hostile Acquisition” means (a) the
acquisition of the Equity Interests of a Person through a tender offer or
similar solicitation of the owners of such Equity Interests which has not been
approved 20



--------------------------------------------------------------------------------



 
[novocure-2020creditagree026.jpg]
(prior to such acquisition) by the board of directors (or any other applicable
governing body) of such Person or by similar action if such Person is not a
corporation and (b) any such acquisition as to which such approval has been
withdrawn. “IBA” has the meaning assigned to such term in Section 1.05.
“Impacted EURIBO Rate Interest Period” has the meaning assigned to such term in
the definition of “EURIBO Rate”. “Impacted LIBO Rate Interest Period” has the
meaning assigned to such term in the definition of “LIBO Rate”. “Increasing
Lender” has the meaning assigned to such term in Section 2.20. “Incremental Term
Loan” has the meaning assigned to such term in Section 2.20. “Incremental Term
Loan Amendment” has the meaning assigned to such term in Section 2.20.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding (x)
trade accounts payable in the ordinary course of business, (y) any earn- out,
deferred or similar obligations until such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP and if not paid after
becoming due and payable and (z) expenses accrued in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed; provided, that, if such Person
has not assumed or otherwise become liable in respect of such Indebtedness, such
obligations shall be deemed to be in an amount equal to the lesser of (i) the
amount of such Indebtedness and (ii) the fair market value of such property at
the time of determination (in the Company’s good faith estimate), (g) all
Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (k) all obligations of such Person under
Sale and Leaseback Transactions. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor by
operation of law as a result of such Person’s ownership interest in such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. The amount of Indebtedness (including any Guarantees
constituting Indebtedness) for which recourse is limited either to a specified
amount or to an identified asset of such Person shall be deemed to be equal to
the lesser of (x) such specified amount and (y) the fair market value of such
identified asset as determined by such Person in good faith. Notwithstanding
anything to the contrary in this definition, the term “Indebtedness” shall not
include (i) deferred or prepaid revenue, (ii) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the respective seller, (iii) obligations under
Sale and Leaseback Transactions to the extent such obligations are not reflected
as a liability on the consolidated balance sheet of the Company or (iv)
obligations under any Swap Agreements. Notwithstanding anything to the contrary
in the foregoing, any Permitted Bond Hedge Transaction, any 21



--------------------------------------------------------------------------------



 
[novocure-2020creditagree027.jpg]
Permitted Warrant Transaction, and any obligations thereunder, in each case,
shall not constitute Indebtedness of the Company. “Indemnified Taxes” means (a)
Taxes, other than Excluded Taxes, imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document and
(b) to the extent not otherwise described in clause (a) hereof, Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(c).
“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b). “Initial Subsidiary Borrowers” means, collectively, (i) Novocure
Luxembourg, a private limited liability company (société à responsabilité
limitée), organized and established under the laws of Luxembourg, having its
registered office at 19, rue de Bitbourg, L-1273 Luxembourg, and registered with
the Luxembourg Trade and Companies Register (R.C.S. Luxembourg) under number
B170966 (“Novocure Luxembourg”), (ii) Novocure Capital, a private limited
liability company (société à responsabilité limitée), organized and established
under the laws of Luxembourg, having its registered office at 19, rue de
Bitbourg, L-1273 Luxembourg, and registered with the Luxembourg Trade and
Companies Register (R.C.S. Luxembourg) under number B205022 (“Novocure
Capital”), (iii) Novocure GmbH, a Swiss limited liability company, and (iv)
Novocure Inc., a Delaware corporation, and each individually an “Initial
Subsidiary Borrower”. “Information” has the meaning assigned to such term in
Section 9.12. “Interest Election Request” means a request by the applicable
Borrower to convert or continue a Borrowing in accordance with Section 2.08,
which shall be substantially in the form attached hereto as Exhibit H-2 or any
other form approved by the Administrative Agent. “Interest Payment Date” means
(a) with respect to any ABR Loan (other than a Swingline Loan), the last day of
each March, June, September and December and the Maturity Date, (b) with respect
to any Eurocurrency Loan, the last day of each Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date and (c) with respect to any Swingline Loan, the day that such Loan is
required to be repaid and the Maturity Date. “Interest Period” means with
respect to any Eurocurrency Borrowing, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter, as the applicable Borrower (or
the Company on behalf of the applicable Borrower) may elect; provided, that (i)
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurocurrency Borrowing that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“Investment” has the meaning assigned to such term in Section 6.05. 22



--------------------------------------------------------------------------------



 
[novocure-2020creditagree028.jpg]
“IRS” means the United States Internal Revenue Service. “ISDA Definitions” means
the 2006 ISDA Definitions published by the International Swaps and Derivatives
Association, Inc. or any successor thereto, as amended or supplemented from time
to time, or any successor definitional booklet for interest rate derivatives
published from time to time by the International Swaps and Derivatives
Association, Inc. or such successor thereto. “Issuing Bank” means JPMorgan Chase
Bank, N.A., in its capacity as the issuer of Letters of Credit hereunder, and
its successors in such capacity as provided in Section 2.06(i). The Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate. “Jersey Security Agreement” means that certain Security Interest
Agreement governed by Jersey law (including any and all supplements thereto),
dated as of the Effective Date, between the Company and the Administrative
Agent, creating security interests over all of the Company’s intangible movable
property situated in Jersey for the benefit of the Administrative Agent and the
other Secured Parties, as the same may be amended, restated, supplemented or
otherwise modified from time to time. “LC Collateral Account” has the meaning
assigned to such term in Section 2.06(j). “LC Disbursement” means a payment made
by the Issuing Bank pursuant to a Letter of Credit. “LC Exposure” means, at any
time, the sum of (a) the aggregate undrawn Dollar Amount of all outstanding
Letters of Credit at such time, plus (b) the aggregate Dollar Amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Company
at such time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the LC Exposure at such time. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Article
29(a) of the Uniform Customs and Practice for Documentary Credits, International
Chamber of Commerce Publication No. 600 (or such later version thereof as may be
in effect at the applicable time) or Rule 3.13 or Rule 3.14 of the International
Standby Practices, International Chamber of Commerce Publication No. 590 (or
such later version thereof as may be in effect at the applicable time) or
similar terms of the Letter of Credit itself, or if compliant documents have
been presented but not yet honored, such Letter of Credit shall be deemed to be
“outstanding” and “undrawn” in the amount so remaining available to be paid, and
the obligations of the Company and each Lender shall remain in full force and
effect until the Issuing Bank and the Lenders shall have no further obligations
to make any payments or disbursements under any circumstances with respect to
any Letter of Credit. “Lender Parent” means, with respect to any Lender, any
Person as to which such Lender is, directly or indirectly, a subsidiary.
“Lender-Related Person” has the meaning assigned to such term in Section
9.03(b). “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a Lender hereunder pursuant to Section 2.20 or
pursuant to an Assignment and Assumption or otherwise, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
or otherwise. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender and the Issuing Bank. 23



--------------------------------------------------------------------------------



 
[novocure-2020creditagree029.jpg]
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Agreement” has the meaning assigned to such term in Section
2.06(b). “Liabilities” means any losses, claims (including intraparty claims),
demands, damages, penalties or liabilities of any kind. “LIBO Interpolated Rate”
means, at any time, with respect to any Eurocurrency Borrowing denominated in
any Agreed Currency (other than euro) and for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
Agreed Currency) that is shorter than the Impacted LIBO Rate Interest Period;
and (b) the LIBO Screen Rate for the shortest period (for which the LIBO Screen
Rate is available for the applicable Agreed Currency) that exceeds the Impacted
LIBO Rate Interest Period, in each case, at such time; provided that if any LIBO
Interpolated Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. “LIBO Rate” means, with
respect to any Eurocurrency Borrowing denominated in any Agreed Currency (other
than euro) and for any Interest Period, the LIBO Screen Rate at approximately
11:00 a.m., London time, on the Quotation Day for such Agreed Currency; provided
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted LIBO Rate Interest Period”) with respect to such
Agreed Currency then the LIBO Rate shall be the LIBO Interpolated Rate. “LIBO
Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in any Agreed Currency (other than euro) and for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for such Agreed Currency for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. “Lien” means, with respect
to any asset, (a) any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and (c)
in the case of securities, any purchase option, call or similar right of a third
party with respect to such securities. “Liquidity” means, as of any date of
determination, the lesser of (i) the aggregate amount of unrestricted and
unencumbered (other than Liens securing the Secured Obligations and Permitted
Encumbrances) cash and Permitted Investments maintained by the Company and its
Subsidiaries as of such date and (ii) $75,000,000. “Loan Documents” means this
Agreement (including schedules and exhibits hereto), each Borrowing Subsidiary
Agreement, each Borrowing Subsidiary Termination, any promissory notes issued
pursuant to Section 2.10(e), any Letter of Credit applications, any Letter of
Credit Agreement, the Collateral Documents, each Subsidiary Guaranty, and all
other agreements, instruments, documents and certificates 24



--------------------------------------------------------------------------------



 
[novocure-2020creditagree030.jpg]
identified in Section 4.01 executed and delivered to, or in favor of, the
Administrative Agent or any Lenders. Any reference in this Agreement or any
other Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative. “Loan Parties” means, collectively, the Borrowers and the Subsidiary
Guarantors. “Loans” means the loans made by the Lenders to the Borrowers
pursuant to this Agreement. “Local Time” means (i) New York City time in the
case of a Loan, Borrowing or LC Disbursement denominated in Dollars and (ii)
local time in the case of a Loan, Borrowing or LC Disbursement denominated in a
Foreign Currency (it being understood that such local time shall mean (a)
London, England time with respect to any Foreign Currency (other than euro) and
(b) Brussels, Belgium time with respect to euro, in each case of the foregoing
clauses (a) and (b) unless otherwise notified by the Administrative Agent).
“Luxembourg” means the Grand Duchy of Luxembourg. “Luxembourg Borrower” means a
Borrower incorporated under the laws of Luxembourg, or having its “centre of
main interests” (as that term is used in Article 3(1) of the European Insolvency
Regulation) in Luxembourg. “Luxembourg Domiciliation Law” shall mean the
Luxembourg law of May 31, 1999, as amended, regarding the domiciliation of
companies. “Luxembourg Insolvency Event” shall mean, in relation to any
Luxembourg Borrower (i) a situation of inability to pay its debts as they fall
due (cessation de paiements) and absence of access to credit (credit ébranlé)
within the meaning of Article 437 of the Luxembourg Commercial Code, (ii)
insolvency proceedings (faillite) within the meaning of Articles 437 ff. of the
Luxembourg Commercial Code or any other insolvency proceedings pursuant to the
European Insolvency Regulation, (iii) controlled management (gestion contrôlée)
within the meaning of the grand ducal regulation of 24 May 1935 on controlled
management, (iv) voluntary arrangement with creditors (concordat préventif de
faillite) within the meaning of the law of 14 April 1886 on arrangements to
prevent insolvency, as amended, (v) suspension of payments (sursis de paiement)
within the meaning of Articles 593 ff. of the Luxembourg Commercial Code, (vi)
voluntary or compulsory winding-up pursuant to the law of 10 August 1915 on
commercial companies, as amended or (vii) the appointment of an ad hoc director
(administrateur provisoire) by a court in respect of the Luxembourg Borrower or
a substantial part of its assets. “Luxembourg Loan Party” means a Loan Party
incorporated under the laws of Luxembourg, or having its “centre of main
interests” (as that term is used in Article 3(1) of the European Insolvency
Regulation) in Luxembourg. “Luxembourg Security Agreement” means any Luxembourg
law governed agreement creating or having as purpose the creation of Liens, as
required by this Agreement or any other Loan Document, dated as of the Effective
Date or entered into after the date of this Agreement between the Loan Parties
and the Administrative Agent, for the benefit of the Administrative Agent and
the other Secured Parties, as amended, restated, supplemented or otherwise
modified from time to time. 25



--------------------------------------------------------------------------------



 
[novocure-2020creditagree031.jpg]
“Luxembourg Treaty Lender” means a Lender which (i) is treated as a resident of
a Luxembourg Treaty State for the purposes of the Luxembourg Treaty; (ii) does
not carry on a business in Luxembourg through a permanent establishment with
which that Lender’s participation in the Loan is effectively connected; and
(iii) fulfils any other conditions which must be fulfilled under the Luxembourg
Treaty by residents of that Luxembourg Treaty State for such residents to obtain
full exemption from taxation on interest imposed by Luxembourg on interest
payable to them in respect of an advance under a Loan Document, subject to the
completion of any necessary procedural formalities. “Luxembourg Treaty State”
means a jurisdiction having a double taxation agreement (a “Luxembourg Treaty”)
with Luxembourg which makes provision for full exemption from tax imposed by
Luxembourg on interest. “Margin Stock” means margin stock within the meaning of
Regulations T, U and X, as applicable. “Material Adverse Effect” means a
material adverse effect on (a) the business, assets, operations or financial
condition of the Company and the Subsidiaries taken as a whole, (b) the ability
of the Company to perform any of its material obligations under this Agreement,
(c) the ability of the Loan Parties (taken as a whole) to perform their
respective material obligations under the Loan Documents (taken as a whole) or
(d) the validity or enforceability of this Agreement or any and all other Loan
Documents or the material rights or remedies of the Administrative Agent and the
Lenders thereunder. “Material Indebtedness” means Indebtedness (other than the
Loans and Letters of Credit), or obligations in respect of one or more Swap
Agreements, of any one or more of the Company and its Subsidiaries in an
aggregate principal amount exceeding $50,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Company
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Company or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time. “Material Subsidiary” means (i) each Subsidiary
Borrower and (ii) each other Subsidiary that holds Subsidiary Assets greater
than five percent (5%) of Consolidated Total Assets as of such date. “Maturity
Date” means November 6, 2023; provided, however, if such date is not a Business
Day, the Maturity Date shall be the next preceding Business Day. “Maximum Rate”
has the meaning assigned to such term in Section 9.16. “Moody’s” means Moody’s
Investors Service, Inc. “Multiemployer Plan” means a multiemployer plan as
defined in Section 4001(a)(3) of ERISA. “Non-Consenting Lender” has the meaning
assigned to such term in Section 9.02(e). “NYFRB” means the Federal Reserve Bank
of New York. “NYFRB’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source. 26



--------------------------------------------------------------------------------



 
[novocure-2020creditagree032.jpg]
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. “Obligations” means all unpaid principal of and
accrued and unpaid interest on the Loans, all LC Exposure, all accrued and
unpaid fees and all expenses, reimbursements, indemnities and other obligations
and indebtedness (including interest and fees accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding), obligations and liabilities
of any of the Company and its Subsidiaries to any of the Lenders, the
Administrative Agent, the Issuing Bank or any indemnified party, individually or
collectively, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or in respect of any of the Loans made or reimbursement or
other obligations incurred or any of the Letters of Credit or other instruments
at any time evidencing any thereof. “OFAC” means the Office of Foreign Assets
Control of the U.S. Department of the Treasury. “Other Connection Taxes” means,
with respect to any Recipient, Taxes imposed as a result of a present or former
connection between such Recipient and the jurisdiction imposing such Tax (other
than connections arising from such Recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan, Letter of Credit or Loan Document). “Other Taxes” means all present or
future stamp, court or documentary, intangible, recording, filing or similar
Taxes that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.19). “Overnight
Bank Funding Rate” means, for any day, the rate comprised of both overnight
federal funds and overnight eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on the NYFRB’s Website from time to time, and
published on the next succeeding Business Day by the NYFRB as an overnight bank
funding rate. “Overnight Foreign Currency Rate” means, for any amount payable in
a Foreign Currency, the rate of interest per annum as determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, 27



--------------------------------------------------------------------------------



 
[novocure-2020creditagree033.jpg]
imposts, duties, deductions, charges or withholdings imposed upon, or charged
to, the Administrative Agent by any relevant correspondent bank in respect of
such amount in such relevant currency. “Participant” has the meaning assigned to
such term in Section 9.04(c). “Participant Register” has the meaning assigned to
such term in Section 9.04(c). “Participating Member State” means any member
state of the European Union that adopts or has adopted the euro as its lawful
currency in accordance with legislation of the European Union relating to
economic and monetary union. “Patriot Act” means the USA PATRIOT Act of 2001.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions. “Permitted
Acquisition” means any Acquisition (but excluding in any event a Hostile
Acquisition) if, at the time of and immediately after giving effect thereto, (a)
no Default has occurred and is continuing or would arise immediately after
giving effect (including giving effect on a pro forma basis) thereto, (b) the
business of the Person whose Equity Interests are being acquired or the division
or line of business being acquired or relating to the assets acquired would be
permitted under Section 6.03(b), (c) all actions required to be taken with
respect to such acquired or newly formed Subsidiary under Section 5.09 shall
have been taken, (d) the Company and the Subsidiaries are in compliance, on a
pro forma basis, with the covenants contained in Section 6.12 on a pro forma
basis immediately after giving effect to such Acquisition in accordance with the
provisions set forth in Section 1.04(b), and, if the aggregate Acquisition
Consideration in respect of such acquisition exceeds $50,000,000, the Company
shall have delivered to the Administrative Agent a certificate of a Financial
Officer of the Company, in a form reasonably satisfactory to the Administrative
Agent, certifying that the applicable requirements set forth in this definition
have been satisfied with respect to such Acquisition, together, with reasonably
detailed calculations demonstrating satisfaction of the requirements set forth
in this clause (d) and (e) in the case of an Acquisition involving a Loan Party,
such Loan Party is the surviving entity of any applicable merger and/or
consolidation. “Permitted Bond Hedge Transaction” means any call or capped call
option (or substantively equivalent derivative transaction) relating to
Company’s ordinary shares (or other securities or property following a merger
event or other change of the ordinary shares of the Company) purchased by
Company in connection with the issuance of any Permitted Convertible
Indebtedness; provided that the purchase price for such Permitted Bond Hedge
Transaction, less the proceeds received by Company from the sale of any related
Permitted Warrant Transaction, does not exceed the net proceeds received by
Company from the issuance of such Permitted Convertible Indebtedness in
connection with such Permitted Bond Hedge Transaction. “Permitted Convertible
Indebtedness” means any unsecured notes issued by Company that are convertible
into a fixed number (subject to customary anti-dilution adjustments,
“make-whole” increases and other customary changes thereto) of the Company’s
ordinary shares (or other securities or property following a merger event or
other change of the Company’s ordinary shares), cash or any combination thereof
(with the amount of such cash or such combination determined by reference to the
market price of such ordinary shares or such other securities); provided that,
the Indebtedness thereunder must satisfy each of the following conditions: (i)
both immediately prior to and after giving effect (including pro forma effect)
thereto, no Default or Event of Default shall exist or result therefrom, (ii)
such Indebtedness is not guaranteed by any Subsidiary of the Company, (iii) such
Indebtedness matures after, 28



--------------------------------------------------------------------------------



 
[novocure-2020creditagree034.jpg]
and does not require any scheduled amortization or other scheduled or otherwise
required payments of principal prior to the date that is six (6) months after
the Maturity Date (it being understood that neither (x) any provision requiring
an offer to purchase such Indebtedness as a result of change of control or other
fundamental change (which change of control or other fundamental change, for the
avoidance of doubt, constitutes a “Change of Control” hereunder), which purchase
is settled on a date no earlier than the date twenty (20) Business Days
following the occurrence of such change of control or other fundamental change
nor (y) any early conversion of any Permitted Convertible Indebtedness in
accordance with the terms thereof, in either case, shall violate the foregoing
restriction), (iv) any cross-default or cross-acceleration event of default
(each howsoever defined) provision contained therein that relates to
indebtedness or other payment obligations of the Company or any Company (such
indebtedness or other payment obligations, a “Cross-Default Reference
Obligation”) contains a cure period of at least thirty (30) calendar days (after
written notice to the issuer of such Indebtedness by the trustee or to such
issuer and such trustee by holders of at least 25% in aggregate principal amount
of such Indebtedness then outstanding) before a default, event of default,
acceleration or other event or condition under such Cross-Default Reference
Obligation results in an event of default under such cross-default or
cross-acceleration provision, and (v) the terms, conditions and covenants of
such Indebtedness must be customary for convertible Indebtedness of such type
(as determined by the board of directors of the Company, or a committee thereof,
in good faith). “Permitted Encumbrances” means: (a) Liens imposed by law for
Taxes that have not yet been paid (to the extent such non-payment does not
violate Section 5.04) or that are being contested in compliance with Section
5.04 and Liens for unpaid utility charges; (b) carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, supplier’s and other like Liens imposed
by law, arising in the ordinary course of business and securing obligations that
are not overdue by more than sixty (60) days or are being contested in
compliance with Section 5.04; (c) pledges and deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security or retirement benefits laws, to secure
liability to insurance carriers under insurance of self-insurance arrangements
or regulations or employment laws or to secure other public, statutory or
regulatory regulations; (d) pledges and deposits to secure the performance of
bids, trade contracts, government contracts, leases, statutory obligations,
customer deposit and advances, company credit cards, travel cards and other
employee credit card programs, surety, customs and appeal bonds, performance and
completion bonds and other obligations of a like nature, in each case in the
ordinary course of business, and Liens to secure letters of credit or bank
guarantees supporting any of the foregoing; (e) judgment Liens in respect of
judgments that do not constitute an Event of Default under Section 7.01(l) or
Liens securing appeal or surety bonds related to such judgments; (f) easements,
zoning restrictions, rights-of-way and similar charges or encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Company and its Subsidiaries, taken as a whole; 29



--------------------------------------------------------------------------------



 
[novocure-2020creditagree035.jpg]
(g) leases, licenses, subleases or sublicenses granted (i) to others not
adversely interfering in any material respect with the business of the Company
and its Subsidiaries as conducted at the time granted, taken as a whole, (ii)
between or among any of the Loan Parties or any of their Subsidiaries or (iii)
granted to other Persons and permitted under Section 6.03; (h) Liens in favor of
a banking or other financial institution arising as a matter of law or in the
ordinary course of business under customary general terms and conditions
encumbering deposits or other funds maintained with a financial institution
(including the right of setoff), unless these shall be waived under the terms of
the relevant Luxembourg Security Agreement, and that are within the general
parameters customary in the banking industry or arising pursuant to such banking
institution’s general terms and conditions; (i) Liens on specific items of
inventory or other goods (other than fixed or capital assets) and proceeds
thereof of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods in the ordinary course of business; (j) Liens in favor of customs
and revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods in the ordinary course of
business so long as such Liens only cover the related goods; (k) Liens
encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes; (l) any interest or title of a landlord, lessor or sublessor under any
lease of real estate or any Lien affecting solely the interest of the landlord,
lessor or sublessor; (m) purported Liens evidenced by the filing of
precautionary UCC financing statements or similar filings relating to operating
leases of personal property entered into by the Company or any of its
Subsidiaries in the ordinary course of business; (n) any interest or title of a
licensor under any license or sublicense entered into by the Company or any
Subsidiary as a licensee or sublicensee (i) existing on the Effective Date or
(ii) in the ordinary course of its business; and (o) with respect to any real
property, immaterial title defects or irregularities that do not, individually
or in the aggregate, materially impair the use of such real property; provided
that the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness. “Permitted Investments” means: (a) direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the United
States of America), in each case maturing within one year from the date of
acquisition thereof; (b) investments in commercial paper maturing within 270
days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s; 30



--------------------------------------------------------------------------------



 
[novocure-2020creditagree036.jpg]
(c) investments in certificates of deposit, banker’s acceptances and time or
demand deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000; (d)
fully collateralized repurchase agreements with a term of not more than thirty
(30) days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above at
the date of such acquisition; (e) money market funds that, at such date of
acquisition, (i) comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by Moody’s and
(iii) have portfolio assets of at least $5,000,000,000; and (f) any other
investments permitted by the Company’s investment policy as such policy is in
effect, and as disclosed to the Administrative Agent, prior to the Effective
Date and as such policy may be amended, restated, supplemented or otherwise
modified from time to time with the consent of the Administrative Agent, not to
be unreasonably withheld, conditioned or delayed (provided that the
Administrative Agent shall be deemed to have consented to any such modification
unless it shall object thereto by written notice to the Company within five (5)
Business Days after having received written notice thereof). “Permitted Warrant
Transaction” means any call option, warrant or right to purchase (or
substantively equivalent derivative transaction) relating to the Company’s
ordinary shares (or other securities or property following a merger event or
other change of the Company’s ordinary shares) and/or cash (in an amount
determined by reference to the price of such ordinary shares) sold by the
Company substantially concurrently with any purchase by the Company of a related
Permitted Bond Hedge Transaction. “Person” means any natural person,
corporation, limited liability company, trust, joint venture, association,
company, partnership, Governmental Authority or other entity. “Plan” means any
employee pension benefit plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Company or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA. “Plan Asset Regulations” means
29 CFR § 2510.3-101 et seq., as modified by Section 3(42) of ERISA, as amended
from time to time. “Pledge Subsidiary” means each directly owned Subsidiary of a
Loan Party. “Pounds Sterling” means the lawful currency of the United Kingdom.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective. 31



--------------------------------------------------------------------------------



 
[novocure-2020creditagree037.jpg]
“Proceeding” means any claim, litigation, investigation, action, suit,
arbitration or administrative, judicial or regulatory action or proceeding in
any jurisdiction. “PTE” means a prohibited transaction class exemption issued by
the U.S. Department of Labor, as any such exemption may be amended from time to
time. “QFC” has the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D). “QFC
Credit Support” has the meaning assigned to it in Section 9.19. “Quotation Day”
means, with respect to any Eurocurrency Borrowing for any Interest Period, (i)
if the currency is Pounds Sterling, the first day of such Interest Period, (ii)
if the currency is euro, the day that is two (2) TARGET2 Days before the first
day of such Interest Period, and (iii) for any other currency, two (2) Business
Days prior to the commencement of such Interest Period (unless, in each case,
market practice differs in the relevant market where the LIBO Rate for such
currency is to be determined, in which case the Quotation Day will be determined
by the Administrative Agent in accordance with market practice in such market
(and if quotations would normally be given on more than one day, then the
Quotation Day will be the last of those days)). “Recipient” means (a) the
Administrative Agent, (b) any Lender and (c) the Issuing Bank, as applicable.
“Reference Time” with respect to any setting of the then-current Benchmark means
(1) if such Benchmark is the LIBO Rate, 11:00 a.m., London time, on the day that
is two London banking days preceding the date of such setting, and (2) if such
Benchmark is not the LIBO Rate, the time determined by the Administrative Agent
in its reasonable discretion. “Register” has the meaning assigned to such term
in Section 9.04(b). “Regulation D” means Regulation D of the Federal Reserve
Board, as in effect from time to time and all official rulings and
interpretations thereunder or thereof. “Regulation T” means Regulation T of the
Federal Reserve Board, as in effect from time to time and all official rulings
and interpretations thereunder or thereof. “Regulation U” means Regulation U of
the Federal Reserve Board, as in effect from time to time and all official
rulings and interpretations thereunder or thereof. “Regulation X” means
Regulation X of the Federal Reserve Board, as in effect from time to time and
all official rulings and interpretations thereunder or thereof. “Regulatory
Authority” has the meaning assigned to such term in Section 3.21(a). “Related
Parties” means, with respect to any specified Person, such Person’s Affiliates
and the respective partners, directors, officers, managers, employees, agents
and advisors of such Person and such Person’s Affiliates. “Relevant Governmental
Body” means (i) with respect to a Benchmark Replacement in respect of Loans
denominated in Dollars, the Federal Reserve Board or the NYFRB, or a committee
officially endorsed or convened by the Federal Reserve Board or the NYFRB, or
any successor thereto and 32



--------------------------------------------------------------------------------



 
[novocure-2020creditagree038.jpg]
(ii) with respect to a Benchmark Replacement in respect of Loans denominated in
any Foreign Currency, (a) the central bank for the currency in which such
Benchmark Replacement is denominated or any central bank or other supervisor
which is responsible for supervising either (1) such Benchmark Replacement or
(2) the administrator of such Benchmark Replacement or (b) any working group or
committee officially endorsed or convened by (1) the central bank for the
currency in which such Benchmark Replacement is denominated, (2) any central
bank or other supervisor that is responsible for supervising either (A) such
Benchmark Replacement or (B) the administrator of such Benchmark Replacement,
(3) a group of those central banks or other supervisors or (4) the Financial
Stability Board or any part thereof. “Relevant Rate” means (i) with respect to
any Eurocurrency Borrowing denominated in an Agreed Currency (other than euro),
the LIBO Rate or (ii) with respect to any Eurocurrency Borrowing denominated in
euro, the EURIBO Rate, as applicable. “Relevant Screen Rate” means (i) with
respect to any Eurocurrency Borrowing denominated in an Agreed Currency (other
than euro), the LIBO Screen Rate or (ii) with respect to any Eurocurrency
Borrowing denominated in euro, the EURIBO Screen Rate, as applicable. “Required
Lenders” means, subject to Section 2.23, (a) at any time prior to the earlier of
the Loans becoming due and payable pursuant to Section 7.02 or the Commitments
terminating or expiring, Lenders having Revolving Credit Exposures and Unfunded
Commitments representing more than 50% of the sum of the Total Revolving Credit
Exposure and Unfunded Commitments at such time, provided that, solely for
purposes of declaring the Loans to be due and payable pursuant to Section 7.02,
the Unfunded Commitment of each Lender shall be deemed to be zero; and (b) for
all purposes after the Loans become due and payable pursuant to Section 7.02 or
the Commitments expire or terminate, Lenders having Revolving Credit Exposures
representing more than 50% of the Total Revolving Credit Exposure at such time;
provided that, in the case of clauses (a) and (b) above, (x) the Revolving
Credit Exposure of any Lender that is the Swingline Lender shall be deemed to
exclude any amount of its Swingline Exposure in excess of its Applicable
Percentage of all outstanding Swingline Loans, adjusted to give effect to any
reallocation under Section 2.23 of the Swingline Exposures of Defaulting Lenders
in effect at such time, and the Unfunded Commitment of such Lender shall be
determined on the basis of its Revolving Credit Exposure excluding such excess
amount and (y) for the purpose of determining the Required Lenders needed for
any waiver, amendment, modification or consent of or under this Agreement or any
other Loan Document, any Lender that is the Company or an Affiliate of the
Company shall be disregarded. “Resolution Authority” means an EEA Resolution
Authority or, with respect to any UK Financial Institution, a UK Resolution
Authority. “Responsible Officer” means the chief executive officer, the
president, a Financial Officer or other executive officer of the Company.
“Restricted Obligations” shall have the meaning assigned to such term in Section
1.10. “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other similar right to acquire any such Equity Interests in the
Company or any Subsidiary. “Reuters” means, as applicable, Thomson Reuters
Corp., Refinitiv, or any successor thereto. 33



--------------------------------------------------------------------------------



 
[novocure-2020creditagree039.jpg]
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time. “Revolving Loan” means a Loan
made pursuant to Section 2.01. “S&P” means Standard & Poor’s Rating Services, a
Standard & Poor’s Financial Services LLC business. “Sale and Leaseback
Transaction” means any sale or other transfer of any property or asset by any
Person with the intent to lease such property or asset as lessee. “Sanctioned
Country” means, at any time, a country, region or territory which is itself the
subject or target of any Sanctions (at the time of this Agreement, Crimea, Cuba,
Iran, North Korea and Syria). “Sanctioned Person” means, at any time, (a) any
Person listed in any Sanctions-related list of designated Persons maintained by
OFAC, the U.S. Department of State, the United Nations Security Council, the
European Union, any European Union member state, Her Majesty’s Treasury of the
United Kingdom or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country, (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b), or (d) any Person otherwise the subject of any Sanctions. “Sanctions”
means all economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority. “SEC” means the Securities and Exchange Commission of the United
States of America or any Governmental Authority succeeding to any of its
principal functions. “Secured Obligations” means all Obligations, together with
all Swap Obligations and Banking Services Obligations owing to one or more
Lenders or their respective Affiliates; provided that the definition of “Secured
Obligations” shall not create or include any guarantee by any Loan Party of (or
grant of security interest by any Loan Party to support, as applicable) any
Excluded Swap Obligations of such Loan Party for purposes of determining any
obligations of any Loan Party. “Secured Parties” means the holders of the
Secured Obligations from time to time and shall include (i) each Lender and the
Issuing Bank in respect of its Loans and LC Exposure respectively, (ii) the
Administrative Agent, the Issuing Bank and the Lenders in respect of all other
present and future obligations and liabilities of the Company and each
Subsidiary of every type and description arising under or in connection with
this Agreement or any other Loan Document, (iii) each Lender and Affiliate of
such Lender in respect of Swap Agreements and Banking Services Agreements
entered into with such Person by the Company or any Subsidiary, (iv) each
indemnified party under Section 9.03 in respect of the obligations and
liabilities of the Borrowers to such Person hereunder and under the other Loan
Documents, and (v) their respective successors and (in the case of a Lender,
permitted) transferees and assigns. “Securities Act” means the United States
Securities Act of 1933. 34



--------------------------------------------------------------------------------



 
[novocure-2020creditagree040.jpg]
“Security Agreement” means, collectively, (i) that certain Pledge and Security
Agreement (including any and all supplements thereto), dated as of the Effective
Date, between the Loan Parties and the Administrative Agent, for the benefit of
the Administrative Agent and the other Secured Parties, (ii) the Jersey Security
Agreement, (iii) each Luxembourg Security Agreement (iv) any other pledge or
security agreement entered into after the date of this Agreement by any other
Loan Party (as required by this Agreement or any other Loan Document), or any
other Person, as the documents referred to in the preceding clauses (i) through
(iv) may be amended, restated, supplemented or otherwise modified from time to
time. “Senior Secured Net Leverage Ratio” means, as of any date of determination
for the Company, as determined on a consolidated basis and in accordance with
GAAP, the ratio of (a) (i) Consolidated Total Indebtedness (other than any
portion of Consolidated Total Indebtedness that is unsecured or constitutes
Subordinated Indebtedness) (as of the last day of the most recently completed
fiscal quarter of the Company for which financial statements are available)
minus (ii) Liquidity as of such date, to (b) Consolidated EBITDA (for the most
recently completed four consecutive fiscal quarters of the Company ending on or
most recently ended prior to such date for which financial statements are
available). “Service of Process Agent” means CT Corporation Systems, with an
office on the date hereof at 111 Eighth Avenue, New York, New York 10011. “SOFR”
means, with respect to any Business Day, a rate per annum equal to the secured
overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website at approximately 8:00 a.m.,
New York City time, on the immediately succeeding Business Day. “SOFR
Administrator” means the NYFRB (or a successor administrator of the secured
overnight financing rate). “SOFR Administrator’s Website” means the NYFRB’s
Website, currently at http://www.newyorkfed.org, or any successor source for the
secured overnight financing rate identified as such by the SOFR Administrator
from time to time. “Solvent” means, as to any Person as of any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts, including contingent debts, as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities, including contingent debts and liabilities,
beyond such Person’s ability to pay such debts and liabilities as they mature
and (d) such Person is not engaged in a business or a transaction, and is not
about to engage in a business or a transaction, for which such Person’s property
would constitute an unreasonably small capital. The amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability. “Specified
Ancillary Obligations” means all obligations and liabilities (including interest
and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) of any of the Subsidiaries, existing on the
Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise, to the
Lenders or any of their Affiliates under any Swap Agreement or any Banking
Services Agreement; provided that the definition of “Specified Ancillary
Obligations” shall not create or include any guarantee by any Loan Party of (or
grant of security interest by any Loan Party to support, as 35



--------------------------------------------------------------------------------



 
[novocure-2020creditagree041.jpg]
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party. “Specified Swap Obligation”
means, with respect to any Loan Party, any obligation to pay or perform under
any agreement, contract or transaction that constitutes a “swap” within the
meaning of Section 1a(47) of the Commodity Exchange Act or any rules or
regulations promulgated thereunder. Notwithstanding the foregoing, no Permitted
Bond Hedge Transaction, Permitted Warrant Transaction or obligation of the
Company thereunder shall be considered a Specified Swap Obligation. “Statutory
Reserve Rate” means a fraction (expressed as a decimal), the numerator of which
is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve, liquid asset, fees or similar requirements
(including any marginal, special, emergency or supplemental reserves or other
requirements) established by any central bank, monetary authority, the Federal
Reserve Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D. Eurocurrency Loans shall be deemed to be
subject to such reserve, liquid asset, fee or similar requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under any applicable law, rule or regulation,
including Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement. “Subordinated Indebtedness” means any
Indebtedness of the Company or any Subsidiary the payment of which is
subordinated to payment of the obligations under the Loan Documents. For the
avoidance of doubt, any Permitted Convertible Indebtedness shall not constitute
Subordinated Indebtedness. “Subordinated Indebtedness Documents” means any
document, agreement or instrument evidencing any Subordinated Indebtedness or
entered into in connection with any Subordinated Indebtedness. “subsidiary”
means, with respect to any Person (the “parent”) at any date, any corporation,
limited liability company, partnership, association or other entity the accounts
of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
Controlled or held. “Subsidiary” means any subsidiary of the Company.
“Subsidiary Assets” means, with respect to any Subsidiary as of the date of any
determination thereof, the total assets of such Subsidiary, minus the trade
receivables (net) of such Subsidiary, minus inventories of such Subsidiary,
minus other long-term assets of such subsidiary, all calculated in accordance
with GAAP as of such date. “Subsidiary Borrower” means (i) each Initial
Subsidiary Borrower and (ii) any Eligible Subsidiary that becomes a Subsidiary
Borrower pursuant to Section 2.22 and, in each case, that has not ceased to be a
Subsidiary Borrower pursuant to such Section. 36



--------------------------------------------------------------------------------



 
[novocure-2020creditagree042.jpg]
“Subsidiary Guarantor” means (i) each Subsidiary Borrower and (ii) each other
Material Subsidiary that is a party to a Subsidiary Guaranty. The Subsidiary
Guarantors on the Effective Date are identified as such in Schedule 3.01 hereto.
“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor, as amended, restated, supplemented or otherwise modified from time to
time. “Supported QFC” has the meaning assigned to it in Section 9.19. “Swap
Agreement” means any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement. Notwithstanding the foregoing, no
Permitted Bond Hedge Transaction or Permitted Warrant Transaction shall be
considered a Swap Agreement. “Swap Obligations” means any and all obligations of
the Company or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction. “Swingline Exposure” means,
at any time, the aggregate principal amount of all Swingline Loans outstanding
at such time. The Swingline Exposure of any Lender at any time shall be the sum
of (a) its Applicable Percentage of the aggregate principal amount of all
Swingline Loans outstanding at such time (excluding, in the case of any Lender
that is a Swingline Lender, Swingline Loans made by it that are outstanding at
such time to the extent that the other Lenders shall not have funded their
participations in such Swingline Loans), adjusted to give effect to any
reallocation under Section 2.23 of the Swingline Exposure of Defaulting Lenders
in effect at such time, and (b) in the case of any Lender that is a Swingline
Lender, the aggregate principal amount of all Swingline Loans made by such
Lender outstanding at such time, less the amount of participations funded by the
other Lenders in such Swingline Loans. “Swingline Lender” means JPMorgan Chase
Bank, N.A., in its capacity as the lender of Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05. “Swingline
Sublimit” means $10,000,000. “Swiss Borrower” means any Subsidiary Borrower that
is incorporated in Switzerland and/or is having its registered office in
Switzerland and/or is qualifying as a Swiss resident pursuant to article 9 of
the Swiss Withholding Tax Act.. “Swiss Federal Tax Administration” means the tax
authorities referred to in article 34 of the Swiss Withholding Tax Act. “Swiss
Guarantor” shall mean any Subsidiary Guarantor organized under the laws of
Switzerland or, if different, deemed resident in Switzerland for Swiss
Withholding Tax purposes. 37



--------------------------------------------------------------------------------



 
[novocure-2020creditagree043.jpg]
“Swiss Guarantor Obligations” shall have the meaning assigned to such term in
Section 1.10. “Swiss Guaranty Limitations” shall have the meaning assigned to
such term in Section 1.10. “Swiss Guidelines” means, together, the guidelines
S-02.123 in relation to interbank loans of 22 September 1986 as issued by the
Swiss Federal Tax Administration (Merkblatt S-02.123 vom 22 September 1986
betreffend Zinsen von Bankguthaben, deren Gläubiger Banken sind
Interbankguthaben)), S-02.130.1 in relation to money market instruments and
accounts receivable of April 1999 (Merkblatt S- 02.130.1 vom April 1999
“Geldmarktpapiere und Buchforderungen inländischer Schuldner”), the circular
letter No. 15 (1-015-DVS-2017) of 3 October 2017 in relation to bonds and
derivative financial instruments as subject matter of taxation of Swiss federal
income tax, Swiss withholding tax and Swiss stamp taxes (Kreisschreiben Nr. 15
“Obligationen und derivative Finanzinstrumente als Gegenstand der direkten
Bundessteuer, der Verrechnungssteuer und der Stempelabgaben” vom 3. Oktober
2017) and the circular letter No. 34 of 26 July 2011 (1-034-V-2011) in relation
to customer credit balances (Kreisschreiben Nr. 34 “Kundenguthaben” vom 26. Juli
2011) and the practice note 010-DVS-2019 dated 5 February 2019 published by the
Swiss Federal Tax Administration regarding Swiss Withholding Tax in the Group
(Mitteilung-010-DVS-2019-d vom 5. Februar 2019 - Verrechnungssteuer: Guthaben im
Konzern), the circular letter No. 46 of 24 July 2019 (1-046-VS-2019) in relation
to syndicated credit facilities, promissory note loans, bills of exchange and
subparticipations (Kreisschreiben Nr. 46 vom 24. Juli 2019 betreffend
“Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen, Wechseln
und Unterbeteiligungen”) and the circular letter No. 47 of 25 July 2019
(1-047-V-2019) in relation to bonds (Kreisschreiben Nr. 47 vom 25. Juli 2019
betreffend “Obligationen”) as issued, and as amended or replaced from time to
time by the Swiss Federal Tax Administration, or as applied in accordance with a
tax ruling (if any) issued by the Swiss Federal Tax Administration, or as
substituted or superseded and overruled by any law, statute, ordinance,
regulation, court decision or the like as in force from time to time. “Swiss
Loan Parties” means, individually and collectively, each Swiss Borrower and each
Swiss Subsidiary that is a Swiss Guarantor. “Swiss Non-Bank Rules” means the
Swiss Ten Non-Bank Rule and the Swiss Twenty Non- Bank Rule, all in accordance
with the relevant Swiss Guidelines or legislation or explanatory notes
addressing the same issues which are in force at such time. “Swiss
Non-Qualifying Lender” shall mean a person which does not qualify as a Swiss
Qualifying Lender. “Swiss Qualifying Lender” means (i) a bank as defined in the
Swiss Federal Code for Banks and Savings Banks dated 8 November 1934
(Bundesgesetz über die Banken und Sparkassen) as amended from time to time or
(ii) a person or entity which effectively conducts banking activities with its
own infrastructure and staff as its principal business purpose and which has a
banking license in full force and effect issued in accordance with the banking
laws in force in its jurisdiction of incorporation, or if acting through a
branch, issued in accordance with the banking laws in the jurisdiction of such
branch, all and in each case in accordance with the Swiss Guidelines. “Swiss
Subsidiary” shall mean any Subsidiary that is organized under the laws of
Switzerland. “Swiss Ten Non-Bank Rule” means the rule that the aggregate number
of creditors (or deemed creditors) under the Facility which are not Qualifying
Banks must not exceed 10 (ten), all in 38



--------------------------------------------------------------------------------



 
[novocure-2020creditagree044.jpg]
accordance with the meaning of the Guidelines or legislation or explanatory
notes addressing the same issues which are in force at such time. “Swiss Twenty
Non-Bank Rule” means the rule that the aggregate number of creditors (or deemed
creditors) (including the Lender), other than Swiss Qualifying Banks, of the
Borrower under all outstanding debts relevant for classification as debenture
(Kassenobligation) must not at any time exceed twenty, all in accordance with
the meaning of the Guidelines or legislation or explanatory notes addressing the
same issues which are in force at such time. “Swiss Withholding Tax” means any
Taxes levied pursuant to the Swiss Withholding Tax Act. “Swiss Withholding Tax
Act” means the Swiss Federal Act on Withholding Tax (Bundesgesetz über die
Verrechnungssteuer vom 13. Oktober 1965, SR 642.21), together with the related
ordinances, regulations and guidelines. “Switzerland” means the Swiss
Confederation. “TARGET2” means the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET2) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) for the settlement of
payments in euro. “TARGET2 Day” means a day that TARGET2 is open for the
settlement of payments in euro. “Taxes” means all present or future taxes,
levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto. “Term SOFR” means, for the applicable Corresponding Tenor as of the
applicable Reference Time, the forward-looking term rate based on SOFR that has
been selected or recommended by the Relevant Governmental Body. “Term SOFR
Notice” means a notification by the Administrative Agent to the Lenders and the
Company of the occurrence of a Term SOFR Transition Event. “Term SOFR Transition
Event” means the determination by the Administrative Agent that (a) Term SOFR
has been recommended for use by the Relevant Governmental Body, (b) the
administration of Term SOFR is administratively feasible for the Administrative
Agent and (c) a Benchmark Transition Event or an Early Opt-in Election, as
applicable, has previously occurred resulting in a Benchmark Replacement in
accordance with Section 2.14 that is not Term SOFR. “Total Net Leverage Ratio”
means, as of any date of determination for the Company, as determined on a
consolidated basis and in accordance with GAAP, the ratio of (a) (i)
Consolidated Total Indebtedness (as of the last day of the most recently
completed fiscal quarter of the Borrower for which financial statements are
available) minus (ii) Liquidity as of such date, to (b) Consolidated EBITDA (for
the most recently completed four consecutive fiscal quarters of the Company
ending on or most recently ended prior to such date for which financial
statements are available). 39



--------------------------------------------------------------------------------



 
[novocure-2020creditagree045.jpg]
“Total Revolving Credit Exposure” means, at any time, the sum of (a) the
outstanding principal amount of the Revolving Loans and Swingline Loans at such
time and (b) the total LC Exposure at such time. “Transactions” means the
execution, delivery and performance by the Loan Parties of this Agreement and
the other Loan Documents, the borrowing of Loans and other credit extensions,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Adjusted EURIBO Rate or
the Alternate Base Rate. “UCC” means the Uniform Commercial Code as in effect
from time to time in the State of New York or any other state the laws of which
are required to be applied in connection with the issue of perfection of
security interests. “UK Financial Institution” means any BRRD Undertaking (as
such term is defined under the PRA Rulebook (as amended from time to time)
promulgated by the United Kingdom Prudential Regulation Authority) or any person
falling within IFPRU 11.6 of the FCA Handbook (as amended from time to time)
promulgated by the United Kingdom Financial Conduct Authority, which includes
certain credit institutions and investment firms, and certain affiliates of such
credit institutions or investment firms. “UK Resolution Authority” means the
Bank of England or any other public administrative authority having
responsibility for the resolution of any UK Financial Institution. “Unadjusted
Benchmark Replacement” means the applicable Benchmark Replacement excluding the
related Benchmark Replacement Adjustment. “Unfunded Commitment” means, with
respect to each Lender, the Commitment of such Lender less its Revolving Credit
Exposure. “United States” or “U.S.” mean the United States of America.
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations. “U.S. Person” means a “United States person” within the
meaning of Section 7701(a)(30) of the Code. “U.S. Special Resolution Regime” has
the meaning assigned to it in Section 9.19. “U.S. Tax Compliance Certificate”
has the meaning assigned to such term in Section 2.17(f)(ii)(B)(3).
“wholly-owned Subsidiary” means a Subsidiary with respect to which 100% of the
issued and outstanding Equity Interests are owned directly or indirectly by the
Company (other than (i) directors’ qualifying shares; (ii) shares issued to
foreign nationals to the extent required by applicable law; and (iii) 40



--------------------------------------------------------------------------------



 
[novocure-2020creditagree046.jpg]
shares held by a Person on trust for, or otherwise where the beneficial interest
is held by, the Company (directly or indirectly)). “Withdrawal Liability” means
liability to a Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan, as such terms are defined in Part I of
Subtitle E of Title IV of ERISA. “Write-Down and Conversion Powers” means, (a)
with respect to any EEA Resolution Authority, the write-down and conversion
powers of such EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule, and (b)
with respect to the United Kingdom, any powers of the applicable Resolution
Authority under the Bail-In Legislation to cancel, reduce, modify or change the
form of a liability of any UK Financial Institution or any contract or
instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of that person or any other
person, to provide that any such contract or instrument is to have effect as if
a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those powers. SECTION 1.02 Classification of
Loans and Borrowings. For purposes of this Agreement, Loans may be classified
and referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g., a
“Eurocurrency Loan”) or by Class and Type (e.g., a “Eurocurrency Revolving
Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class
and Type (e.g., a “Eurocurrency Revolving Borrowing”). SECTION 1.03 Terms
Generally. The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. The word “law” shall be
construed as referring to all statutes, rules, regulations, codes and other laws
(including official rulings and interpretations thereunder having the force of
law or with which affected Persons customarily comply), and all judgments,
orders and decrees, of all Governmental Authorities. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any law, statute, rule or regulation shall,
unless otherwise specified, be construed as referring thereto as from time to
time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. SECTION 1.04 Accounting Terms; GAAP; Pro Forma Calculations.
(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Company notifies the 41



--------------------------------------------------------------------------------



 
[novocure-2020creditagree047.jpg]
Administrative Agent that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein and (ii) any treatment of Indebtedness under
Accounting Standards Codification 470-20 or 2015-03 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof. For the avoidance of doubt, and without
limitation of the foregoing, Permitted Convertible Indebtedness shall at all
times be valued at the full stated principal amount thereof and shall not
include any reduction or appreciation in value of the shares deliverable upon
conversion thereof. Notwithstanding anything to the contrary contained in this
Section 1.04(a) or in the definition of “Capital Lease Obligations,” any change
in accounting for leases pursuant to GAAP resulting from the adoption of
Financial Accounting Standards Board Accounting Standards Update No. 2016-02,
Leases (Topic 842) (“FAS 842”), to the extent such adoption would require
treating any lease (or similar arrangement conveying the right to use) as a
capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on December 31, 2015, such
lease shall not be considered a capital lease, and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith. (b) All pro forma
computations required to be made hereunder giving effect to any acquisition or
disposition, or issuance, incurrence or assumption of Indebtedness, or other
transaction shall in each case be calculated giving pro forma effect thereto
(and, in the case of any pro forma computation made hereunder to determine
whether such acquisition or disposition, or issuance, incurrence or assumption
of Indebtedness, or other transaction is permitted to be consummated hereunder,
to any other such transaction consummated since the first day of the period
covered by any component of such pro forma computation and on or prior to the
date of such computation) as if such transaction had occurred on the first day
of the period of four consecutive fiscal quarters ending with the most recent
fiscal quarter for which financial statements shall have been delivered pursuant
to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, ending with the last fiscal quarter included in the financial
statements referred to in Section 3.04(a)), and, to the extent applicable, to
the historical earnings and cash flows associated with the assets acquired or
disposed of (but without giving effect to any synergies or cost savings) and any
related incurrence or reduction of Indebtedness, all in accordance with Article
11 of Regulation S-X under the Securities Act; provided that no pro forma
computation required to be made hereunder shall make or result in any pro forma
adjustment to Consolidated EBITDA for any Drug Acquisition or Exclusive License.
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Swap Agreement applicable to such
Indebtedness). SECTION 1.05 Interest Rates; LIBOR Notification. The interest
rate on a Loan denominated in an Agreed Currency may be derived from an interest
rate benchmark that is, or may in the future become, the subject of regulatory
reform. Regulators have signaled the need to use alternative 42



--------------------------------------------------------------------------------



 
[novocure-2020creditagree048.jpg]
benchmark reference rates for some of these interest rate benchmarks and, as a
result, such interest rate benchmarks may cease to comply with applicable laws
and regulations, may be permanently discontinued, and/or the basis on which they
are calculated may change. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event, a Term SOFR Transition Event or
an Early Opt-in Election, Section 2.14(b) and Section 2.14(c) provide a
mechanism for determining an alternative rate of interest. The Administrative
Agent will promptly notify the Company, pursuant to Section 2.14(e), of any
change to the reference rate upon which the interest rate on Eurocurrency Loans
is based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” (or “EURIBO Rate”,
as applicable) or with respect to any alternative or successor rate thereto, or
replacement rate thereof (including, without limitation, (i) any such
alternative, successor or replacement rate implemented pursuant to Section
2.14(b) or Section 2.14(c), whether upon the occurrence of a Benchmark
Transition Event, a Term SOFR Transition Event or an Early Opt-in Election, and
(ii) the implementation of any Benchmark Replacement Conforming Changes pursuant
to Section 2.14(d)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate (or the EURIBO Rate, as applicable) or have the same volume or
liquidity as did the London interbank offered rate (or the euro interbank
offered rate, as applicable) prior to its discontinuance or unavailability.
SECTION 1.06 Status of Obligations. In the event that the Company or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Company shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness. SECTION 1.07 Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the amount of such Letter of Credit available to be drawn
at such time; provided that, with respect to any Letter of Credit that, by its
terms or the terms of any Letter of Credit Agreement related thereto, provides
for one or more automatic increases in the available amount thereof, the amount
of such Letter of Credit shall be deemed to be the maximum amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
amount is available to be drawn at such time. 43



--------------------------------------------------------------------------------



 
[novocure-2020creditagree049.jpg]
SECTION 1.08 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time. SECTION 1.09 Luxembourg Terms. In this Agreement
or any other Loan Document, if applicable, where it relates to a Luxembourg
Borrower, a reference to: (a) a winding-up, administration or dissolution
includes bankruptcy (faillite), insolvency, voluntary or judicial liquidation
(liquidation volontaire ou judiciaire), composition with creditors (concordat
préventif de la faillite), moratorium or reprieve from payments (sursis de
paiement), controlled management (gestion contrôlée), a general settlement with
creditors, reorganisation or similar law affecting the rights of creditors
generally; (b) a receiver, administrative receiver, administrator, trustee in
bankruptcy, judicial custodian, sequestrator, conservator, compulsory manager,
or similar officer includes a juge délégué, expert-vérificateur, commissaire,
juge-commissaire, mandataire ad hoc, administrateur provisoire, liquidateur or
curateur; (c) a person being unable to pay its debts includes that person being
in a state of cessation of payments (cessation de paiements); (d) a lien,
security or security interest includes any hypothèque, nantissement, gage,
privilège, sûreté réelle, droit de rétention, and any type of security in rem
(sûreté réelle) or agreement or arrangement having a similar effect and any
transfer of title (transfert à titre de garantie) by way of security; (e) a
guarantee includes any guarantee which is independent from the debt to which it
relates and includes any suretyship (cautionnement) within the meaning of
Articles 2011 et seq. of the Luxembourg Civil Code; (f) an agent includes,
without limitation, a mandataire; (g) by-laws or constitutional documents
includes its up-to-date articles of association (statuts / statuts coordonnés);
(h) a set-off includes, for purposes of Luxembourg law, legal set-off; and (i) a
director and/or manager includes a gérant or an administrateur. SECTION 1.10
Swiss Guaranty Limitations. (a) Any obligation of any Swiss Loan Party under any
Loan Document (the “Swiss Guarantor Obligations”) shall be subject to the
following limitations: (i) If and to the extent that a Swiss Loan Party becomes
liable under this Agreement or any other Loan Documents for obligations other
than obligations of one of the relevant Swiss Loan Parties’ direct and indirect
Subsidiaries (i.e. obligations of its respective direct or indirect parent
companies (up-stream liabilities) or sister companies (cross-stream
liabilities)) (the 44



--------------------------------------------------------------------------------



 
[novocure-2020creditagree050.jpg]
“Restricted Obligations”) and that performing the relevant Swiss Guarantor
Obligation with respect to Restricted Obligations would not be permitted under
Swiss corporate law then applicable, then such obligations and payment amount
shall from time to time be limited to the amount permitted to be paid under
applicable Swiss law; provided that such limited amount shall at no time be less
than the relevant Swiss Loan Party’s distributable capital (presently being the
balance sheet profits and any reserves available for distribution) at the time
or times performance of the relevant Swiss Guarantor Obligation is due or
requested from such Swiss Loan Party, and further provided that such limitation
(as may apply from time to time or not) shall not (generally or definitively)
release the relevant Swiss Loan Party from its Swiss Guarantor Obligations in
excess thereof, but merely postpone the payment date therefore until such times
as payment is again permitted notwithstanding such limitation. (ii) In case a
Swiss Loan Party who must make a payment in respect of Restricted Obligations
under this Agreement is obliged to withhold Swiss Withholding Tax in respect of
such payment, such Swiss Loan Party shall: (A) procure that such payments can be
made without deduction of Swiss Withholding Tax, or with deduction of Swiss
Withholding Tax at a reduced rate, by discharging the liability to such Tax by
notification pursuant to applicable law (including double tax treaties) rather
than payment of the Tax; (B) if the notification procedure pursuant to clause
(A) above does not apply, deduct Swiss Withholding Tax at the rate of 35 per
cent. (or such other rate as in force from time to time), or if the notification
procedure pursuant to clause (A) above applies for a part of the Swiss
Withholding Tax only, deduct Swiss Withholding Tax at the reduced rate resulting
after the discharge of part of such Tax by notification under applicable law,
from any payment made by it in respect of Restricted Obligations and promptly
pay any such Taxes to the Swiss Federal Tax Administration (Eidgenössische
Steuerverwaltung); (C) notify the Administrative Agent that such notification,
or as the case may be, deduction has been made and provide the Administrative
Agent with evidence that such a notification of the Swiss Federal Tax
Administration has been made or, as the case may be, such Taxes deducted have
been paid to the Swiss Federal Tax Administration; (D) in the case of a
deduction of Swiss Withholding Tax in respect of which a Secured Party is
entitled to a full or partial refund of the Swiss Withholding Tax so deducted,
a. as soon as possible after such deduction (y) request a refund of the Swiss
Withholding Tax under applicable law (including tax treaties) and (z) pay to the
Administrative Agent upon receipt any amounts so refunded; and b. if requested
by the Administrative Agent, provide the Administrative Agent (on its behalf or
on behalf of any Secured Party) those documents that are required by law and
applicable tax treaties to be provided by the payer of such Tax, for each
relevant Secured Party, to prepare a claim for refund of Swiss Withholding Tax.
(iii) If a Swiss Loan Party is obliged to withhold Swiss Withholding Tax in
accordance with Section 1.10(a)(ii) above, the Administrative Agent shall be
entitled to further enforce the 45



--------------------------------------------------------------------------------



 
[novocure-2020creditagree051.jpg]
Swiss Guarantor Obligation assumed by such Swiss Loan Party and apply proceeds
therefrom against the Restricted Obligations up to an amount which is equal to
that amount which would have been obtained if no withholding of Swiss
Withholding Tax were required, whereby such further enforcements shall always be
limited to the maximum amount of the freely distributable reserves of such Swiss
Guarantor as set out in Section 1.10(a)(i) above. In case the proceeds
irrevocably received by the Administrative Agent and the other Secured Parties
pursuant to Section 1.10(a)(ii)(D) above and this paragraph (additional
enforcements) have the effect that the proceeds received by the Administrative
Agent and the other Secured Parties exceed the Swiss Guarantor Obligations, then
the Agent or the relevant other Secured Party shall return such overcompensation
to the relevant Swiss Loan Party. (b) If and to the extent requested by the
Administrative Agent and if and to the extent this is from time to time required
under Swiss law (restricting profit distributions), in order to allow the
Administrative Agent and the other Secured Parties to obtain a maximum benefit
under this Agreement and any other Loan Document, as applicable, the relevant
Swiss Loan Party shall, and any parent company of such Swiss Loan Party being a
party to this Agreement shall procure that such Swiss Loan Party will, to the
extent reasonably practicable and possible, promptly implement all such measures
and/or to promptly procure the fulfilment of all prerequisites allowing the
prompt fulfilment of the Swiss Guarantor Obligations and allowing the relevant
Swiss Loan Party to promptly perform its obligations and make the (requested)
payment(s) hereunder from time to time, including the following: (i) preparation
of an up-to-date audited balance sheet of the relevant Swiss Loan Party; (ii)
confirmation of the auditors of the relevant Swiss Loan Party that the relevant
amount represents (the maximum of) freely distributable capital of the relevant
Swiss Loan Party; (iii) approval by a shareholders meeting of the relevant Swiss
Loan Party of the capital distribution; (iv) if the enforcement of Restricted
Obligations would be limited due to the effects referred to in this clause, then
the relevant Swiss Loan Party shall to the extent permitted by applicable law
write up or realize any of its assets that are shown in its balance sheet with a
book value that is significantly lower than the market value of the assets, in
case of realization, however, only if such assets are not necessary for the
relevant Swiss Loan Party’s business (nicht betriebsnotwendig). ARTICLE II The
Credits SECTION 2.01 Commitments. Subject to the terms and conditions set forth
herein, each Lender (severally and not jointly) agrees to make Revolving Loans
to the Borrowers in Agreed Currencies from time to time during the Availability
Period in an aggregate principal amount that will not result (after giving
effect to any application of proceeds of such Borrowing to any Swingline Loans
outstanding pursuant to Section 2.10(a)) in, subject to Sections 2.04 and
2.11(b), (a) the Dollar Amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) the Dollar Amount of the Total
Revolving Credit Exposure exceeding the Aggregate Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans. 46



--------------------------------------------------------------------------------



 
[novocure-2020creditagree052.jpg]
SECTION 2.02 Loans and Borrowings. (a) Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05. (b) Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the applicable Borrower
may request in accordance herewith; provided that each ABR Loan shall only be
made in Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender at its
option may make any Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement. (c) At the commencement of each
Interest Period for any Eurocurrency Revolving Borrowing, such Borrowing shall
be in an aggregate amount that is an integral multiple of $1,000,000 (or, if
such Borrowing is denominated in a Foreign Currency, 1,000,000 units of such
currency) and not less than $5,000,000 (or, if such Borrowing is denominated in
a Foreign Currency, 5,000,000 units of such currency). At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the Aggregate Commitment or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e). Each Swingline Loan shall be in an amount that is an integral multiple
of $1,000,000 and not less than $1,000,000. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of ten (10) Eurocurrency Borrowings outstanding. (d)
Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date. SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent of such request (a) by
irrevocable written notice (via a written Borrowing Request signed by a
Responsible Officer of the applicable Borrower, or the Company on behalf of the
applicable Borrower) in the case of a Eurocurrency Borrowing, not later than
11:00 a.m., Local Time, three (3) Business Days (in the case of a Eurocurrency
Borrowing denominated in Dollars) or by irrevocable written notice (via a
written Borrowing Request signed by a Responsible Officer of such Borrower, or
of the Company on its behalf) not later than 11:00 a.m., Local Time, four (4)
Business Days (in the case of a Eurocurrency Borrowing denominated in a Foreign
Currency), in each case before the date of the proposed Borrowing or (b) by
irrevocable written notice (via a written Borrowing Request signed by a
Responsible Officer of the applicable Borrower, or of the Company on behalf of
the applicable Borrower) in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time, on the date of the proposed Borrowing. Each such
Borrowing Request shall specify the following information in compliance with
Section 2.02: (i) the name of the applicable Borrower; (ii) the aggregate
principal amount of the requested Borrowing; 47



--------------------------------------------------------------------------------



 
[novocure-2020creditagree053.jpg]
(iii) the date of such Borrowing, which shall be a Business Day; (iv) whether
such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; (v) in the
case of a Eurocurrency Borrowing, the Agreed Currency and initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and (vi) the location and number of
the applicable Borrower’s account to which funds are to be disbursed, which
shall comply with the requirements of Section 2.07. If no election as to the
Type of Revolving Borrowing is specified, then, in the case of a Borrowing
denominated in Dollars, the requested Revolving Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Revolving Borrowing, then the applicable Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04 Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of: (a) any Loan denominated in a Foreign Currency,
on each of the following: (i) the date of the Borrowing of such Loan and (ii)
each date of a conversion or continuation of such Loan pursuant to the terms of
this Agreement, (b) any Letter of Credit denominated in a Foreign Currency, on
each of the following: (i) the date on which such Letter of Credit is issued,
(ii) the first Business Day of each calendar month and (iii) the date of any
amendment of such Letter of Credit that has the effect of increasing the face
amount thereof, and (c) any Credit Event, on any additional date as the
Administrative Agent may determine at any time when an Event of Default exists.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day. SECTION 2.05 Swingline Loans. (a) Subject to
the terms and conditions set forth herein, the Swingline Lender may agree, but
shall have no obligation, to make Swingline Loans in Dollars to the Company from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding the Swingline Sublimit, (ii) the
Swingline Lender’s Revolving Credit Exposure exceeding its Commitment or (iii)
the Dollar Amount of the Total Revolving Credit Exposure exceeding the Aggregate
Commitment; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Company may
borrow, prepay and reborrow Swingline Loans. (b) To request a Swingline Loan,
the Company shall notify the Administrative Agent of such request by irrevocable
written notice (via a written Borrowing Request in a form approved by the
Administrative Agent and signed by a Responsible Officer of the Company), not
later than 12:00 noon, 48



--------------------------------------------------------------------------------



 
[novocure-2020creditagree054.jpg]
New York City time, on the day of a proposed Swingline Loan. Each such notice
shall be in a form approved by the Administrative Agent, shall be irrevocable
and shall specify the requested date (which shall be a Business Day) and amount
of the requested Swingline Loan. The Administrative Agent will promptly advise
the Swingline Lender of any such notice received from the Company. The Swingline
Lender shall make each Swingline Loan available to the Company by means of a
credit to an account of the Company with the Administrative Agent designated for
such purpose (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan. (c) The Swingline Lender may by written
notice given to the Administrative Agent require the Lenders to acquire
participations in all or a portion of the Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, promptly upon receipt of such notice from
the Administrative Agent (and in any event, if such notice is received by 12:00
noon, New York City time, on a Business Day, no later than 5:00 p.m., New York
City time, on such Business Day and if received after 12:00 noon, New York City
time, on a Business Day, no later than 10:00 a.m., New York City time, on the
immediately succeeding Business Day), to pay to the Administrative Agent, for
the account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Company of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Company (or other party on behalf of the Company)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear; provided that any such payment so remitted shall
be repaid to the Swingline Lender or to the Administrative Agent, as applicable,
if and to the extent such payment is required to be refunded to the Company for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Company of any default in the payment thereof.
(d) The Swingline Lender may be replaced at any time by written agreement among
the Company, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender. The Administrative Agent shall notify the Lenders of
any such replacement of the Swingline Lender. At the time any such replacement
shall become effective, the Company shall pay all unpaid interest accrued for
the account of the replaced Swingline Lender pursuant to Section 2.13(a). From
and after the effective date of any such replacement, (i) the successor
Swingline Lender shall have all the rights and obligations of the replaced
Swingline Lender under this Agreement with respect to Swingline Loans made
thereafter and (ii) references herein to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of a Swingline Lender hereunder, the replaced Swingline 49



--------------------------------------------------------------------------------



 
[novocure-2020creditagree055.jpg]
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans. (e) Subject to the appointment and acceptance of a
successor Swingline Lender, the Swingline Lender may resign as a Swingline
Lender at any time upon thirty (30) days’ prior written notice to the
Administrative Agent, the Company and the Lenders, in which case, such Swingline
Lender shall be replaced in accordance with Section 2.05(d) above. SECTION 2.06
Letters of Credit. (a) General. Subject to the terms and conditions set forth
herein, the Company may request the issuance of Letters of Credit denominated in
Agreed Currencies as the applicant thereof for the support of its or its
Subsidiaries’ obligations, in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time during the
Availability Period. (b) Notice of Issuance, Amendment, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment or extension, but in any event no less than three (3) Business Days) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended or extended, and specifying the date of issuance,
amendment or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the Agreed Currency applicable
thereto, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend or extend such Letter of
Credit. In addition, as a condition to any such Letter of Credit issuance, the
Company shall have entered into a continuing agreement (or other letter of
credit agreement) for the issuance of letters of credit and/or shall submit a
letter of credit application, in each case, as required by the Issuing Bank and
using the Issuing Bank’s standard form (each, a “Letter of Credit Agreement”).
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any Letter of Credit Agreement, the
terms and conditions of this Agreement shall control. A Letter of Credit shall
be issued, amended or extended only if (and upon issuance, amendment or
extension of each Letter of Credit the Company shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment or extension
subject to Sections 2.04 and 2.11(b), (i) the Dollar Amount of the LC Exposure
shall not exceed $10,000,000, (ii) the Dollar Amount of the Total Revolving
Credit Exposure shall not exceed the Aggregate Commitment and (iii) the Dollar
Amount of each Lender’s Revolving Credit Exposure shall not exceed such Lender’s
Commitment. The Issuing Bank shall not be under any obligation to issue any
Letter of Credit if: (i) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Issuing Bank from issuing such Letter of Credit, or any law applicable to the
Issuing Bank shall prohibit, or require that the Issuing Bank refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense that was not
applicable on the Effective Date and that the Issuing Bank in good faith deems
material to it; or 50



--------------------------------------------------------------------------------



 
[novocure-2020creditagree056.jpg]
(ii) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank applicable to letters of credit generally. (c) Expiration Date.
Each Letter of Credit shall expire (or be subject to termination by notice from
the Issuing Bank to the beneficiary thereof) at or prior to the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any extension of the expiration
date thereof, one year after such extension) and (ii) the date that is five (5)
Business Days prior to the Maturity Date; provided that any Letter of Credit
with a one-year tenor may contain customary automatic extension provisions
agreed upon by the Company and the Issuing Bank that provide for the extension
thereof for additional one-year periods (which shall in no event extend beyond
the date referenced in clause (ii) above), subject to a right on the part of the
Issuing Bank to prevent any such extension from occurring by giving notice to
the beneficiary in advance of any such extension. (d) Participations. By the
issuance of a Letter of Credit (or an amendment to a Letter of Credit increasing
the amount thereof) and without any further action on the part of the Issuing
Bank or the Lenders, the Issuing Bank hereby grants to each Lender, and each
Lender hereby acquires from the Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by the Issuing
Bank and not reimbursed by the Company on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Company for any reason, including after the Maturity Date. Each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments. (e) Reimbursement. If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Company shall reimburse such
LC Disbursement by paying to the Administrative Agent in Dollars the amount
equal to such LC Disbursement, calculated as of the date the Issuing Bank made
such LC Disbursement not later than 12:00 noon, New York City time, on the
Business Day immediately following the Business Day on which the Company shall
have received notice of such LC Disbursement; provided that, the Company may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with (i) to the extent
such LC Disbursement was made in Dollars, an ABR Revolving Borrowing,
Eurocurrency Revolving Borrowing or Swingline Loan in Dollars in an amount equal
to such LC Disbursement or (ii) to the extent that such LC Disbursement was made
in a Foreign Currency, a Eurocurrency Revolving Borrowing in such Foreign
Currency in an amount equal to such LC Disbursement and, in each case, to the
extent so financed, the Company’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing, Eurocurrency
Revolving Borrowing or Swingline Loan, as applicable. If the Company fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Company in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Company, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Company pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the 51



--------------------------------------------------------------------------------



 
[novocure-2020creditagree057.jpg]
Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of Revolving Loans or a Swingline Loan as contemplated
above) shall not constitute a Loan and shall not relieve the Company of its
obligation to reimburse such LC Disbursement. If the Company’s reimbursement of,
or obligation to reimburse, any amounts in any Foreign Currency would subject
the Administrative Agent, the Issuing Bank or any Lender to any stamp duty, ad
valorem charge or similar Tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Company shall, at its option,
either (x) pay the amount of any such Tax requested by the Administrative Agent,
the Issuing Bank or the relevant Lender or (y) reimburse each LC Disbursement
made in such Foreign Currency in Dollars, in an amount equal to the Dollar
Amount thereof calculated on the date such LC Disbursement is made. (f)
Obligations Absolute. The Company’s obligation to reimburse LC Disbursements as
provided in paragraph (e) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein or
herein, (ii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) any payment by the
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or (iv)
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Company’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their respective Related Parties, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms, any error
in translation or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Company to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Company to the extent permitted by
applicable law) suffered by the Company that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit. (g)
Disbursement Procedures. The Issuing Bank shall, within the time allowed by
applicable law or the specific terms of the Letter of Credit following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly after such
examination notify the Administrative Agent and the Company by telephone
(confirmed by telecopy or electronic mail) of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Company of its obligation to reimburse the Issuing Bank and the
Lenders with respect to any such LC Disbursement. 52



--------------------------------------------------------------------------------



 
[novocure-2020creditagree058.jpg]
(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full within one (1)
Business Day of the date on which such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the reimbursement is
due and payable, at the rate per annum then applicable to ABR Revolving Loans
(or in the case such LC Disbursement is denominated in a Foreign Currency, at
the Overnight Foreign Currency Rate for such Agreed Currency plus the then
effective Applicable Rate with respect to Eurocurrency Revolving Loans) and such
interest shall be due and payable on the date when such reimbursement is
payable; provided that, if the Company fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.13(c) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment. (i)
Replacement and Resignation of Issuing Bank. (A) The Issuing Bank may be
replaced at any time by written agreement among the Company, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, the
Company shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit or
extend or otherwise amend any existing Letter of Credit. (B) Subject to the
appointment and acceptance of a successor Issuing Bank, the Issuing Bank may
resign as the Issuing Bank at any time upon thirty days’ prior written notice to
the Administrative Agent, the Company and the Lenders, in which case, the
resigning Issuing Bank shall be replaced in accordance with Section 2.06(i)(A)
above. (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that the Company is not late in reimbursing shall be deposited in the
applicable Foreign Currencies at 105% of the actual amount of such undrawn
Letters of Credit and LC Disbursements and (ii) the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to any Borrower
described in Section 7.01(h) or 7.01(i). For the purposes of this paragraph, the
Dollar Amount of the Foreign Currency LC Exposure shall be calculated on the
date notice demanding cash collateralization is delivered to the Company. The
Company also shall deposit cash collateral pursuant to this paragraph as and to
the extent required by Section 2.11(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and 53



--------------------------------------------------------------------------------



 
[novocure-2020creditagree059.jpg]
performance of the Secured Obligations. In addition, and without limiting the
foregoing or Section 2.06(c), if any LC Exposure remains outstanding after the
expiration date specified in Section 2.06(c), the Company shall immediately
deposit into the LC Collateral Account an amount in cash equal to 105% of the
Dollar Amount of such LC Exposure as of such date plus any accrued and unpaid
interest thereon. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and the
Company hereby grants the Administrative Agent a security interest in the LC
Collateral Account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Company’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed, together with related fees, costs and
customary processing charges, and, to the extent not so applied, shall be held
for the satisfaction of the reimbursement obligations of the Company for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing greater than 50%
of the total LC Exposure), be applied to satisfy other Secured Obligations. If
the Company is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Company within three (3) Business
Days after all Events of Default have been cured or waived. If the Company is
required to provide an amount of cash collateral hereunder pursuant to Section
2.11(b), such amount (to the extent not applied as aforesaid) shall be returned
to the Company as and to the extent that, immediately after giving effect to
such return, the Total Revolving Credit Exposure would not exceed the Aggregate
Commitment, and no Event of Default shall have occurred and be continuing. (k)
Letters of Credit Issued for Account of Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Subsidiary, or states that a Subsidiary is the “account
party,” “applicant,” “customer,” “instructing party,” or the like of or for such
Letter of Credit, and without derogating from any rights of the Issuing Bank
(whether arising by contract, at law, in equity or otherwise) against such
Subsidiary in respect of such Letter of Credit, the Company (i) shall reimburse,
indemnify and compensate the Issuing Bank hereunder for such Letter of Credit
(including to reimburse any and all drawings thereunder) as if such Letter of
Credit had been issued solely for the account of the Company and (ii)
irrevocably waives any and all defenses that might otherwise be available to it
as a guarantor or surety of any or all of the obligations of such Subsidiary in
respect of such Letter of Credit. The Company hereby acknowledges that the
issuance of such Letters of Credit for its Subsidiaries inures to the benefit of
the Company, and that the Company’s business derives substantial benefits from
the businesses of such Subsidiaries. SECTION 2.07 Funding of Borrowings. (a)
Each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof solely by wire transfer of immediately available funds (i) in the case
of Loans denominated in Dollars, by 12:00 noon, New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders and (ii) in the case of each Loan denominated
in a Foreign Currency, by 12:00 noon, Local Time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency and at such
Eurocurrency Payment Office for such currency; provided that Swingline Loans
shall be made as provided in Section 2.05. Except in respect of the provisions
of this Agreement covering the reimbursement of Letters of Credit, the
Administrative Agent will make such Loans available to the applicable Borrower
by promptly crediting the funds so received in the aforesaid account of the
Administrative Agent to (x) an account of such Borrower maintained with the
Administrative Agent and designated by such Borrower in the applicable Borrowing
Request, in the case of Loans denominated in Dollars and (y) an account of such
Borrower in the relevant jurisdiction and designated by such Borrower in the
applicable Borrowing Request, in the case of Loans denominated in a Foreign
Currency; provided that Revolving Loans made to finance the reimbursement of 54



--------------------------------------------------------------------------------



 
[novocure-2020creditagree060.jpg]
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank. (b) Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing (or in the case of an ABR Borrowing, prior to 12:00 noon, New York
City time, on the date of such Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency) or (ii) in
the case of such Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. SECTION 2.08 Interest
Elections. (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the applicable Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
A Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued. (b) To make an election pursuant to this Section, a Borrower, or the
Company on its behalf, shall notify the Administrative Agent of such election
(by irrevocable written notice via an Interest Election Request signed by a
Responsible Officer of such Borrower, or the Company on its behalf) by the time
that a Borrowing Request would be required under Section 2.03 if such Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Notwithstanding any contrary provision
herein, this Section shall not be construed to permit any Borrower to (i) change
the currency of any Borrowing, (ii) elect an Interest Period for Eurocurrency
Loans that does not comply with Section 2.02(d) or (iii) convert any Borrowing
to a Borrowing of a Type not available under such Borrowing. (c) Each Interest
Election Request shall specify the following information in compliance with
Section 2.02: (i) the name of the applicable Borrower and the Borrowing to which
such Interest Election Request applies and, if different options are being
elected with respect to different portions thereof, the portions thereof to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing); (ii) the effective date of the election made pursuant to
such Interest Election Request, which shall be a Business Day; 55



--------------------------------------------------------------------------------



 
[novocure-2020creditagree061.jpg]
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and (iv) if the resulting Borrowing is a Eurocurrency
Borrowing, the Interest Period and Agreed Currency to be applicable thereto
after giving effect to such election, which Interest Period shall be a period
contemplated by the definition of the term “Interest Period”. If any such
Interest Election Request requests a Eurocurrency Borrowing but does not specify
an Interest Period, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration. (d) Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing. (e) If the applicable Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period (i) in the case of
a Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
in respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing, (ii)
unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Borrowing denominated in a
Foreign Currency shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month. SECTION 2.09 Termination and Reduction of
Commitments. (a) Unless previously terminated, the Commitments shall terminate
on the Maturity Date. (b) The Company may at any time terminate, or from time to
time reduce, the Commitments; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Company shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, (A) the Dollar Amount of any Lender’s Revolving
Credit Exposure would exceed its Commitment or (B) the Dollar Amount of the
Total Revolving Credit Exposure would exceed the Aggregate Commitment. (c) The
Company shall notify the Administrative Agent of any election to terminate or
reduce the Commitments under paragraph (b) of this Section at least three (3)
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Company pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by the Company may state that such notice is conditioned upon the
effectiveness of other credit facilities or other transactions specified
therein, in which case such notice may be revoked by the Company (by notice to
the Administrative Agent on or prior to the 56



--------------------------------------------------------------------------------



 
[novocure-2020creditagree062.jpg]
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments. SECTION 2.10 Repayment of Loans; Evidence of Debt. (a)
Each Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan made to such Borrower on the Maturity Date in the currency of
such Loan and (ii) in the case of the Company, to the Administrative Agent for
the account of the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Maturity Date and the fifth (5th) Business
Day after such Swingline Loan is made; provided that on each date that a
Revolving Borrowing is made, the Company shall repay all Swingline Loans then
outstanding and the proceeds of any such Borrowing shall be applied by the
Administrative Agent to repay any Swingline Loans outstanding. (b) Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of each Borrower to such Lender resulting from each
Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder. (c) The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Class, Agreed Currency and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the Obligations (including, without limitation, the obligation
of the Borrowers to repay the Loans in accordance with the terms of this
Agreement). (e) Any Lender may request that Loans made by it to any Borrower be
evidenced by a promissory note. In such event, the applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in the form attached hereto as Exhibit J. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form. SECTION 2.11 Prepayment of Loans. (a) Any
Borrower shall have the right at any time and from time to time to prepay any
Borrowing in whole or in part (without premium or penalty (but subject to break
funding payments required by Section 2.16), subject to prior notice in
accordance with the provisions of this Section 2.11(a). The applicable Borrower,
or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by written notice of any prepayment hereunder (i) in the case
of prepayment of a Eurocurrency Revolving Borrowing, not later than 11:00 a.m.,
Local Time, three (3) Business Days (in the case of a Eurocurrency Borrowing
denominated in Dollars) or four (4) Business Days (in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency), in each case before the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 11:00 a.m., New York City time, one (1) Business Day before the date
of prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York 57



--------------------------------------------------------------------------------



 
[novocure-2020creditagree063.jpg]
City time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by (i) accrued interest to the extent required by Section 2.13 and (ii) any
break funding payments required by Section 2.16. (b) If at any time, (i) other
than as a result of fluctuations in currency exchange rates, the aggregate
principal Dollar Amount of the Total Revolving Credit Exposure (calculated, with
respect to those Credit Events denominated in Foreign Currencies, as of the most
recent Computation Date with respect to each such Credit Event) exceeds the
Aggregate Commitment or (ii) solely as a result of fluctuations in currency
exchange rates, the aggregate principal Dollar Amount of the Total Revolving
Credit Exposure (so calculated) exceeds 105% of the Aggregate Commitment, the
Borrowers shall in each case immediately repay Borrowings or cash collateralize
LC Exposure in an account with the Administrative Agent pursuant to Section
2.06(j), as applicable, in an aggregate principal amount sufficient to cause the
aggregate Dollar Amount of the Total Revolving Credit Exposure (so calculated)
to be less than or equal to the Aggregate Commitment. SECTION 2.12 Fees. (a) The
Company agrees to pay to the Administrative Agent for the account of each Lender
a commitment fee (the “Commitment Fee”), which shall accrue at the Applicable
Rate applicable to the Commitment Fee on the daily amount of the Available
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates.
Commitment Fees accrued through and including the last day of March, June,
September and December of each year shall be payable in arrears on the fifteenth
(15th) day following such last day and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. All
Commitment Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). (b) The Company agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in each outstanding Letter of Credit, which shall accrue on the
daily maximum amount then available to be drawn under such Letter of Credit at
the same Applicable Rate used to determine the interest rate applicable to
Eurocurrency Revolving Loans, during the period from and including the Effective
Date to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure and
(ii) to the Issuing Bank for its own account a fronting fee, which shall accrue
at the rate of 0.125% per annum on the daily maximum amount then available to be
drawn under such Letter of Credit, during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees with respect to the issuance, amendment or
extension of any Letter of Credit and other processing fees, and other standard
costs and charges, of such Issuing bank relating the Letters of Credit as from
time to time in effect. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the fifteenth (15th) day following such last day, commencing on
the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the 58



--------------------------------------------------------------------------------



 
[novocure-2020creditagree064.jpg]
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). Participation fees
and fronting fees in respect of Letters of Credit denominated in Dollars shall
be paid in Dollars, and participation fees and fronting fees in respect of
Letters of Credit denominated in a Foreign Currency shall be paid in Dollars in
the Dollar Amount thereof. (c) The Company agrees to pay to the Administrative
Agent, for its own account, and to the Lenders, as applicable, the fees payable
in the amounts and at the times separately agreed upon between the Company and
the Administrative Agent from time to time. (d) All fees payable hereunder shall
be paid on the dates due, in Dollars and immediately available funds, to the
Administrative Agent (or to the Issuing Bank, in the case of fees payable to it)
for distribution, in the case of Commitment Fees and participation fees, to the
Lenders. Fees paid shall not be refundable under any circumstances. SECTION 2.13
Interest. (a) The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Rate.
(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate or the Adjusted EURIBO Rate, as applicable, for the Interest
Period in effect for such Borrowing plus the Applicable Rate. (c)
Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by any Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section. (d) Accrued interest on each
Loan shall be payable in arrears on each Interest Payment Date for such Loan and
upon termination of the Commitments; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion. (e) All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest (i) computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate, LIBO Rate, Adjusted EURIBO
Rate or EURIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error. (f) Interest in respect
of Loans denominated in Dollars shall be paid in Dollars, and interest in
respect of Loans denominated in a Foreign Currency shall be paid in such Foreign
Currency. 59



--------------------------------------------------------------------------------



 
[novocure-2020creditagree065.jpg]
(g) Swiss Minimum Interest. By entering into this Agreement, the parties hereto
have assumed in bona fide that the interest payable hereunder is not and will
not become subject to any deduction or withholding of Taxes for Swiss
Withholding Tax. Nevertheless, if a deduction or withholding of Taxes for Swiss
Withholding Tax is required by Swiss law to be made by a Loan Party in respect
of any interest payable by it under a Loan Document and should it be unlawful
for the relevant Loan Party to comply with Section 2.17(a) for any reason (where
this would otherwise be required by the terms of that Section 2.17(a)) then: (i)
the applicable interest rate in relation to that interest payment shall be (A)
the interest rate which would have applied to that interest payment (as provided
for in this Section 2.13) in the absence of this clause (g), divided by (B) one
(1) minus the rate at which the relevant deduction or withholding of Taxes for
Swiss Withholding Tax is required to be made (where the rate at which the
relevant deduction or withholding of Taxes for Swiss Withholding Tax is required
to be made is for this purpose expressed as a fraction of (1) rather than as
percentage) (ii) the relevant Loan Party shall: (1) pay the relevant interest at
the adjusted rate in accordance with clause (i) above and (2) make the deduction
or withholding of Taxes for Swiss Withholding Tax on the interest so
recalculated; and all references to a rate of interest with respect to any Loan
shall be construed accordingly. (iii) To the extent that interest payable by a
Loan Party under this Agreement becomes subject to Swiss Withholding Tax, each
relevant party to this Agreement and the relevant Loan Party shall promptly
cooperate by completing any procedural formalities (including submitting forms
and documents required by the appropriate Tax authority) to the extent possible
and necessary for that Loan Party to obtain authorization to make interest
payments without them being subject to Swiss Withholding Tax or to being subject
to Swiss Withholding Tax at a rate reduced under applicable double taxation
treaties. SECTION 2.14 Alternate Rate of Interest. (a) Subject to clauses (b),
(c), (d), (e), (f) and (g) of this Section 2.14, if prior to the commencement of
any Interest Period for a Eurocurrency Borrowing: (i) the Administrative Agent
determines (which determination shall be conclusive and binding absent manifest
error) that adequate and reasonable means do not exist for ascertaining the
Adjusted LIBO Rate, the LIBO Rate, the Adjusted EURIBO Rate or the EURIBO Rate,
as applicable (including because the Relevant Screen Rate is not available or
published on a current basis), for the applicable Agreed Currency and such
Interest Period, provided that no Benchmark Transition Event shall have occurred
at such time; or (ii) the Administrative Agent is advised by the Required
Lenders that the Adjusted LIBO Rate, the LIBO Rate, the Adjusted EURIBO Rate or
the EURIBO Rate, as applicable, for the applicable Agreed Currency and such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for the
applicable Agreed Currency and such Interest Period; then the Administrative
Agent shall give notice thereof to the Company and the Lenders by telephone,
telecopy or electronic mail as promptly as practicable thereafter and, until the
Administrative Agent notifies 60



--------------------------------------------------------------------------------



 
[novocure-2020creditagree066.jpg]
the Company and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
in the applicable currency or for the applicable Interest Period, as the case
may be, shall be ineffective, (ii) if any Borrowing Request requests a
Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an ABR
Borrowing and (iii) if any Borrowing Request requests a Eurocurrency Borrowing
in a Foreign Currency, then such request shall be ineffective; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted. Furthermore, if any
Eurocurrency Loan in any Agreed Currency is outstanding on the date of the
Company’s receipt of the notice from the Administrative Agent referred to in
this Section 2.14(a) with respect to a Relevant Rate applicable to such
Eurocurrency Loan, then (i) if such Eurocurrency Loan is denominated in Dollars,
then on the last day of the Interest Period applicable to such Loan (or the next
succeeding Business Day if such day is not a Business Day), such Loan shall be
converted by the Administrative Agent to, and shall constitute, an ABR Loan
denominated in Dollars on such day or (ii) if such Eurocurrency Loan is
denominated in any Agreed Currency (other than Dollars), then such Loan shall,
on the last day of the Interest Period applicable to such Loan (or the next
succeeding Business Day if such day is not a Business Day), at the Company’s
election prior to such day: (A) be prepaid by the applicable Borrower on such
day or (B) be converted by the Administrative Agent to, and (subject to the
remainder of this subclause (B)) shall constitute, an ABR Loan denominated in
Dollars (in an amount equal to the Dollar Amount of such Agreed Currency) on
such day (it being understood and agreed that if the applicable Borrower does
not so prepay such Loan on such day by 12:00 noon, Local Time, the
Administrative Agent is authorized to effect such conversion of such
Eurocurrency Loan into an ABR Loan denominated in Dollars), and, in the case of
such subclause (B), upon the Company’s receipt of notice from the Administrative
Agent that the circumstances giving rise to the aforementioned notice no longer
exist, such ABR Loan denominated in Dollars shall then be converted by the
Administrative Agent to, and shall constitute, a Eurocurrency Loan denominated
in such original Agreed Currency (in an amount equal to the Foreign Currency
Amount of such Agreed Currency) on the day of such notice being given to the
Company by the Administrative Agent. (b) Notwithstanding anything to the
contrary herein or in any other Loan Document, if a Benchmark Transition Event
or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date have occurred prior to the Reference Time in respect of any
setting of the then-current Benchmark, then (x) if a Benchmark Replacement is
determined in accordance with clause (1) or (2) of the definition of “Benchmark
Replacement” for such Benchmark Replacement Date, such Benchmark Replacement
will replace such Benchmark for all purposes hereunder and under any Loan
Document in respect of such Benchmark setting and subsequent Benchmark settings
without any amendment to, or further action or consent of any other party to,
this Agreement or any other Loan Document and (y) if a Benchmark Replacement is
determined in accordance with clause (3) of the definition of “Benchmark
Replacement” for such Benchmark Replacement Date, such Benchmark Replacement
will replace such Benchmark for all purposes hereunder and under any Loan
Document in respect of any Benchmark setting at or after 5:00 p.m., New York
City time, on the fifth (5th) Business Day after the date notice of such
Benchmark Replacement is provided to the Lenders without any amendment to, or
further action or consent of any other party to, this Agreement or any other
Loan Document so long as the Administrative Agent has not received, by such
time, written notice of objection to such Benchmark Replacement from Lenders
comprising the Required Lenders. (c) Notwithstanding anything to the contrary
herein or in any other Loan Document and subject to the proviso below in this
paragraph, solely with respect to a Dollar Loan, if a Term SOFR Transition Event
and its related Benchmark Replacement Date have occurred prior to the Reference
Time in respect of any setting of the then-current Benchmark, then the
applicable Benchmark Replacement will replace the then-current Benchmark for all
purposes hereunder or under any Loan Document in respect of such Benchmark
setting and subsequent Benchmark settings, without any amendment to, or further
action 61



--------------------------------------------------------------------------------



 
[novocure-2020creditagree067.jpg]
or consent of any other party to, this Agreement or any other Loan Document;
provided that, this clause (c) shall not be effective unless the Administrative
Agent has delivered to the Lenders and the Company a Term SOFR Notice. For the
avoidance of doubt, the Administrative Agent shall not be required to deliver a
Term SOFR Notice after a Term SOFR Transition Event and may do so in its sole
discretion. (d) In connection with the implementation of a Benchmark
Replacement, the Administrative Agent will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement or
any other Loan Document. (e) The Administrative Agent will promptly notify the
Company and the Lenders of (i) any occurrence of a Benchmark Transition Event, a
Term SOFR Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes, (iv) the removal or reinstatement of any tenor of a Benchmark pursuant
to clause (f) below and (v) the commencement or conclusion of any Benchmark
Unavailability Period. Any determination, decision or election that may be made
by the Administrative Agent or, if applicable, any Lender (or group of Lenders)
pursuant to this Section 2.14, including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action
or any selection, will be conclusive and binding absent manifest error and may
be made in its or their sole discretion and without consent from any other party
to this Agreement or any other Loan Document, except, in each case, as expressly
required pursuant to this Section 2.14. (f) Notwithstanding anything to the
contrary herein or in any other Loan Document, at any time (including in
connection with the implementation of a Benchmark Replacement), (i) if the then-
current Benchmark is a term rate (including Term SOFR or the LIBO Rate) and
either (A) any tenor for such Benchmark is not displayed on a screen or other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion or (B) the regulatory
supervisor for the administrator of such Benchmark has provided a public
statement or publication of information announcing that any tenor for such
Benchmark is or will be no longer representative, then the Administrative Agent
may modify the definition of “Interest Period” for any Benchmark settings at or
after such time to remove such unavailable or non-representative tenor and (ii)
if a tenor that was removed pursuant to clause (i) above either (A) is
subsequently displayed on a screen or information service for a Benchmark
(including a Benchmark Replacement) or (B) is not, or is no longer, subject to
an announcement that it is or will no longer be representative for a Benchmark
(including a Benchmark Replacement), then the Administrative Agent may modify
the definition of “Interest Period” for all Benchmark settings at or after such
time to reinstate such previously removed tenor. (g) Upon the Company’s receipt
of notice of the commencement of a Benchmark Unavailability Period, the
applicable Borrower may revoke any request for a Eurocurrency Borrowing of,
conversion to or continuation of Eurocurrency Loans to be made, converted or
continued during any Benchmark Unavailability Period and, failing that, either
(x) the applicable Borrower will be deemed to have converted any request for a
Eurocurrency Borrowing denominated in Dollars into a request for a Borrowing of
or conversion to ABR Loans or (y) any Eurocurrency Borrowing denominated in a
Foreign Currency shall be ineffective. During any Benchmark Unavailability
Period or at any time that a tenor for the then-current Benchmark is not an
Available Tenor, the component of ABR based upon the then-current Benchmark or
such tenor for such Benchmark, as applicable, will not be used in any
determination of ABR. Furthermore, if any Eurocurrency Loan in any Agreed
Currency is outstanding on the date of the Company’s receipt of notice of the
commencement of a Benchmark Unavailability Period with respect to a Relevant
Rate applicable to such Eurocurrency Loan, then (i) if such Eurocurrency Loan is
denominated 62



--------------------------------------------------------------------------------



 
[novocure-2020creditagree068.jpg]
in Dollars, then on the last day of the Interest Period applicable to such Loan
(or the next succeeding Business Day if such day is not a Business Day), such
Loan shall be converted by the Administrative Agent to, and shall constitute, an
ABR Loan denominated in Dollars on such day or (ii) if such Eurocurrency Loan is
denominated in any Agreed Currency (other than Dollars), then such Loan shall,
on the last day of the Interest Period applicable to such Loan (or the next
succeeding Business Day if such day is not a Business Day), at the Company’s
election prior to such day: (A) be prepaid by the applicable Borrower on such
day or (B) be converted by the Administrative Agent to, and (subject to the
remainder of this subclause (B)) shall constitute, an ABR Loan denominated in
Dollars (in an amount equal to the Dollar Amount of such Agreed Currency) on
such day (it being understood and agreed that if the applicable Borrower does
not so prepay such Loan on such day by 12:00 noon, Local Time, the
Administrative Agent is authorized to effect such conversion of such
Eurocurrency Loan into an ABR Loan denominated in Dollars), and, in the case of
such subclause (B), upon any subsequent implementation of a Benchmark
Replacement in respect of such Agreed Currency pursuant to this Section 2.14,
such ABR Loan denominated in Dollars shall then be converted by the
Administrative Agent to, and shall constitute, a Eurocurrency Loan denominated
in such original Agreed Currency (in an amount equal to the Foreign Currency
Amount of such Agreed Currency) on the day of such implementation, giving effect
to such Benchmark Replacement in respect of such Agreed Currency. SECTION 2.15
Increased Costs. (a) If any Change in Law shall: (i) impose, modify or deem
applicable any reserve, special deposit, liquidity or similar requirement
(including any compulsory loan requirement, insurance charge or other
assessment) against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate or the Adjusted EURIBO Rate, as applicable) or the Issuing
Bank; (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or (iii) subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; and the result of any of the
foregoing shall be to increase the cost to such Lender or such other Recipient
of making, continuing, converting or maintaining any Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender, the
Issuing Bank or such other Recipient of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or
issue any Letter of Credit) or to reduce the amount of any sum received or
receivable by such Lender, the Issuing Bank or such other Recipient hereunder
(whether of principal, interest or otherwise), then the applicable Borrower will
pay to such Lender, the Issuing Bank or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, the
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered as reasonably determined by the
Administrative Agent, such Lender or the Issuing Bank (which determination shall
be made in good faith (and not on an arbitrary or capricious basis) and
generally consistent with similarly situated customers of the Administrative
Agent, such Lender or the Issuing Bank, as applicable, under agreements having
provisions similar to this Section 2.15, after consideration of such factors as
the Administrative Agent, such Lender or the Issuing Bank, as applicable, then
reasonably determines to be relevant). 63



--------------------------------------------------------------------------------



 
[novocure-2020creditagree069.jpg]
(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the Issuing Bank, to a level below
that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the applicable Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered as
reasonably determined by the Administrative Agent, such Lender or the Issuing
Bank (which determination shall be made in good faith (and not on an arbitrary
or capricious basis) and generally consistent with similarly situated customers
of the Administrative Agent, such Lender or the Issuing Bank, as applicable,
under agreements having provisions similar to this Section 2.15, after
consideration of such factors as the Administrative Agent, such Lender or the
Issuing Bank, as applicable, then reasonably determines to be relevant). (c) A
certificate of a Lender or the Issuing Bank setting forth, in reasonable detail,
the basis and calculation of the amount or amounts necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Company and shall be conclusive absent manifest error. The Company shall pay, or
cause the other Borrowers to pay, such Lender or the Issuing Bank, as the case
may be, the amount shown as due on any such certificate within thirty (30) days
after receipt thereof. (d) Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. SECTION 2.16 Break Funding
Payments. In the event of (a) the payment of any principal of any Eurocurrency
Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default or as a result of any prepayment
pursuant to Section 2.11), (b) the conversion of any Eurocurrency Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Eurocurrency Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.11(a) and is revoked in accordance
therewith) or (d) the assignment of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Company pursuant to Section 2.19 or 9.02(e), then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event (other than loss of anticipated profits). Such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate or the Adjusted EURIBO Rate, as applicable, that would
have been applicable to such Loan (but not the Applicable Rate applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of 64



--------------------------------------------------------------------------------



 
[novocure-2020creditagree070.jpg]
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the relevant currency of a comparable amount and
period from other banks in the eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section, and setting forth in reasonable detail the
calculations used by such Lender to determine such amount or amounts, shall be
delivered to the applicable Borrower and shall be conclusive absent manifest
error. The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within thirty (30) days after receipt thereof; provided
that the Company shall not be required to compensate a Lender pursuant to this
Section for any amounts under this Section incurred more than 180 days prior to
the date that such Lender notifies the Company of such amount and of such
Lender’s intention to claim compensation therefor. SECTION 2.17 Taxes. (a)
Payments Free of Taxes. Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. (b) Payment of Other Taxes by
the Borrowers. The applicable Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for, Other Taxes. (c) Evidence of
Payments. As soon as practicable after any payment of Taxes by any Loan Party to
a Governmental Authority pursuant to this Section 2.17, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent. (d) Indemnification by the Loan
Parties. The Loan Parties shall jointly and severally indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the applicable Loan Party by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error. (e)
Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any 65



--------------------------------------------------------------------------------



 
[novocure-2020creditagree071.jpg]
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e). (f) Status of Lenders. (i)
Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. (ii) Without limiting the generality of the foregoing, in the event that
any Borrower is a U.S. Person: (A) any Lender that is a U.S. Person shall
deliver to such Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), an executed copy of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax; (B) any Lender that is a Foreign
Lender with respect to such Borrower that is a U.S. Person shall, to the extent
it is legally entitled to do so, deliver to such Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of such
Borrower or the Administrative Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN or IRS
Form W- 8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty; 66



--------------------------------------------------------------------------------



 
[novocure-2020creditagree072.jpg]
(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-
8ECI; (3) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E; or (4) to the extent a
Foreign Lender is not the beneficial owner, an executed copy of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-2 or Exhibit G-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-4 on behalf of
each such direct and indirect partner; (C) any Foreign Lender shall, to the
extent it is legally entitled to do so, deliver to such Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of such Borrower or the Administrative Agent), executed copies of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit such Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and (D) if a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to such Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by such Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by such Borrower or the Administrative Agent as may be necessary for
such Borrower and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. (E) The
Administrative Agent (including any successor Administrative Agent) shall
deliver to such Borrower on or prior to the date on which it becomes an
Administrative Agent under this Agreement (and from time to time thereafter upon
the 67



--------------------------------------------------------------------------------



 
[novocure-2020creditagree073.jpg]
reasonable request of such Borrower), executed copies of IRS Form W-9 certifying
that it is exempt from U.S. federal backup withholding tax (or, in the case of
any successor Administrative Agent that is not a U.S. Person, executed copies of
IRS Form W-8IMY, certifying that it is either a “qualified intermediary” or a
“U.S. branch”). Each Lender and the Administrative Agent agrees that if any form
or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent (as applicable) in
writing of its legal inability to do so. (g) Treatment of Certain Refunds. If
any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 2.17 (including by the payment of additional amounts pursuant to
this Section 2.17), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 2.17 with respect to the Taxes giving rise to such refund), net of all
out- of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person. (h) Survival. Each party’s obligations under this Section 2.17
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document. (i) Defined Terms. For purposes of this Section 2.17,
the term “Lender” includes the Issuing Bank and the term “applicable law”
includes FATCA. (j) Swiss Tax Matters. Notwithstanding any provision of this
Agreement to the contrary, a Swiss Loan Party shall not be required to make a
tax gross up, a tax indemnity payment or an increased interest payment under any
Loan Document to a specific Lender or Participant (but, for the avoidance of
doubt, shall remain required to make a tax gross up, a tax indemnity payment, or
an increased interest payment to all other Lenders) in respect of Swiss
Withholding Tax due on interest payments by a Swiss Loan Party under this
Agreement as a direct result of such Lender or Participant (i) making an
incorrect declaration of its status as to whether or not it is a Swiss
Qualifying Lender or a single Swiss Non- Qualifying Lender, (ii) breaching the
restrictions regarding transfers, assignments, participations, sub-
participation and exposure transfers set forth in Section 9.04 or (iii) ceasing
to be a Swiss Qualifying Lender other than as a result of any change after the
date it became a Lender or Participant under this Agreement in (or in the
interpretation, administration or application of) any law or double taxation
treaty, or any published practice or published concession of any relevant taxing
authority (and it being understood that a Swiss Loan Party shall not be required
to make a tax indemnity payment or increased interest payment under any Loan
Document to a specific Lender or Participant to the extent a loss, liability or
cost is 68



--------------------------------------------------------------------------------



 
[novocure-2020creditagree074.jpg]
compensated for by an increased payment under Section 2.13(g) or would have been
compensated for by an increased payment under Section 2.13(g) but was not so
compensated solely because one of the exclusions in Section 2.13(g) or in this
clause (j) applied). (k) Luxembourg Tax Matters. Notwithstanding any provision
of this Agreement to the contrary, a Luxembourg Loan Party shall not be required
to make a tax gross up pursuant to Section 2.17(a), a tax indemnity payment or
an increased interest payment pursuant to Section 2.17(d) under any Loan
Document to a Lender (a) if, on the date on which the payment falls due (i) the
payment could have been made to the relevant Lender without a tax deduction if
the Lender had been a Luxembourg Treaty Lender , but on that date the Lender is
not or has ceased to be a Luxembourg Treaty Lender, other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration or application of) any law or a Luxembourg Treaty
or any published practice or published concession of any relevant taxing
authority; (b) such tax deduction is required by virtue of the so-called
Luxembourg Relibi Law dated 23 December 2005, as amended; (c) with respect to
(i) any stamp duty, registration or other similar taxes payable on or by
reference to or in consequence of the transfer or assignment of the whole or any
part of the rights of a Lender under a Loan Document and (ii) any Luxembourg
registration duties (droits d’enregistrement) payable due to registration of any
Loan Document when such registration is or was not required to maintain or
preserve the rights of any Loan Party under that Loan Document; or (d) or to the
extent a loss, liability or cost (i) is compensated for by an increased payment
under Section 2.17(a) or (ii) would have been compensated for by an increased
payment under Section 2.17(a) but was not so compensated solely because one of
the exclusions in paragraph Section 2.17(k) applied. SECTION 2.18 Payments
Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of Setoffs. (a)
Each Borrower shall make each payment or prepayment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 12:00
noon, New York City time and (ii) in the case of payments denominated in a
Foreign Currency, 12:00 noon, Local Time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such currency, in each case on the date
when due or the date fixed for any prepayment hereunder, in immediately
available funds, without setoff, recoupment or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at its offices at 10 South Dearborn Street, Chicago,
Illinois 60603 or, in the case of a Credit Event denominated in a Foreign
Currency, the Administrative Agent’s Eurocurrency Payment Office for such
currency, except payments to be made directly to the Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or any Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall instead be made when due in 69



--------------------------------------------------------------------------------



 
[novocure-2020creditagree075.jpg]
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the
Borrowers take all risks of the imposition of any such currency control or
exchange regulations. (b) At any time that payments are not required to be
applied in the manner required by Section 7.03, if at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to Section
9.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of Borrowings made hereunder whether made following a request by a
Borrower (or the Company on behalf of a Borrower) pursuant to Section 2.03 or a
deemed request as provided in this Section or may be deducted from any deposit
account of such Borrower maintained with the Administrative Agent. Each Borrower
hereby irrevocably authorizes (i) the Administrative Agent to make a Borrowing
for the purpose of paying each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including Swingline
Loans) and that all such Borrowings shall be deemed to have been requested
pursuant to Section 2.03 or 2.05, as applicable and (ii) the Administrative
Agent to charge any deposit account of the applicable Borrower maintained with
the Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents. (d) If
any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Company or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation. (e)
Unless the Administrative Agent shall have received, prior to any date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank pursuant 70



--------------------------------------------------------------------------------



 
[novocure-2020creditagree076.jpg]
to the terms of this Agreement or any other Loan Document (including any date
that is fixed for prepayment by notice from the applicable Borrower to the
Administrative Agent pursuant to Section 2.11(b)), notice from the applicable
Borrower that such Borrower will not make such payment or prepayment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if such Borrower has not in fact made such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency). SECTION
2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender requests
compensation under Section 2.15, or if any Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. (b) If (i) any Lender
requests compensation under Section 2.15, (ii) any Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or (iii) any
Lender becomes a Defaulting Lender or a Swiss Non-Qualifying Lender (but only if
such cessation with otherwise cause a breach of the Swiss Ten Non-Bank Rule or
the Swiss Twenty Non-Bank Rule), then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights (other
than its existing rights to payments pursuant to Section 2.15 or 2.17) and
obligations under this Agreement and the other Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Company shall have
received the prior written consent of the Administrative Agent (and if a
Commitment is being assigned, the Issuing Bank and the Swingline Lender), which
consent shall not unreasonably be withheld, conditioned or delayed, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply. Each party hereto agrees that (i) an assignment required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Company, the Administrative Agent and the assignee
(or, to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to an Approved Electronic Platform as to which
the Administrative Agent and such parties are participants), and (ii) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, 71



--------------------------------------------------------------------------------



 
[novocure-2020creditagree077.jpg]
following the effectiveness of any such assignment, the other parties to such
assignment agree to execute and deliver such documents necessary to evidence
such assignment as reasonably requested by the applicable Lender, provided that
any such documents shall be without recourse to or warranty by the parties
thereto. SECTION 2.20 Expansion Option. The Company may from time to time elect
to increase the Commitments or enter into one or more tranches of term loans
(each an “Incremental Term Loan”), in each case in minimum increments of
$20,000,000 so long as, after giving effect thereto, the aggregate amount of
such increases and all such Incremental Term Loans does not exceed $100,000,000.
The Company may arrange for any such increase or tranche to be provided by one
or more Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”; provided that no
Ineligible Institution may be an Augmenting Lender), which agree to increase
their existing Commitments, or to participate in such Incremental Term Loans, or
provide new Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Company and the Administrative
Agent and (ii) (x) in the case of an Increasing Lender, the Company and such
Increasing Lender execute an agreement substantially in the form of Exhibit C
hereto, and (y) in the case of an Augmenting Lender, the Company and such
Augmenting Lender execute an agreement substantially in the form of Exhibit D
hereto. No consent of any Lender (other than the Lenders participating in the
increase or any Incremental Term Loan) shall be required for any increase in
Commitments or Incremental Term Loan pursuant to this Section 2.20. Increases
and new Commitments and Incremental Term Loans created pursuant to this Section
2.20 shall become effective on the date agreed by the Company, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitment of any
Lender) or tranche of Incremental Term Loans shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such increase
or Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company and (B) the Company
shall be in compliance (on a pro forma basis) with the covenants contained in
Section 6.12 and (ii) the Administrative Agent shall have received (x) documents
and opinions consistent with those delivered on the Effective Date as to the
organizational power and authority of the Borrowers to borrow hereunder after
giving effect to such increase or Incremental Term Loan and (y) reaffirmations
from the Loan Parties. On the effective date of any increase in the Commitments
or any Incremental Term Loans being made, (i) each relevant Increasing Lender
and Augmenting Lender shall make available to the Administrative Agent such
amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such increase and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its Applicable Percentage of such
outstanding Revolving Loans, and (ii) the Borrowers shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the applicable Borrower, or the Company on behalf of the
applicable Borrower, in accordance with the requirements of Section 2.03). The
deemed payments made pursuant to clause (ii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan, shall be subject to
indemnification by the Borrowers pursuant to the provisions of Section 2.16 if
the deemed payment occurs other than on the last day of the related Interest
Periods. The Incremental Term Loans (a) shall rank pari passu in right of
payment with the Revolving Loans, (b) shall not mature earlier than the Maturity
Date (but may have amortization and/or customary prepayments prior to such date)
and (c) shall be treated substantially the same as (and in any event no more
favorably than) the Revolving Loans; provided that 72



--------------------------------------------------------------------------------



 
[novocure-2020creditagree078.jpg]
(i) the terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (ii) the Incremental Term Loans
may be priced differently (whether in the form of interest rate margin, upfront
fees, original issue discount, call protection or otherwise) than the Revolving
Loans. Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each
Increasing Lender participating in such tranche, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20. Nothing contained in this Section
2.20 shall constitute, or otherwise be deemed to be, a commitment on the part of
any Lender to increase its Commitment hereunder, or provide Incremental Term
Loans, at any time. SECTION 2.21 Judgment Currency. If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due from any
Borrower hereunder in the currency expressed to be payable herein (the
“specified currency”) into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the specified currency with such other
currency at the Administrative Agent’s main New York City office on the Business
Day preceding that on which final, non-appealable judgment is given. The
obligations of each Borrower in respect of any sum due to any Lender or the
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency. If the amount of the specified currency so purchased is less
than the sum originally due to such Lender or the Administrative Agent, as the
case may be, in the specified currency, each Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower. SECTION 2.22 Designation of
Subsidiary Borrowers. On the Effective Date, and subject to the satisfaction of
the applicable conditions in Article IV hereto, the Initial Subsidiary Borrowers
shall be Subsidiary Borrowers party to this Agreement until the Company shall
have executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination with respect to any such Subsidiary, whereupon such Subsidiary shall
cease to be a Subsidiary Borrower and a party to this Agreement. After the
Effective Date, the Company may at any time and from time to time designate any
Eligible Subsidiary as a Subsidiary Borrower by delivery to the Administrative
Agent of a Borrowing Subsidiary Agreement executed by such Subsidiary and the
Company and the satisfaction of the other conditions precedent set forth in
Section 4.03, and upon such delivery and satisfaction such Subsidiary shall for
all purposes of this Agreement be a Subsidiary Borrower and a party to this
Agreement. Each Subsidiary Borrower shall remain a Subsidiary Borrower until the
Company shall have executed and delivered to the Administrative Agent a
Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Subsidiary Borrower and a party to this
Agreement. Notwithstanding the preceding sentence, no Borrowing Subsidiary
Termination will become effective as to any Subsidiary Borrower at a 73



--------------------------------------------------------------------------------



 
[novocure-2020creditagree079.jpg]
time when any principal of or interest on any Loan to such Borrower shall be
outstanding hereunder, provided that such Borrowing Subsidiary Termination shall
be effective to terminate the right of such Subsidiary Borrower to make further
Borrowings under this Agreement. As soon as practicable upon receipt of a
Borrowing Subsidiary Agreement, the Administrative Agent shall furnish a copy
thereof to each Lender. SECTION 2.23 Defaulting Lenders. Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender: (a) fees shall cease to accrue on the unfunded portion of
the Commitment of such Defaulting Lender pursuant to Section 2.12(a); (b) any
payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7.03 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or the Swingline Lender hereunder; third, to cash collateralize
LC Exposure with respect to such Defaulting Lender in accordance with this
Section; fourth, as the Company may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
cash collateralize future LC Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with this Section; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank or the Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Bank or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement or under any
other Loan Document; seventh, so long as no Default or Event of Default exists,
to the payment of any amounts owing to the Company as a result of any judgment
of a court of competent jurisdiction obtained by the Company against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in the Borrowers’ obligations
corresponding to such Defaulting Lender’s LC Exposure and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments without giving
effect to clause (d) below. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto; (c) the Commitment and Revolving Credit Exposure of
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
74



--------------------------------------------------------------------------------



 
[novocure-2020creditagree080.jpg]
further, that any amendment, waiver or other modification requiring the consent
of all Lenders or all Lenders directly affected thereby shall not, except as
otherwise provided in Section 9.02, require the consent of such Defaulting
Lender in accordance with the terms hereof; (d) if any Swingline Exposure or LC
Exposure exists at the time such Lender becomes a Defaulting Lender then: (i)
all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than, in the case of a Defaulting Lender that is the Swingline
Lender, the portion of such Swingline Exposure referred to in clause (b) of the
definition of such term) shall be reallocated among the non-Defaulting Lenders
in accordance with their respective Applicable Percentages but only to the
extent that such reallocation does not, as to any non-Defaulting Lender, cause
such non- Defaulting Lender’s Revolving Credit Exposure to exceed its
Commitment; (ii) if the reallocation described in clause (i) above cannot, or
can only partially, be effected, the Company shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Bank
only the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding; (iii) if the Company cash
collateralizes any portion of such Defaulting Lender’s LC Exposure pursuant to
clause (ii) above, the Borrowers shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized; (iv) if the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance
with such non-Defaulting Lenders’ Applicable Percentages; and (v) if all or any
portion of such Defaulting Lender’s LC Exposure is neither reallocated nor cash
collateralized pursuant to clause (i) or (ii) above, then, without prejudice to
any rights or remedies of the Issuing Bank or any other Lender hereunder, all
letter of credit fees payable under Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until and
to the extent that such LC Exposure is reallocated and/or cash collateralized;
and (e) so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Company in accordance
with Section 2.23(d), and Swingline Exposure related to any such newly made
Swingline Loan or LC Exposure related to any newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.23(d)(i) (and such Defaulting Lender shall not participate
therein). If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender
Parent shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be 75



--------------------------------------------------------------------------------



 
[novocure-2020creditagree081.jpg]
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Company or such Lender, satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder. In the event that the Administrative Agent, the Company, the
Swingline Lender and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Company while that Lender
was a Defaulting Lender; provided, further, that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. ARTICLE
III Representations and Warranties Each Borrower represents and warrants to the
Lenders that: SECTION 3.01 Organization; Powers; Subsidiaries. Each of the
Company and its Material Subsidiaries is duly organized, validly existing and in
good standing (to the extent the concept is applicable in such jurisdiction)
under the laws of the jurisdiction of its organization, has all requisite
organizational power and authority to carry on its business as now conducted
and, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and, to the extent the concept is applicable in such
jurisdiction, is in good standing in, every jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification. Schedule 3.01 hereto identifies each Subsidiary as of the
Effective Date, noting whether such Subsidiary is a Material Subsidiary, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Company and the other Subsidiaries and,
if such percentage is not 100% (excluding (i) directors’ qualifying shares and
(ii) shares issued to foreign nationals to the extent required by applicable
law), a description of each class issued and outstanding. All of the outstanding
shares of capital stock and other equity interests of each Subsidiary Guarantor
and each other Subsidiary pledged to the Administrative Agent are validly issued
and outstanding and, to the extent applicable, fully paid and nonassessable and,
as of the Effective Date, all such shares and other Equity Interests indicated
on Schedule 3.01 as owned by the Company or another Subsidiary are owned,
beneficially and of record, by the Company or any Subsidiary free and clear of
all Liens, other than Liens permitted pursuant to Section 6.02. Except as
indicated on Schedule 3.01 hereto, as of the Effective Date, there are no
outstanding commitments or other obligations of the Company or any Subsidiary to
issue any shares of any class of capital stock or other Equity Interests of the
Company or any Subsidiary. SECTION 3.02 Authorization; Enforceability. The
Transactions are within each Loan Party’s organizational powers and have been
duly authorized by all necessary organizational actions and, if required,
actions by equity holders. The Loan Documents to which each Loan Party is a
party have been duly executed and delivered by such Loan Party and constitute a
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to (i) applicable bankruptcy, insolvency, 76



--------------------------------------------------------------------------------



 
[novocure-2020creditagree082.jpg]
reorganization, moratorium or other laws affecting creditors’ rights generally,
(ii) general principles of equity, regardless of whether considered in a
proceeding in equity or at law and (iii) requirements of reasonableness, good
faith and fair dealing. SECTION 3.03 Governmental Approvals; No Conflicts. (a)
The Transactions do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been, or will be by the time required, obtained or made and are, or will be
by the time required, in full force and effect and except for any filings,
registrations, endorsements, notarizations, stampings and/or notifications
necessary to perfect Liens created pursuant to the Loan Documents, (b) the
Transactions will not violate in any material respect any applicable material
law or regulation or the charter, by-laws, articles of association or other
organizational documents of the Company or any of its Material Subsidiaries or
any material order of any Governmental Authority binding upon the Company or any
of the Material Subsidiaries or its assets, (c) the Transactions will not
violate or result in a default under any indenture, material agreement or other
material instrument binding upon the Company or any of its Material Subsidiaries
or its assets, or give rise to a right thereunder to require any payment to be
made by the Company or any of its Material Subsidiaries, except, in the case of
clause (c), for any such violations, defaults or rights that could not
reasonably be expected to result in a Material Adverse Effect, and (d) the
Transactions will not result in the creation or imposition of any Lien on any
asset of the Company or any of its Material Subsidiaries, other than Liens
created under the Loan Documents. SECTION 3.04 Financial Condition; No Material
Adverse Change. (a) The Company has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2019 reported on
by Kost Forer Gabbay & Kasierer a Member of Ernst & Young Global, independent
public accountants, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended March 31, 2020 and June 30, 2020, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above. (b)
Since December 31, 2019, there has been no material adverse change in the
business, assets, operations or financial condition of the Company and its
Subsidiaries, taken as a whole. SECTION 3.05 Properties. (a) Except for Liens
permitted pursuant to Section 6.02, each of the Company and its Subsidiaries has
good title to, or (to the knowledge of the Company or any Subsidiary) valid
leasehold interests in, all its real and personal property (other than
intellectual property, which is subject to Section 3.05(b)) material to its
business, except as could not reasonably be expected to result in a Material
Adverse Effect. (b) Each of the Company and its Subsidiaries owns, or is
licensed to use (subject to the knowledge-qualified infringement representation
in this Section 3.05(b)), all trademarks, trade names, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Company and its Subsidiaries, to any Loan Party’s knowledge does not infringe
upon the rights of any other Person, except for any such infringements, or
ownership or license issues, that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. SECTION 3.06
Litigation and Environmental Matters. (a) There are no actions, suits,
proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Borrower, threatened in
writing against or affecting the Company or any of its Subsidiaries (i) that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.
77



--------------------------------------------------------------------------------



 
[novocure-2020creditagree083.jpg]
(b) Except with respect to matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither the
Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) is subject to any
Environmental Liability or (iii) has received written notice of any claim with
respect to any Environmental Liability. SECTION 3.07 Compliance with Laws and
Agreements. Each of the Company and its Subsidiaries is in compliance with all
laws, regulations and orders of any Governmental Authority applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. SECTION 3.08 Investment Company Status. Neither the Company nor any of
its Subsidiaries is an “investment company” as defined in, or subject to
regulation as an “investment company” under, the Investment Company Act of 1940.
SECTION 3.09 Taxes. Each of the Company and its Subsidiaries has timely filed or
caused to be filed all federal income Tax returns and all other material Tax
returns and reports required to have been filed by it and has paid, caused to be
paid or made a provision for the payment of all federal income Taxes and all
other material Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which the
Company or such Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. SECTION
3.10 ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. SECTION 3.11 Disclosure. The statements and information
contained herein and in any of the information provided to the Administrative
Agent or the Lenders in writing in connection with this Agreement, taken as a
whole, do not contain any untrue statement of any material fact, or omit to
state a fact necessary in order to make such statements or information not
misleading in any material respect, in each case in light of the circumstances
under which such statements were made or information provided as of the date so
provided. As of the Effective Date, to the best knowledge of the Company, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all respects. SECTION 3.12 Liens. There are no Liens on any
of the real or personal properties of the Company or any Subsidiary except for
Liens permitted by Section 6.02. SECTION 3.13 No Default. No Default or Event of
Default has occurred and is continuing. SECTION 3.14 Solvency. The Company and
its Subsidiaries taken as a whole are Solvent as of the Effective Date. SECTION
3.15 Insurance. The Company maintains, and has caused each Subsidiary to
maintain, with financially sound and reputable insurance companies, insurance on
all their real and personal property in such amounts, subject to such
deductibles and self-insurance retentions and covering such 78



--------------------------------------------------------------------------------



 
[novocure-2020creditagree084.jpg]
properties and risks as are adequate and customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. SECTION 3.16 Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid perfected Liens on
all the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, according to the terms and
conditions agreed in each Collateral Document, enforceable against the
applicable Loan Party and all third parties, and having priority over all other
Liens on the Collateral except in the case of (a) Permitted Encumbrances, to the
extent any such Permitted Encumbrances would have priority over the Liens in
favor of the Administrative Agent pursuant to any applicable law and (b) Liens
perfected only by possession (including possession of any certificate of title)
to the extent the Administrative Agent has not obtained or does not maintain
possession of such Collateral. SECTION 3.17 Anti-Corruption Laws and Sanctions.
The Company has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Company, its Subsidiaries and their
respective officers and directors and to the knowledge of the Company its
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Company, any Subsidiary, any
of their respective directors or officers or to the knowledge of the Company or
such Subsidiary employees, or (b) to the knowledge of the Company, any agent of
the Company or any Subsidiary that will act in any capacity in connection with
or benefit from the credit facility established hereby, is a Sanctioned Person.
No Borrowing or Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will violate any Anti-Corruption Law or
applicable Sanctions. SECTION 3.18 Affected Financial Institutions. No Loan
Party is an Affected Financial Institution. SECTION 3.19 Plan Assets; Prohibited
Transactions. None of the Company or any of its Subsidiaries is an entity deemed
to hold “plan assets” (within the meaning of the Plan Asset Regulations), and
neither the execution, delivery nor performance of the transactions contemplated
under this Agreement, including the making of any Loan and the issuance of any
Letter of Credit hereunder, will give rise to a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code. SECTION 3.20
Margin Regulations. No Borrower is engaged and no Borrower will engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock, and no part of the proceeds of any Borrowing or Letter of
Credit extension hereunder will be used to buy or carry any Margin Stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Company only or of the Company and its Subsidiaries on a consolidated basis)
will be Margin Stock. SECTION 3.21 Healthcare and Regulatory Matters. Except, in
each case, as may be disclosed on Schedule 3.21: (a) The Company and each of its
Subsidiaries, and to the knowledge of the Company, each of their respective
employees solely with respect to the exercise of their respective duties on
behalf of the Company or its Subsidiaries, are in compliance in all material
respects with all applicable Health Care Laws. Neither the Company nor any of
the Subsidiaries has received written notice of any pending or, to the Company’s
or any Subsidiaries’ knowledge, threatened claim, suit, proceeding, hearing,
enforcement, 79



--------------------------------------------------------------------------------



 
[novocure-2020creditagree085.jpg]
audit, inspection, investigation, seizure, shutdown, field action, recall,
untitled letter or warning letter, notice of suspension or cancellation of
medical device establishment registration or other license, U.S. Food and Drug
Administration (“FDA”) Form 483, arbitration or other similar correspondence or
action from any applicable Governmental Authority with jurisdiction over the
safety, efficacy, development, manufacture, testing, storage, transportation,
distribution, supply, packaging, holding, import or export, or sale of medical
devices (each a “Regulatory Authority”), alleging that any operation or activity
of the Company or any Subsidiary, or any of the products, is in material
violation of any applicable Health Care Law. To the Company’s or any
Subsidiary’s knowledge, none of the Company, its Subsidiaries or any of their
respective officers, directors or employees have engaged in any activities which
are cause for civil penalties or mandatory or permissive exclusion from any
state or federal healthcare program. (b) All products developed, manufactured,
tested, distributed, supplied, packaged, held, stored, transported, sold,
imported, exported or promoted by the Company and each of its Subsidiaries, as
applicable, are being developed, manufactured, tested, distributed, supplied,
packaged, held, stored, transported, sold, imported, exported or promoted in
compliance in all material respects with all applicable Health Care Laws. (c)
The Company and each of its Subsidiaries owns, holds or possesses, and is
operating in material compliance with, all licenses, franchises, permits,
privileges, variances, immunities, approvals, clearances, registrations,
exemptions, and other authorizations from Regulatory Authorities that are
necessary under any applicable Health Care Law to conduct its business as
currently conducted (collectively, the “Health Care Permits”), and all such
Health Care Permits are in full force and effect. The Company and each of its
Subsidiaries has fulfilled and performed all of its material obligations with
respect to the Health Care Permits, and no event has occurred which allows, or
after notice or lapse of time would allow, revocation or termination thereof or
results in any other material impairment of the rights of the holder of any
Health Care Permit. (d) None of the Company, its Subsidiaries, or their
respective officers, directors, holders of five percent (5%) or more of the
Equity Interests of the Company and/or any of its Subsidiaries, employees,
agents or contractors is currently, or has in the past been, debarred, suspended
or excluded from participation, or otherwise ineligible to participate, in any
Federal Health Care Program or similar program outside of the United States
pursuant to any applicable Health Care Laws, including, without limitation, 42
U.S.C. § 1320a-7 or holds a certificate of registration with a regulatory body
which is suspended or has been revoked or has a pending discipline proceeding
with any regulatory body. (e) Neither the Company nor any Subsidiary has
knowingly and willfully offered, paid, solicited or received any remuneration
(including any kickback, bribe or rebate), directly or indirectly, overtly or
covertly, in cash or in kind in return for, or to induce, the purchase, lease or
order, or the arranging for or recommending of the purchase, lease or order, of
any good, facility, item, or service for which payment may be made in whole or
in part under any Federal Health Care Program or similar program outside the
United States. (f) There are no pending or, to the knowledge of the Company or
any Subsidiary, threatened material inquiries, inspections, audits,
overpayments, qui tam actions, appeals, investigations, professional
disciplinary or regulatory proceedings, or claims or other actions which relate
to a material violation of any Health Care Laws or which, if resolved in a
manner adverse to the Company or its Subsidiaries, would result in the
imposition of any material penalties under a Health Care Law, restrict their
ability under a Health Care Law to conduct the business as currently conducted
in any material respect, or result in their ineligibility, debarment,
suspension, exclusion from participation in any Federal Health Care Program or
similar program outside the United States, and none of the Company or its
Subsidiaries is currently or has been a party to a corporate integrity
agreement, deferred prosecution agreement, consent 80



--------------------------------------------------------------------------------



 
[novocure-2020creditagree086.jpg]
decree, settlement, agreement or similar agreements or orders mandating or
prohibiting future or past activities relating to the safety, efficacy,
development, manufacture, testing, storage, transportation, distribution,
supply, packaging, holding, import or export, marketing or sale of medical
devices, or has any reporting or disclosure obligations pursuant to a settlement
agreement, plan or correction or other remedial measure entered into with any
Regulatory Authority. (g) Neither the Company nor any of its Subsidiaries has
received any warning or untitled letter from the FDA or equivalent action from
any comparable non-United States Regulatory Authority. Without limiting the
foregoing, the Company and each of its Subsidiaries is in compliance, in all
material respects, with all applicable Laws, including the Health Care Laws
administered or issued by the FDA. There have been no recalls, detentions,
withdrawals, field corrections, safety alerts, “dear doctor” letters, seizures,
termination or suspension of manufacturing, or other notice of action relating
to an alleged lack of safety, efficacy or regulatory compliance voluntarily or
involuntarily undertaken, or requested or threatened by a Governmental
Authority, relating to any of the Company’s or any of its Subsidiaries’
products. SECTION 3.22 Deduction of Tax. Under Luxembourg laws, none of the
Company or any of its Subsidiaries is required to make any deduction for or on
account of Tax (pursuant to Section 2.17(a)) from any payment the Loan Parties
may make under any Loan Document to any Lender or the Administrative Agent.
SECTION 3.23 No Filing or Stamp Taxes. Under Luxembourg laws, it is not
necessary that the Loan Documents be filed, recorded or enrolled with any court
or other authority in that jurisdiction or that any stamp, registration or
similar tax be paid on or in relation to the Loan Documents or the transactions
contemplated to be undertaken by such Loan Documents, except in the case such
Loan Documents are (i) voluntarily presented to the registration formalities
(including where the Loan Documents are deposited in the minutes of a notary) in
Luxembourg or (ii) appended to a document that requires mandatory registration
in Luxembourg, and which results in a registration duty (droit d’enregistrement)
being due, the amount of which will depend on the nature of the Loan Documents
to be registered. SECTION 3.24 Luxembourg Representations. (a) The centre of
main interests (as that term is used in Article 3(1) of the European Insolvency
Regulation) of each Luxembourg Borrower is situated in Luxembourg and such
Luxembourg Borrower has no “establishment” (as that term is used in Article
2(10) of the European Insolvency Regulation) in any other jurisdiction and each
Luxembourg Borrower keeps its shareholder register (registre des associés) at
its registered office in Luxembourg. (b) Each Luxembourg Borrower is in full
compliance with the Luxembourg Domiciliation Law (the circulars issued by the
CSSF (Commission de Surveillance du Secteur Financier) in connection with the
Luxembourg Domiciliation Law). (c) No Luxembourg Insolvency Event has occurred.
SECTION 3.25 Compliance With The Swiss Non-Bank Rules. (a) Each Swiss Loan Party
is in compliance with the Swiss Non-Bank Rules; provided, however, that no
Default or Event of Default with respect to this Section 3.25 shall be deemed to
exist due to any inaccuracy of the representation and warranty contained herein
that arises from: 81



--------------------------------------------------------------------------------



 
[novocure-2020creditagree087.jpg]
(i) a failure by one or more Lenders or Participants to comply with their
obligations under Section 9.04; (ii) a confirmation made by one or more Lenders
or Participants to be one single Swiss Non-Qualifying Lender is incorrect; (iii)
one or more Lenders or Participants ceasing to be a Swiss Qualifying Lender (to
the extent such Lender or Participant confirmed to be a Swiss Qualifying Lender)
as a result of any reason attributable to such Lender or Participant; (iv) an
assignment or participation of any Loan under this Agreement to a Swiss
Non-Qualifying Lender after the occurrence and during the continuance of an
Event of Default; or (v) an inaccurate representation or warranty by a Lender
pursuant to Section 9.20. (b) For the purposes of this Section 3.25, each Swiss
Loan Party shall assume that, for the purpose of determining compliance with the
Swiss Twenty Non-Bank Rule, the aggregate number of Lenders or Participants
under this Agreement which are Swiss Non-Qualifying Lenders is ten (10). ARTICLE
IV Conditions SECTION 4.01 Effective Date. The obligations of the Lenders to
make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02): (a) The Administrative
Agent (or its counsel) shall have received (i) from each party hereto a
counterpart of this Agreement signed on behalf of such party (which, subject to
Section 9.06, may include any Electronic Signatures transmitted by telecopy,
emailed pdf, or any other electronic means that reproduces an image of an actual
executed signature page) and (ii) duly executed copies of the Loan Documents and
such other legal opinions, certificates, documents, instruments and agreements
as the Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel and as further described in the list of closing documents
attached as Exhibit E. (b) The Administrative Agent shall have received a
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated the Effective Date) of (i) Sidley Austin LLP, special counsel for the
Loan Parties, (ii) Ogier (Jersey) LLP, special Jersey counsel for the Loan
Parties, (iii) regarding legal capacity, Arendt & Medernach S.A., special
Luxembourg counsel for the Loan Parties, (iv) Wenger Plattner, special Swiss
counsel for the Loan Parties, and (v) regarding enforceability, NautaDutilh
Avocats Luxembourg S.à r.l., special Luxembourg counsel for the Administrative
Agent, substantially in the form of Exhibits B-1, B-2, B-3, B-4 and B-5,
respectively, and covering such other matters relating to the Loan Parties, the
Loan Documents or the Transactions as the Administrative Agent shall reasonably
request. The Company hereby requests such counsel to deliver such opinion. (c)
The Administrative Agent shall have received such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters 82



--------------------------------------------------------------------------------



 
[novocure-2020creditagree088.jpg]
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel and as further described in the list of closing documents attached as
Exhibit E. (d) The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by a Director or the Chief Financial Officer of
the Company, certifying (i) that the representations and warranties contained in
Article III are true and correct as of such date and (ii) that no Default or
Event of Default has occurred and is continuing as of such date. (e) (i) The
Administrative Agent shall have received, at least five (5) days prior to the
Effective Date, all documentation and other information regarding the Borrowers
requested in connection with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, to the extent
requested in writing of the Company at least ten (10) days prior to the
Effective Date and (ii) to the extent any Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five (5) days
prior to the Effective Date, any Lender that has requested, in a written notice
to the Company at least ten (10) days prior to the Effective Date, a Beneficial
Ownership Certification in relation to such Borrower shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (e) shall be deemed to be satisfied). (f) The
Administrative Agent shall have received all fees and other amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced at
least one (1) Business Day prior to the Effective Date, reimbursement or payment
of all reasonable and documented out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder. The Administrative Agent shall
notify the Company and the Lenders of the Effective Date, and such notice shall
be conclusive and binding. SECTION 4.02 Each Credit Event. The obligation of
each Lender to make a Loan on the occasion of any Borrowing (other than a
conversion or continuation of any Loan), and of the Issuing Bank to issue, amend
or extend any Letter of Credit, is subject to the satisfaction of (or waiver of
in accordance with Section 9.02) the following conditions: (a) The
representations and warranties of the Borrowers set forth in this Agreement
shall be true and correct in all material respects (provided that any
representation or warranty that is qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (provided that any representation
or warranty that is qualified by materiality or Material Adverse Effect shall be
true and correct in all respects) as of such earlier date. (b) At the time of
and immediately after giving effect to such Borrowing or the issuance, amendment
or extension of such Letter of Credit, as applicable, no Default or Event of
Default shall have occurred and be continuing. Each Borrowing (other than a
conversion or continuation of any Loans) and each issuance, amendment or
extension of a Letter of Credit shall be deemed to constitute a representation
and warranty by the Borrowers on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section. 83



--------------------------------------------------------------------------------



 
[novocure-2020creditagree089.jpg]
SECTION 4.03 Designation of a Subsidiary Borrower. The designation of a
Subsidiary Borrower after the Effective Date pursuant to Section 2.22 is subject
to the condition precedent that the Company or such proposed Subsidiary Borrower
shall have furnished or caused to be furnished to the Administrative Agent: (a)
Copies, certified by the Secretary or Assistant Secretary of such Subsidiary, of
its Board of Directors’ resolutions (and resolutions of other bodies, if any are
deemed necessary by counsel for the Administrative Agent) approving the
Borrowing Subsidiary Agreement and any other Loan Documents to which such
Subsidiary is becoming a party and such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Subsidiary; (b) An incumbency
certificate, executed by the Secretary or Assistant Secretary of such
Subsidiary, which shall identify by name and title and bear the signature of the
officers of such Subsidiary authorized to request Borrowings hereunder and sign
the Borrowing Subsidiary Agreement and the other Loan Documents to which such
Subsidiary is becoming a party, upon which certificate the Administrative Agent
and the Lenders shall be entitled to rely until informed of any change in
writing by the Company or such Subsidiary; (c) Opinions of counsel to such
Subsidiary, in form and substance reasonably satisfactory to the Administrative
Agent and its counsel, with respect to the laws of its jurisdiction of
organization and such other matters as are reasonably requested by counsel to
the Administrative Agent and addressed to the Administrative Agent and the
Lenders; (d) Any documentation and other information related to such Subsidiary
reasonably requested by the Administrative Agent or any Lender under applicable
“know your customer” or similar rules and regulations, including the Patriot Act
and the Beneficial Ownership Regulation; (e) A joinder to the Subsidiary
Guaranty and a joinder to the Security Agreement and, if requested by the
Administrative Agent, any other Security Agreement; (f) Any promissory notes
requested by any Lender, and any other instruments and documents reasonably
requested by the Administrative Agent; and (g) If the Subsidiary Borrower is a
Luxembourg Borrower: (i) a copy of the up-to-date constitutional documents of
such Luxembourg Borrower; (ii) a copy of the resolutions of the Board of
Directors (conseil d’administration or conseil de gérance) of such Luxembourg
Borrower (i) approving the Transactions and the Loan Documents to which it is a
party, (ii) authorizing a specified person or persons, on its behalf, to sign
and/or dispatch all documents and notices to be signed and/or dispatched by it
in connection with the Loan Documents to which it is a party, and (iii)
approving the Service of Process in accordance with the terms of this Agreement;
(iii) a copy of the excerpt (extrait) and the negative certificate (certificat
de non-inscription d’une décision judiciaire) each issued by the Luxembourg
Trade and Companies Register pertaining to such Luxembourg Borrower and dated as
of the date of such certificate; 84



--------------------------------------------------------------------------------



 
[novocure-2020creditagree090.jpg]
(iv) specimen signatures for the person(s) authorized in the resolutions
referred to above, and authorized to request a Borrowing or the issuance of a
Letter of Credit under this Agreement; (v) a certificate from such Luxembourg
Borrower, signed by two authorized signatories, (1) attaching a copy of each
document specified in (g)(i) to (g)(iv) above, (2) certifying that such
documents are correct, complete and in full force and effect and have not been
amended or superseded at a date no earlier than the date of such certificate,
(3) confirming that, borrowing, securing or guaranteeing (as appropriate)
pursuant to the Loan Document to which it is a party would not cause any
borrowing, security, guarantee or other similar limit binding on it to be
exceeded; (4) confirming that such Luxembourg Borrower is in compliance with the
amended Luxembourg Domiciliation Law (and the circulars issued by the CSSF
(Commission de Surveillance du Secteur Financier) in connection with the
Luxembourg Domiciliation Law); (5) confirming that such Luxembourg Borrower is
not subject to bankruptcy (faillite), voluntary or judicial liquidation
(liquidation volontaire ou judiciaire), composition with creditors (concordat
préventif de la faillite), suspension of payments (sursis de paiement),
controlled management (gestion contrôlée), general settlement with creditors,
reorganisation or similar legal provisions affecting the rights of creditors
generally in Luxembourg or abroad, or any analogous procedure in any
jurisdiction, nor subject to any proceedings under the European Insolvency
Regulation; (6) confirming that the managers of such Luxembourg Borrower, have
not made, and, to the best of their knowledge and belief, no other person
entitled has taken any corporate action, legal proceedings or other procedure or
step in connection with, nor have been notified of, bankruptcy (faillite)
voluntary or judicial liquidation (liquidation volontaire ou judiciaire),
composition with creditors (concordat préventif de la faillite), suspension of
payments (sursis de paiement), controlled management (gestion contrôlée),
fraudulent conveyance (actio pauliana), general settlement with creditors,
reorganisation or similar legal provisions affecting the rights of creditors
generally in Luxembourg or abroad, or any analogous procedure in any
jurisdiction, nor subject to any proceedings under the European Insolvency
Regulation; and (7) confirming that no application has been made by such
Luxembourg Borrower for a voluntary or judicial winding-up or liquidation (the
“Luxembourg Manager Certificate”); (vi) a duly executed Luxembourg law governed
first ranking (gage de premier rang) pledge agreement over all the shares in
such Luxembourg Borrower to be entered into by the equityholder of such
Luxembourg Borrower as pledgor, the Administrative Agent in such capacity and
such Luxembourg Borrower, if not already provided; (vii) a duly executed
Luxembourg law governed first ranking (gage de premier rang) pledge agreement
over bank accounts, if any, held by such Luxembourg Borrower in Luxembourg,
except for the pledge on the bank account LU96 0031 3160 6907 0000 in favor of
BGL BNP Paribas, in which case such Luxembourg law governed deposit account
pledge shall be a second ranking (gage de second rang) deposit account pledge;
(viii) to the extent applicable, a duly executed Luxembourg law governed first
ranking (gage de premier rang) pledge agreement over any Subordinated
Indebtedness owed to or by such Luxembourg Borrower; (ix) a favorable written
legal capacity opinion (addressed to the Administrative Agent) of Arendt &
Medernach S.A., special Luxembourg counsel for the Loan Parties, substantially
in the form of Exhibit B-3; and 85



--------------------------------------------------------------------------------



 
[novocure-2020creditagree091.jpg]
(x) a favorable written legal enforceability opinion (addressed to the
Administrative Agent) of NautaDutilh Avocats Luxembourg S.à r.l., special
Luxembourg counsel for the Administrative Agent, substantially in the form of
Exhibit B-5. ARTICLE V Affirmative Covenants Until the Commitments have expired
or been terminated and the principal of and interest on each Loan and all fees
payable hereunder shall have been paid in full (other than Obligations expressly
stated to survive such payment and termination) and all Letters of Credit shall
have expired or terminated (or shall have been cash collateralized or
backstopped pursuant to arrangements reasonably satisfactory to the
Administrative Agent) and all LC Disbursements shall have been reimbursed, the
Company covenants and agrees with the Lenders that: SECTION 5.01 Financial
Statements and Other Information. The Company will furnish to the Administrative
Agent for distribution to each Lender: (a) within ninety (90) days after the end
of each fiscal year of the Company (or, if earlier, by the date that the Annual
Report on Form 10-K of the Company for such fiscal year would be required to be
filed under the rules and regulations of the SEC, giving effect to any automatic
extension available thereunder for the filing of such form) commencing with the
fiscal year of the Company ended December 31, 2020, its audited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Kost Forer Gabbay & Kasierer a Member of Ernst & Young Global or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification, commentary or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied; (b) within forty-five (45) days after the end of each of
the first three fiscal quarters of each fiscal year of the Company (or, if
earlier, by the date that the Quarterly Report on Form 10-Q of the Company for
such fiscal quarter would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form) commencing with the fiscal quarter of
the Company ended September 30, 2020, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes; (c) concurrently with any
delivery of financial statements under clause (a) or (b) above, a certificate of
a Financial Officer of the Company (i) certifying as to whether, to the
knowledge of such Financial Officer, a Default has occurred and is continuing
and, if a Default has occurred that is continuing, specifying the details
thereof and any action taken or proposed to be taken with respect thereto and
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.12; 86



--------------------------------------------------------------------------------



 
[novocure-2020creditagree092.jpg]
(d) [reserved]; (e) [reserved]; (f) promptly after the same become publicly
available, copies of all annual, regular, periodic and special reports, proxy
statements and registration statements filed by the Company or any Material
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange,
or distributed by the Company to its shareholders generally, as the case may be;
(g) promptly after receipt thereof by the Company or any Subsidiary, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by the SEC or such other agency
regarding financial or other operational results of the Company or any
Subsidiary thereof; (h) promptly following any request therefor, (x) such other
information regarding the operations, business affairs and financial condition
of the Company or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender (acting through the
Administrative Agent) may reasonably request and (y) information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation; (i) promptly after the entering into of a relevant
agreement, an up-to-date, true and complete list of any intra-group Subordinated
Indebtedness to be subject to Liens created pursuant to any Collateral Document;
and (j) any and all account statements relating to accounts over which Liens
pursuant to Collateral Documents have been or are to be created, every time the
Administrative Agent, acting reasonably, requests such statements. Documents
required to be delivered pursuant to Section 5.01(a), (b) or (f) (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which such materials are publicly available as
posted on the Electronic Data Gathering, Analysis and Retrieval system (EDGAR);
or (ii) on which such documents are posted on the Company’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether made available by the Administrative Agent); provided that, upon written
request by the Administrative Agent (or any Lender through the Administrative
Agent) to the Company, the Company shall deliver paper copies of such documents
to the Administrative Agent or such Lender until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such document to it and maintaining its copies of such documents. 87



--------------------------------------------------------------------------------



 
[novocure-2020creditagree093.jpg]
SECTION 5.02 Notices of Material Events. The Company will furnish to the
Administrative Agent (for distribution to each Lender) written notice of the
following promptly after a Responsible Officer having actual knowledge thereof:
(a) the occurrence of any Default; (b) the filing or commencement of any
Proceeding by or before any arbitrator or Governmental Authority against or
affecting the Company or any Subsidiary that could reasonably be expected to
result in a Material Adverse Effect; (c) any other development that results in,
or could reasonably be expected to result in, a Material Adverse Effect; and (d)
any change in the information provided in the Beneficial Ownership Certification
delivered to such Lender that would result in a change to the list of beneficial
owners identified in such certification. Each notice delivered under this
Section (i) shall be in writing, (ii) shall contain a heading or a reference
line that reads “Notice under Section 5.02 of the NovoCure Limited Credit
Agreement dated November 6, 2020” and (iii) shall be accompanied by a statement
of a Financial Officer or other executive officer of the Company setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto. SECTION 5.03 Existence;
Conduct of Business. The Company will, and will cause each of its Material
Subsidiaries to, do or cause to be done (a) all things necessary to preserve,
renew and keep in full force and effect its legal existence and (b) take, or
cause to be taken, all reasonable actions to preserve, renew and keep in full
force and effect the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
material to the conduct of the business of the Company and Subsidiaries taken as
a whole, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except, in the case of this
clause (b), to the extent failure to do so could not reasonably be expected to
result in a Material Adverse Effect; provided that, the foregoing shall not
prohibit any merger, consolidation, disposition, liquidation or, dissolution or
other transaction permitted under Section 6.03. SECTION 5.04 Payment of Taxes.
The Company will, and will cause each of its Subsidiaries to, pay its Tax
liabilities that, if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Company or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect. SECTION 5.05 Maintenance of
Properties; Insurance. The Company will, and will cause each of its Material
Subsidiaries to, (a) keep and maintain all tangible property material to the
conduct of its business in good working order and condition, ordinary wear and
tear and casualty excepted and except (i) as otherwise permitted by Section 6.03
or (ii) where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect, and (b) maintain, in all material respects, with
carriers reasonably believed by the Company to be financially sound and
reputable or through reasonable and adequate self- insurance (i) insurance in
such amounts and against such risks and such other hazards, as is customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations and (ii) all insurance required pursuant to the
Collateral Documents. The Company will furnish 88



--------------------------------------------------------------------------------



 
[novocure-2020creditagree094.jpg]
to the Administrative Agent, upon any reasonable request of the Administrative
Agent, information in reasonable detail as to the insurance so maintained. The
Company shall deliver to the Administrative Agent endorsements (x) to all “All
Risk” physical damage insurance policies on all of the tangible personal
property and assets of the Company and the Subsidiary Guarantors naming the
Administrative Agent as lender loss payee, and (y) to all general liability and
other liability policies of the Company and the Subsidiary Guarantors naming the
Administrative Agent an additional insured. In the event the Company or any of
its Material Subsidiaries at any time or times hereafter shall fail to obtain or
maintain any of the policies or insurance required herein or to pay any premium
in whole or in part then due and payable relating thereto, then the
Administrative Agent, without waiving or releasing any obligations or resulting
Default hereunder, may at any time or times thereafter (but shall be under no
obligation to do so) obtain and maintain such policies of insurance and pay such
premiums and take any other action with respect thereto which the Administrative
Agent reasonably deems advisable, it being agreed that the Administrative Agent
shall reasonably promptly notify the Company of any such action. All sums so
disbursed by the Administrative Agent shall constitute part of the Obligations,
payable as provided in this Agreement. SECTION 5.06 Books and Records;
Inspection Rights. The Company will, and will cause each of its Material
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries in conformity in all material respects with applicable law are
made of all material financial dealings and transactions in relation to its
business and activities and, subject to Section 5.01(b), in form permitting
financial statements conforming with GAAP to be derived therefrom. The Company
will, and will cause each Material Subsidiary to, permit any representatives
designated by the Administrative Agent, at reasonable times upon reasonable
prior written notice, to visit and inspect its properties, to examine and make
extracts from its books and records and to discuss its affairs, finances and
condition with its Financial Officers and, provided that the Company or such
Material Subsidiary is afforded the opportunity to participate in such
discussion, its independent accountants, all at such reasonable times and as
often as reasonably requested; provided that, so long as no Event of Default has
occurred and is continuing, the Company shall not be required to reimburse the
Administrative Agent or any of its representatives for fees, costs and expenses
in connection with the Administrative Agent’s exercise of such rights set forth
in this sentence more than one time in any calendar year. The Company
acknowledges that, subject to Section 9.12, the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain reports pertaining to the Company and its Material Subsidiaries’ assets
for internal use by the Administrative Agent and the Lenders. Notwithstanding
anything to the contrary in this Section 5.06, neither the Company nor any
Material Subsidiary will be required to disclose, permit the inspection,
examination or making of extracts, or discussion of, any documents, information
or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent (or any designated representative) is then prohibited
by law or any agreement binding on any Loan Party or any Material Subsidiary or
(iii) is subject to attorney-client or similar privilege or constitutes attorney
work-product. SECTION 5.07 Compliance with Laws and Material Contractual
Obligations. The Company will, and will cause each of its Subsidiaries to, (i)
comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property (including without limitation
Environmental Laws) and (ii) perform its obligations under material agreements
to which it is a party, in each case with respect to clauses (i) and (ii),
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Company will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions. SECTION 5.08 Use of Proceeds. The proceeds of the Loans will be used
only to finance, and Letters of Credit will be issued only to support, the
working capital needs, and for general corporate 89



--------------------------------------------------------------------------------



 
[novocure-2020creditagree095.jpg]
purposes, of the Company and its Subsidiaries in the ordinary course of business
and for Permitted Acquisitions. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the regulations of the Federal Reserve Board, including Regulations T,
U and X. No Borrower will request any Borrowing or Letter of Credit, and no
Borrower shall use, and the Company shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, except to the extent permitted for a Person required to comply with
Sanctions or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto. Each Loan Party shall (and the Company
shall ensure that each Subsidiary will) ensure that no proceeds of the Loans
will be used in a manner which would constitute a “use of proceeds in
Switzerland” as interpreted by Swiss tax authorities for purposes of Swiss
Withholding Tax, unless a written confirmation or countersigned tax ruling
application from the Swiss Federal Tax Administration has been obtained (in form
and substance satisfactory to the Administrative Agent) confirming that such use
does not result in the Loan qualifying as a Swiss financing for Swiss
Withholding Tax purposes. SECTION 5.09 Subsidiary Guarantors; Pledges;
Additional Collateral; Further Assurances. (a) (i) As promptly as possible but
in any event within forty-five (45) days (or such later date as may be agreed
upon by the Administrative Agent) after any Person becomes a Subsidiary or (ii)
as promptly as possible but in any event within forty-five (45) days (or such
later date as may be agreed upon by the Administrative Agent) after the Company
becomes aware that any Subsidiary qualifies independently as, or is designated
by the Company or the Administrative Agent as, a Material Subsidiary pursuant to
the definition of “Material Subsidiary”, but in no event later than forty (40)
days after the end of the calendar quarter during which such Subsidiary so
qualifies, the Company shall provide the Administrative Agent with written
notice thereof and shall cause each such Subsidiary which also qualifies as a
Material Subsidiary to deliver to the Administrative Agent a joinder to the
relevant Subsidiary Guaranty and a joinder to the relevant Security Agreement
(in each case in the form contemplated thereby) pursuant to which such
Subsidiary agrees to be bound by the terms and provisions thereof, such
Subsidiary Guaranty and such Security Agreement to be accompanied by requisite
organizational resolutions, other organizational documentation and legal
opinions as may be reasonably requested by, and in form and substance reasonably
satisfactory to, the Administrative Agent and its counsel (but, with respect to
any such legal opinion, limited to the types of matters covered in the legal
opinions delivered pursuant to Section 4.01). Notwithstanding anything to the
contrary in any Loan Document, no Excluded Subsidiary shall be required to be a
Subsidiary Guarantor. (b) Subject to the terms, limitations and exceptions set
forth in the applicable Collateral Documents, the Company will cause, and will
cause each other Loan Party to cause, all of its owned property (whether
personal, tangible, intangible, or mixed but excluding Excluded Assets) to be
subject at all times to perfected Liens in favor of the Administrative Agent for
the benefit of the Secured Parties to secure the Secured Obligations in
accordance with the terms and conditions of the Collateral Documents, subject in
any case to Liens permitted by Section 6.02. With respect to the pledge of any
Equity Interest in any Subsidiary and subject to the terms, limitations and
exceptions set forth in the applicable Collateral Documents, the Company will
cause 100% of the issued and outstanding Equity Interests of each Subsidiary
directly owned by the Company or any other Loan Party (other than Excluded
Assets) to be subject at all times to a first priority, perfected (subject in
any case to Liens permitted by Section 6.02) Lien in favor of the Administrative
Agent to secure the Secured Obligations in accordance with the terms and
conditions of the Collateral Documents or such other pledge and security
documents as 90



--------------------------------------------------------------------------------



 
[novocure-2020creditagree096.jpg]
the Administrative Agent shall reasonably request. The Company will ensure that
no change in the constitutional documents of any Material Subsidiary will occur
that could affect the Liens created pursuant to any Collateral Document.
Notwithstanding the foregoing, no such pledge agreement in respect of the Equity
Interests of a Subsidiary shall be required hereunder to the extent the
Administrative Agent or its counsel determines that such pledge would not
provide material credit support for the benefit of the Secured Parties pursuant
to legally valid, binding and enforceable pledge agreements. (c) Without
limiting the foregoing, the Company will, and will cause each Subsidiary to,
execute and deliver, or cause to be executed and delivered, to the
Administrative Agent such documents, agreements and instruments, and will take
or cause to be taken such further actions (including the filing and recording of
financing statements and other documents and such other actions or deliveries of
the type required by Section 4.01, as applicable), which may be required by law
or which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents, including, for the avoidance of
doubt, any registrations, noticed and acknowledgements, subject to the terms,
limitations and exceptions set forth herein or in any Collateral Document, all
at the expense of the Company. (d) If any material assets (including any real
property or improvements thereto or any interest therein) are acquired by a Loan
Party after the Effective Date (other than (i) Excluded Assets or (ii) assets of
the type constituting Collateral under any Security Agreement that either become
subject to the Lien under the relevant Security Agreement upon acquisition
thereof or with respect to which no notice or further action would be required
to create or perfect the Administrative Agent’s Lien in such assets), the
Company will notify the Administrative Agent thereof, and, if requested by the
Administrative Agent, the Company will cause such assets to be subjected to a
Lien securing the Secured Obligations and will take, and, as applicable, cause
the other Loan Parties to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions described in paragraph (c) of this Section, all at the expense of the
Company, subject, however, to the terms, limitations and exceptions set forth
herein or in any Collateral Document. (e) Notwithstanding the foregoing, in no
event shall (i) prior to the occurrence of an Event of Default, any control
agreements or control or similar arrangements be required with respect to cash
deposit or securities accounts, (ii) notice be required to be sent to account
debtors or other contractual third parties prior to the occurrence and absent
the continuance of an Event of Default, unless required for the creation and
perfection of the Liens pursuant to any Collateral Document, or otherwise agreed
in any Collateral Document and (iii) the Collateral include escrow accounts
established in connection with any Acquisition or Investment or other accounts
holding funds for the benefit of persons that are not the Company or its
Subsidiaries. SECTION 5.10 Healthcare and Regulatory Authority Matters. The
Company will, and will cause each Subsidiary to, (i) comply with all applicable
Health Care Laws and (ii) to hold and possess all Health Care Permits and
maintain such Health Care Permits in full force and effect, in each case except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. SECTION 5.11
Compliance with Swiss Non-Bank Rules. (a) Each Swiss Loan Party shall comply
with the Swiss Non-Bank Rules, to the extent applicable; provided, however, that
a Swiss Loan Party shall not be in breach of this covenant if non- compliance
arises solely by reason of: 91



--------------------------------------------------------------------------------



 
[novocure-2020creditagree097.jpg]
(i) a failure by one or more Lenders or Participants to comply with their
obligations under Section 9.04; (ii) a confirmation made by one or more Lenders
or Participants to be one single Swiss Non-Qualifying Lender is incorrect; (iii)
one or more Lenders or Participants ceasing to be a Swiss Qualifying Lender (to
the extent such Lender or Participant confirmed to be a Swiss Qualifying Lender)
as a result of any reason attributable to such Lender or Participant; (iv) an
assignment or participation of any Loan under this Agreement to a Swiss
Non-Qualifying Lender after the occurrence and during the continuance of an
Event of Default; or (v) an inaccurate representation or warranty by a Lender
pursuant to Section 10.20. (b) For the purposes of this Section 5.11, each Swiss
Loan Party shall assume that, for the purpose of determining compliance with the
Swiss Twenty Non-Bank Rule, the aggregate number of Lenders and Participants
under this Agreement which are Swiss Non-Qualifying Lenders is ten (10). ARTICLE
VI Negative Covenants Until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees due and payable hereunder
have been paid in full (other than Obligations expressly stated to survive such
payment and termination) and all Letters of Credit have expired or terminated
(or shall have been cash collateralized or backstopped pursuant to arrangements
reasonably satisfactory to the Administrative Agent) and all LC Disbursements
shall have been reimbursed, the Company covenants and agrees with the Lenders
that: SECTION 6.01 Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except: (a) the Secured Obligations; (b) Indebtedness existing on the Effective
Date and set forth in Schedule 6.01 and amendments, modifications, extensions,
refinancings, renewals and replacements of any such Indebtedness that does not
increase the outstanding principal amount thereof (other than with respect to
unpaid accrued interest and premiums thereon, any committed or undrawn amounts
and underwriting discounts, fees, commissions, premiums and expenses associated
with such Indebtedness); (c) Indebtedness of the Company to any Subsidiary and
of any Subsidiary to the Company or any other Subsidiary; provided that (i)
Indebtedness of any Subsidiary that is not a Subsidiary Guarantor to the Company
or any other Subsidiary Guarantor shall be subject to the limitations set forth
in Section 6.05(d) and (ii) Indebtedness of any Loan Party to any Subsidiary
that is not a Subsidiary Guarantor shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent and
subject to the creation of Liens in accordance with the terms and conditions of
the Collateral Documents; 92



--------------------------------------------------------------------------------



 
[novocure-2020creditagree098.jpg]
(d) Guarantees by the Company of Indebtedness or other obligations of any
Subsidiary and by any Subsidiary of Indebtedness or other obligations of the
Company or any other Subsidiary; (e) Indebtedness of the Company or any
Subsidiary incurred to finance the acquisition, construction, repair,
replacement, lease or improvement of any fixed or capital assets, including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, (to the extent such Indebtedness is incurred prior to
or within one hundred eighty (180) days after such acquisition or the completion
of such construction, repair, replacement, lease or improvement) and amendments,
modifications, extensions, refinancings, renewals and replacements of any such
Indebtedness; provided that the aggregate outstanding principal amount of
Indebtedness permitted by this clause (e) shall not exceed the greater of (i)
$25,000,000 and (ii) three percent (3%) of Consolidated Total Assets (determined
by reference to Consolidated Total Assets as of the last day of the most
recently ended fiscal quarter of the Company for which financial statements have
been delivered (or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 5.01(a) or (b), the most recent
financial statements referred to in Section 3.04(a))) at any time outstanding;
(f) Indebtedness of any Person that becomes a Subsidiary of the Company after
the Effective Date in a transaction permitted by this Agreement (or of any
Person not previously a Subsidiary that is merged or consolidated with or into
the Company or a Subsidiary in a transaction permitted hereunder) or
Indebtedness of any Person that is assumed by the Company or any Subsidiary in
connection with an Acquisition or other acquisition of any property or assets
permitted hereunder, which Indebtedness is existing at the time such Person
becomes a Subsidiary (or is so merged or consolidated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger or consolidation) or such assets
being acquired, and amendments, modifications, extensions, refinancings,
renewals and replacements of any such Indebtedness; provided that the aggregate
outstanding principal amount of Indebtedness permitted to be assumed under this
clause (f) shall not exceed the greater of (i) $25,000,000 and (ii) three
percent (3%) of Consolidated Total Assets (determined by reference to
Consolidated Total Assets as of the last day of the most recently ended fiscal
quarter of the Company for which financial statements have been delivered (or,
if prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a))) at any time outstanding; (g)
customer advances or deposits or other endorsements for collection, deposit or
negotiation and warranties of products or services, in each case received or
incurred in the ordinary course of business; (h) Indebtedness of the Company or
any Subsidiary as an account party in respect of trade letters of credit; (i)
Indebtedness of the Company or any Subsidiary secured by a Lien on any asset of
the Company or any Subsidiary; provided that the aggregate outstanding principal
amount of Indebtedness permitted by this clause (i) shall not in the aggregate
exceed $25,000,000 at any time; (j) unfunded pension fund and other employee
benefit plan obligations and liabilities to the extent they are permitted to
remain unfunded under applicable law; (k) Indebtedness representing deferred
compensation to employees incurred in the ordinary course of business; 93



--------------------------------------------------------------------------------



 
[novocure-2020creditagree099.jpg]
(l) indemnification obligations, earnout or similar obligations, or Guarantees,
surety bonds or performance bonds securing the performance of the Company or any
of its Subsidiaries, in each case incurred or assumed in connection with a
Permitted Acquisition or disposition or other acquisition of assets permitted
hereunder; (m) Indebtedness of the Company or any of its Subsidiaries in respect
of performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business, including
guarantees or obligations with respect to letters of credit supporting such
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations; (n) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business or otherwise in respect of
any netting services, overdrafts and related liabilities arising from treasury,
depository and cash management services or in connection with any automated
clearing-house transfers of funds; (o) Indebtedness in respect to judgments or
awards under circumstances not giving rise to an Event of Default; (p)
Indebtedness in respect of obligations that are being contested in accordance
with Section 5.04; (q) Indebtedness consisting of (i) deferred payments or
financing of insurance premiums incurred in the ordinary course of business of
the Company or any of its Subsidiaries and (ii) take or pay obligations
contained in any supply agreement entered into in the ordinary course of
business; (r) Indebtedness expressly permitted under Section 6.04; (s)
Indebtedness representing deferred compensation, severance, pension, and health
and welfare retirement benefits or the equivalent to current and former
employees of the Company and its Subsidiaries incurred in the ordinary course of
business or existing on the Effective Date; (t) unsecured Indebtedness of the
Company (including unsecured Subordinated Indebtedness to the extent
subordinated in right of payment to the Secured Obligations on terms reasonably
acceptable to the Administrative Agent and Permitted Convertible Indebtedness),
to the extent not otherwise permitted under this Section 6.01, and any
Indebtedness of the Company constituting amendments, modifications, extensions,
refinancings, renewals or replacements of any such Indebtedness; provided that
(i) both immediately prior to and immediately after giving effect (including pro
forma effect) to the incurrence of such Indebtedness, no Default or Event of
Default shall exist or would result therefrom, (ii) such Indebtedness matures
after, and does not require any scheduled amortization or other scheduled
payments of principal prior to, the date that is 91 days after the Maturity Date
(it being understood that any provision requiring an offer to purchase such
Indebtedness as a result of change of control or asset sale shall not violate
the foregoing restriction), (iii) other than with respect to such Indebtedness
in the form of Permitted Convertible Indebtedness, such Indebtedness is not
guaranteed by any Subsidiary other than the Subsidiary Guarantors (which
guarantees, if such Indebtedness is subordinated, shall be expressly
subordinated in right of payment to the Secured Obligations on terms not less
favorable to the Lenders than the subordination terms of such Subordinated
Indebtedness), (iv) other than with respect to such Indebtedness in the form of
Permitted Convertible Indebtedness, the covenants applicable to such
Indebtedness are not more onerous or more restrictive in any material respect
(taken as a whole) than the applicable covenants set forth in this Agreement (as
determined in the good faith judgment of the board of directors of the Company)
and (v) both immediately prior to and immediately after giving effect (including
94



--------------------------------------------------------------------------------



 
[novocure-2020creditagree100.jpg]
pro forma effect) to the incurrence of such Indebtedness, (1) the Company and
the Subsidiaries are in compliance with the covenants contained in Section 6.12
and (2) the Total Net Leverage Ratio is less than or equal to 5.50 to 1.00; and
(u) other unsecured Indebtedness in an aggregate principal amount not exceeding
the greater of (i) $25,000,000 and (ii) three percent (3%) of Consolidated Total
Assets (determined by reference to Consolidated Total Assets as of the last day
of the most recently ended fiscal quarter of the Company for which financial
statements have been delivered (or, if prior to the date of the delivery of the
first financial statements to be delivered pursuant to Section 5.01(a) or (b),
the most recent financial statements referred to in Section 3.04(a))) at any
time outstanding. SECTION 6.02 Liens. The Company will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it except: (a) Liens
created pursuant to any Loan Document including with respect to any obligation
to provide cash collateral; (b) Permitted Encumbrances; (c) any Lien on any
property or asset of the Company or any Subsidiary existing on the Effective
Date and set forth in Schedule 6.02 and any amendments, modifications,
extensions, renewals, refinancings and replacements thereof; provided that (i)
such Lien shall not apply to any other property or asset of the Company or any
Subsidiary other than improvements thereon and proceeds from the disposition of
such property or asset and (ii) the amount secured or benefited thereby is not
increased (other than as permitted by Section 6.01) and amendments,
modifications, extensions, refinancings, renewals and replacements thereof that
do not increase the outstanding principal amount thereof (other than as
permitted by Section 6.01); (d) any Lien existing on any property or asset prior
to the acquisition thereof by the Company or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the Effective
Date prior to the time such Person becomes a Subsidiary and any amendments,
modifications, extensions, renewals and replacements thereof; provided that (i)
such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Company or any
Subsidiary (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after- acquired property) and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
amendments, modifications, extensions, refinancings, renewals and replacements
thereof that do not increase the outstanding principal amount thereof (other
than as permitted by Section 6.01); (e) Liens on fixed or capital assets
(including capital leases) acquired (including as a replacement), constructed,
repaired, leased or improved by the Company or any Subsidiary; provided that (i)
such Liens secure Indebtedness or Capital Lease Obligations permitted by clause
(e) of Section 6.01, (ii) such Liens and the Indebtedness secured thereby are
incurred prior to or within 180 days after such acquisition or lease or the
completion of such construction, replacement, repair or improvement (other than
with respect to amendments, modifications, extensions, refinancings, renewals
and replacements thereof) and (iii) such Liens shall not apply to any other
property or assets of the Company or any Subsidiary other than improvements
thereon, replacements and products thereof, additions and accessions thereto or
95



--------------------------------------------------------------------------------



 
[novocure-2020creditagree101.jpg]
proceeds from the disposition of such property or assets and customary security
deposits; provided that individual financings of equipment provided by one
lender (or a syndicate of lenders) may be cross- collateralized to other
financings of equipment provided by such lender (or syndicate); (f) Liens
granted by a Subsidiary that is not a Loan Party in favor of the Company or
another Loan Party in respect of Indebtedness owed by such Subsidiary to the
Company or such other Loan Party; (g) Liens arising out of any conditional sale,
title retention, consignment or other similar arrangements for the sale of goods
entered into by the Company or any of its Subsidiaries the ordinary course of
business; (h) Liens securing Indebtedness permitted hereunder to finance
insurance premiums solely to the extent of such premiums; (i) statutory and
common law rights of setoff and other Liens, similar rights and remedies arising
as a matter of law encumbering deposits of cash, securities, commodities and
other funds in favor of banks, financial institutions, other depository
institutions, securities or commodities intermediaries or brokerage, and Liens
of a collecting bank arising under Section 4-208 or 4-210 of the UCC in effect
in the relevant jurisdiction or any similar law of any foreign jurisdiction on
items in the course of collection; (j) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business; (k)
Liens on any cash earnest money deposits made by the Company or any of its
Subsidiaries in connection with any Acquisition permitted by this Agreement,
including, without limitation, in connection with any letter of intent or
purchase agreement relating thereto; (l) in connection with the sale or transfer
of any assets in a transaction permitted under Section 6.03, customary rights
and restrictions contained in agreements relating to such sale or transfer
pending the completion thereof; (m) Liens in the nature of the right of setoff
in favor of counterparties to contractual agreements with the Loan Parties (i)
in the ordinary course of business or (ii) otherwise permitted hereunder other
than in connection with Indebtedness; (n) dispositions and other sales of assets
permitted under Section 6.04; (o) to the extent constituting a Lien, Liens with
respect to repurchase obligations of the type described in clause (d) of the
definition of “Permitted Investments”; (p) Liens in favor of a credit card or
debit card processor arising in the ordinary course of business under any
processor agreement and relating solely to the amounts paid or payable
thereunder, or customary deposits on reserve held by such credit card or debit
card processor; (q) Liens that are contractual rights of set-off (i) relating to
the establishment of depositary relations with banks or other financial
institutions not given in connection with the issuance of Indebtedness, or (ii)
relating to pooled deposit or sweep accounts of any Loan Party or any Subsidiary
to 96



--------------------------------------------------------------------------------



 
[novocure-2020creditagree102.jpg]
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the any such Loan Party or Subsidiary; (r) Liens of
sellers of goods to any Loan Party and any of their respective Subsidiaries
arising under Article II of the UCC or similar provisions of applicable law in
the ordinary course of business, covering only the goods sold and securing only
the unpaid purchase price for such goods and related expenses; and (s) Liens on
assets of the Company and its Subsidiaries not otherwise permitted above so long
as the aggregate principal amount of the Indebtedness and other obligations
subject to such Liens does not at any time exceed the greater of (i) $25,000,000
and (ii) three percent (3%) of Consolidated Total Assets (determined by
reference to Consolidated Total Assets as of the last day of the most recently
ended fiscal quarter of the Company for which financial statements have been
delivered (or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 5.01(a) or (b), the most recent
financial statements referred to in Section 3.04(a))). SECTION 6.03 Fundamental
Changes. (a) The Company will not, and will not permit any Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or otherwise Dispose of all or substantially all of
its assets, or all or substantially all of the Equity Interests of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing: (i) any
Person (other than the Company or any of its Subsidiaries) may merge or
consolidate with the Company or any of its Subsidiaries; provided that any such
merger or consolidation involving (A) the Company must result in the Company as
the surviving entity, (B) a Subsidiary Borrower must result in such Subsidiary
Borrower as the surviving entity and (C) a Subsidiary Guarantor must result in
such Subsidiary Guarantor as the surviving entity; (ii) any Subsidiary may merge
into or consolidate with a Subsidiary Guarantor or the Company in a transaction
in which the surviving entity is such Subsidiary Guarantor or the Company
(provided that any such merger involving the Company must result in the Company
as the surviving entity); (iii) any Subsidiary that is not a Loan Party may
merge into or consolidate with another Subsidiary that is not a Loan Party; (iv)
the Company and its Subsidiaries may sell, transfer, lease or otherwise dispose
of any Subsidiary that is not a Loan Party (and, in connection with a
liquidation, winding up or dissolution or otherwise, any Subsidiary that is not
a Loan Party may sell, transfer, lease, license or otherwise dispose of any, all
or substantially all of its assets) to another Subsidiary that is not a Loan
Party; (v) Dispositions permitted by Section 6.04; (vi) any Subsidiary that is
not a Loan Party may liquidate or dissolve if the Company determines in good
faith that such liquidation or dissolution is in the best interests of the
Company and does not result in a material reduction to the value of the
Collateral; and 97



--------------------------------------------------------------------------------



 
[novocure-2020creditagree103.jpg]
(vii) any Subsidiary may liquidate, wind up or dissolve if its assets are
transferred to the Company or any Subsidiary Guarantor or, if such Subsidiary is
not a Subsidiary Guarantor, to any other Subsidiary. provided that any such
merger or consolidation involving a Person that is not a wholly-owned Subsidiary
immediately prior to such merger or consolidation shall not be permitted unless
it is also permitted by Section 6.05. (b) The Company will not, and will not
permit any of its Subsidiaries to, engage to any material extent in any business
substantially different from businesses of the type conducted by the Company and
its Subsidiaries (taken as a whole) on the Effective Date and businesses
reasonably related, ancillary, similar, complementary or synergistic thereto or
reasonable extensions, development or expansion thereof. (c) The Company will
not, nor will it permit any of its Subsidiaries to, change its fiscal year from
the basis in effect on the Effective Date. SECTION 6.04 Dispositions. The
Company will not, and will not permit any Subsidiary to, make any Disposition,
except: (a) Dispositions of obsolete, worn out or surplus property in the
ordinary course of business; (b) Dispositions of cash, inventory and Permitted
Investments in the ordinary course of business; (c) Dispositions of equipment or
real property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such Disposition are reasonably promptly applied to the purchase price of
such replacement property; (d) Dispositions of property by the Company or any
Subsidiary Guarantor to the Company or any other Subsidiary Guarantor; (e)
leases, licenses, subleases or sublicenses (including the provision of open
source software under an open source license) granted in the ordinary course of
business or (so long as such transaction does not result in a material reduction
to the value of the Collateral) as approved by the board of directors of the
Company and, in each case, on ordinary commercial terms that do not interfere in
any material respect with the business of the Company and its Subsidiaries; (f)
Dispositions of intellectual property rights (other than as permitted by clause
(e) above) that are no longer used or useful in the business of the Company and
its Subsidiaries; (g) the discount, write-off or Disposition of accounts
receivable overdue by more than ninety days, in each case in the ordinary course
of business; (h) Dispositions of non-core assets acquired in a Permitted
Acquisition; provided that such Dispositions shall be consummated within 360
days of such Permitted Acquisition; provided, further, that (i) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the board of
directors of the Company) and (ii) no less than 75% thereof shall be paid in
cash; 98



--------------------------------------------------------------------------------



 
[novocure-2020creditagree104.jpg]
(i) Restricted Payments permitted by Section 6.08 and Investments permitted by
Section 6.05; and (j) Dispositions by the Company and its Subsidiaries not
otherwise permitted under this Section; provided that the aggregate book value
of all property Disposed of pursuant to this clause (j) in any fiscal year of
the Company shall not exceed $25,000,000. SECTION 6.05 Investments, Loans,
Advances, Guarantees and Acquisitions. The Company will not, and will not permit
any of its Subsidiaries to, (i) purchase, hold or acquire (including pursuant to
any merger or consolidation with any Person that was not a wholly owned
Subsidiary prior to such merger or consolidation) any capital stock, evidences
of indebtedness or other securities (including any option, warrant or other
similar right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other beneficial interest in, any other Person, (ii)
purchase or otherwise acquire (in one transaction or a series of transactions)
any Person or all or substantially all of the assets of any Persons or any
assets of any other Person constituting a business unit, division, product line
(including rights in respect of any drug or other pharmaceutical product) or
line of business of such Person or (iii) acquire an Exclusive License of rights
to a drug or other product line of any Person (each of the foregoing
transactions described in the foregoing clauses (i) and (ii), an “Investment”),
except: (a) cash and Permitted Investments; (b) Permitted Acquisitions; (c) (i)
Investments by the Company and its Subsidiaries existing on the Effective Date
in the capital stock of their respective Subsidiaries, (ii) Investments by the
Company and its Subsidiaries in a Subsidiary Guarantor and (iii) Investments by
any Person existing on the date such Person becomes a Subsidiary or consolidates
or merges with the Company or any of its Subsidiaries pursuant to a transaction
otherwise permitted hereunder; (d) Investments (including, without limitation,
capital contributions) made by the Company in or to any Subsidiary and made by
any Subsidiary in or to the Company or any other Subsidiary (provided that not
more than an aggregate amount of the greater of (i) $25,000,000 and (ii) three
percent (3%) of Consolidated Total Assets (determined by reference to
Consolidated Total Assets as of the last day of the most recently ended fiscal
quarter of the Company for which financial statements have been delivered (or,
if prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a))) in Investments and capital
contributions may be made and remain outstanding, at any time, by the Company
and the Subsidiary Guarantors to Subsidiaries which are not Subsidiary
Guarantors); (e) Investments constituting deposits described in clauses (c) and
(d) of the definition of “Permitted Encumbrances”; (f) Guarantees constituting
Indebtedness permitted by Section 6.01(d); (g) Investments comprised of notes
payable, stock or other securities issued by account debtors to the Company or
any of its Subsidiaries pursuant to negotiated agreements with respect to
settlement of such account debtor’s accounts in the ordinary course of business
or Investments otherwise received in settlement of obligations owed by any
financially troubled account debtors or other debtors in connection with such
Person’s reorganization or in bankruptcy, insolvency or similar proceedings or
in connection with foreclosure on or transfer of title with respect to any
secured Investment; 99



--------------------------------------------------------------------------------



 
[novocure-2020creditagree105.jpg]
(h) extensions of trade credit or the holding of receivables in the ordinary
course of business; (i) the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interests of the Company or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower, in each case to the extent the payment therefore is permitted under
Section 6.08; (j) loans and advances to officers, directors and employees for
moving, payroll, entertainment, travel and other similar expenses in the
ordinary course of business not to exceed $10,000,000 in the aggregate at any
time outstanding; (k) endorsements for collection or deposit and prepaid
expenses made in the ordinary course of business; (l) transactions (to the
extent constituting Investments) or promissory notes and other non-cash
consideration received in connection with Dispositions permitted by Section
6.04; (m) Investments constituting the creation of new Subsidiaries so long as
the Company or such Subsidiary complies with Section 5.09 hereof and any
Investment in such new Subsidiary is otherwise permitted under this Section
6.05; (n) Guarantees of leases and other contractual obligations of any
Subsidiary (to the extent not constituting Indebtedness) in the ordinary course
of business; (o) transfers of rights with respect to one or more products or
technologies under development to joint ventures with third parties or to other
entities where the Company or a Subsidiary retains rights to acquire such joint
ventures or other entities or otherwise repurchase such products or
technologies; (p) Investments in the form of Swap Agreements permitted by
Section 6.06; (q) any Permitted Bond Hedge Transactions and Permitted Warrant
Transactions (including Company’s entry into, payments of premiums in respect
of, and performance of obligations under, such Permitted Bond Hedge Transactions
and Permitted Warrant Transactions, in accordance with their terms; (r)
Investments in existence on the Effective Date and described in Schedule 6.05
and any modification, replacement, renewal or extension thereof to the extent
not involving any additional Investment; and (s) other Investments (other than
Acquisitions), loans or advances made by the Company or any of its Subsidiaries
so long as the aggregate amount of all such investments, loans and advances does
not exceed the greater of (i) $25,000,000 and (ii) three percent (3%) of
Consolidated Total Assets (determined by reference to Consolidated Total Assets
as of the last day of the most recently ended fiscal quarter of the Company for
which financial statements have been delivered (or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to Section
5.01(a) or (b), the most recent financial statements referred to in Section
3.04(a))) at any time outstanding. For purposes of covenant compliance with this
Section 6.05, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such 100



--------------------------------------------------------------------------------



 
[novocure-2020creditagree106.jpg]
Investment, less any amount paid, repaid, returned, distributed or otherwise
received in cash in respect of such Investment. SECTION 6.06 Swap Agreements.
The Company will not, and will not permit any of its Subsidiaries to, enter into
any Swap Agreement, except (a) Swap Agreements entered into to hedge or mitigate
risks to which the Company or any Subsidiary has actual exposure (other than
those in respect of Equity Interests of the Company or any of its Subsidiaries),
and (b) Swap Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Company or any Subsidiary. SECTION 6.07
Transactions with Affiliates. The Company will not, and will not permit any of
its Subsidiaries to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions on terms and conditions not materially less favorable to the
Company or such Subsidiary than could be obtained on an arm’s-length basis from
a Person that is not an Affiliate for a comparable transaction, (b) transactions
between or among the Company and its Subsidiaries (or an entity that becomes a
Subsidiary of the Company as a result of such transaction) (or any combination
thereof), (c) the payment of customary fees to directors of the Company or any
of its Subsidiaries, and customary compensation, reasonable out-of-pocket
expense reimbursement and indemnification (including the provision of directors
and officers insurance) of, and other employment agreements and arrangements,
employee benefit plans and stock incentive plans paid to, future, present or
past directors, officers, managers and employees of the Company or any of its
Subsidiaries, (d) transactions undertaken in good faith for the purpose of
improving the consolidated tax efficiency of the Company and its Subsidiaries,
(e) loans, advances and other transactions to the extent permitted by the terms
of this Agreement, including without limitation any Restricted Payment permitted
by Section 6.08 and transactions permitted by Section 6.03, (f) issuances of
Equity Interests to Affiliates and the registration rights associated therewith,
(g) transactions with Affiliates as set forth on Schedule 6.07 (together with
any amendments, restatements, extensions, replacements or other modifications
thereto that are not materially adverse to the interests of the Lenders in their
capacities as such), (h) any license, sublicense, lease or sublease (1) in
existence on the Effective Date (together with any amendments, restatements,
extensions, replacements or other modifications thereto that are not materially
adverse to the interests of the Lenders in their capacities as such), (2) in the
ordinary course of business or (3) substantially consistent with past practices,
(i) transactions with joint ventures for the purchase or sale of property or
other assets and services entered into in the ordinary course of business and
Investments permitted by Section 6.05 in joint ventures, and (j) any
transactions or series of related transactions with respect to which the
aggregate consideration paid, or fair market value of property sold or disposed
of, by the Company and its Subsidiaries is less than $1,000,000. SECTION 6.08
Restricted Payments. The Company will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except: (a) the Company may declare and pay
dividends or make other Restricted Payments with respect to its Equity Interests
payable solely in additional Equity Interests; (b) Subsidiaries may (i) make
dividends or other distributions to their respective equityholders with respect
to their Equity Interests (which distributions shall be (x) made on at least a
ratable basis to any such equityholders that are Loan Parties and (y) in the
case of a Subsidiary that is not a wholly-owned Subsidiary, made on at least a
ratable basis to any such equityholders that are the Company or a Subsidiary),
(ii) make other Restricted Payments to the Company or any Subsidiary Guarantor
(either directly or indirectly through one or more Subsidiaries that are not
Loan Parties) and (iii) make any 101



--------------------------------------------------------------------------------



 
[novocure-2020creditagree107.jpg]
Restricted Payments that the Company would have otherwise been permitted to make
pursuant to this Section 6.08; (c) the Company may make Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
management or employees of the Company and its Subsidiaries; (d) the Company may
repurchase Equity Interests upon the exercise of stock options or warrants if
such Equity Interests represent a portion of the exercise price of such options
or warrants or with the proceeds received from the substantially concurrent
issue of new Equity Interests; and (e) the Company and its Subsidiaries may make
any other Restricted Payment so long as no Default or Event of Default has
occurred and is continuing prior to making such Restricted Payment or would
arise after giving effect (including giving effect on a pro forma basis) thereto
and the aggregate amount of all such Restricted Payments during any twelve month
period does not exceed $10,000,000. Notwithstanding the foregoing, and for the
avoidance of doubt, (i) the conversion by holders of (including any cash payment
upon conversion), or required payment of any principal or premium on, or
required payment of any interest with respect to, any Permitted Convertible
Indebtedness, in each case, in accordance with the terms of the indenture
governing such Permitted Convertible Indebtedness, shall not constitute a
Restricted Payment; provided that, to the extent both (a) the aggregate amount
of cash payable upon conversion or payment of any Permitted Convertible
Indebtedness (excluding any required payment of interest with respect to such
Permitted Convertible Indebtedness and excluding any payment of cash in lieu of
a fractional share due upon conversion thereof) exceeds the aggregate principal
amount thereof and (b) such conversion or payment is not offset by an exercise
or early unwind or settlement of a corresponding portion of the Permitted Bond
Hedge Transactions relating to such Permitted Convertible Indebtedness
(including, for the avoidance of doubt, the case where there is no Permitted
Bond Hedge Transaction relating to such Permitted Convertible Indebtedness), the
payment of such excess cash shall constitute a Restricted Payment
notwithstanding this clause (i); and (ii) any required payment with respect to,
or required early unwind or settlement of, any Permitted Bond Hedge Transaction
or Permitted Warrant Transaction, in each case, in accordance with the terms of
the agreement governing such Permitted Bond Hedge Transaction or Permitted
Warrant Transaction shall not constitute a Restricted Payment; provided that, to
the extent cash is required to be paid under a Permitted Warrant Transaction as
a result of the election of “cash settlement” (or substantially equivalent term)
as the “settlement method” (or substantially equivalent term) thereunder by
Company (or its Affiliate) (including in connection with the exercise and/or
early unwind or settlement thereof), the payment of such cash shall constitute a
Restricted Payment notwithstanding this clause (ii). Notwithstanding the
foregoing, Company may repurchase, exchange or induce the conversion of
Permitted Convertible Indebtedness by delivery of ordinary shares of the Company
and/or a different series of Permitted Convertible Indebtedness (which series
(x) matures after, and does not require any scheduled amortization or other
scheduled payments of principal prior to, the analogous date under the indenture
governing the Permitted Convertible Indebtedness that is so repurchased,
exchanged or converted and (y) has terms, conditions and covenants that are no
less favorable to Company than the Permitted Convertible Indebtedness that is so
repurchased, exchanged or converted (as determined by the board of directors of
the Company, or a committee thereof, in good faith)) (any such series of
Permitted Convertible Indebtedness, “Refinancing Convertible Notes”) and/or by
payment of cash (in an amount that does not exceed the proceeds received by the
Company from the substantially concurrent issuance of ordinary shares of the
Company and/or Refinancing Convertible Notes plus the net cash proceeds, if any,
received by the Company pursuant to the related exercise or early unwind or
termination of the related Permitted Bond Hedge Transactions and Permitted
Warrant Transactions, if any, pursuant to the immediately following proviso);
provided that, substantially concurrently with, or a commercially reasonable
period of time before 102



--------------------------------------------------------------------------------



 
[novocure-2020creditagree108.jpg]
or after, the related settlement date for the Permitted Convertible Indebtedness
that are so repurchased, exchanged or converted, Company shall (and, for the
avoidance of doubt, shall be permitted under this Section 6.08 to) exercise or
unwind or terminate early (whether in cash, shares or any combination thereof)
the portion of the Permitted Bond Hedge Transactions and Permitted Warrant
Transactions, if any, corresponding to such Permitted Convertible Indebtedness
that is so repurchased, exchanged or converted. SECTION 6.09 Restrictive
Agreements. The Company will not, and will not permit any of its Subsidiaries
to, directly or indirectly, enter into, incur or permit to exist any agreement
or other arrangement that prohibits, restricts or imposes any condition upon (a)
the ability of the Company or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets to secure the Secured Obligations
(to the extent required by the Loan Documents), or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to holders of
its Equity Interests or to make or repay loans or advances to the Company or any
other Subsidiary, to the extent required by the Loan Documents, to Guarantee the
Secured Obligations; provided that (i) this Section 6.09 shall not apply to (A)
restrictions and conditions imposed by law or by any Loan Document, (B)
restrictions and conditions existing on the Effective Date identified on
Schedule 6.09 and any amendment, modification, refinancing, replacement, renewal
or extension thereof that does not materially expand the scope of any such
restriction or condition taken as a whole, (C) restrictions and conditions
imposed on any Subsidiary or asset by any agreements in existence at the time
such Subsidiary became a Subsidiary or such asset was acquired and any
amendment, modification, refinancing, replacement, renewal or extension thereof
that does not materially expand the scope of any such restriction or condition
taken as a whole; provided that such restrictions and conditions apply only to
such Subsidiary or asset, (D) customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale; provided that
such restrictions and conditions apply only to the Subsidiary that is to be
sold, (E) customary restrictions and conditions contained in any agreement
relating to the disposition of any property pending the consummation of such
disposition, (F) restrictions in the transfers of assets encumbered by a Lien
permitted by Section 6.02, (G) restrictions or conditions set forth in any
agreement governing Indebtedness permitted by Section 6.01; provided that such
restrictions and conditions are customary for such Indebtedness as determined in
the good faith judgment of the board of directors of the Company, (H) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business and (I) customary restrictions on cash or other deposits
(including escrowed funds) or net worth imposed under contracts; provided that
such restrictions and conditions apply only to such Subsidiary and to any Equity
Interests in such Subsidiary, (ii) clause (a) of this Section 6.09 shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (iii) clause
(a) of this Section 6.09 shall not apply to customary provisions in leases and
other contracts restricting the assignment thereof and (iv) this Section 6.09
shall not apply to customary restrictions and conditions with respect to joint
ventures. SECTION 6.10 Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents. The Company will not, and will not permit any Subsidiary
to, directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness or
any Indebtedness from time to time outstanding under the Subordinated
Indebtedness Documents (other than pursuant to any refinancings, renewals or
replacements of such Indebtedness to the extent permitted by Section 6.01).
Furthermore, the Company will not, and will not permit any Subsidiary to, amend
the Subordinated Indebtedness Documents or any document, agreement or instrument
evidencing any Indebtedness incurred pursuant to the Subordinated Indebtedness
Documents (or any replacements, substitutions, extensions or renewals thereof)
or pursuant to which such Indebtedness is issued where such amendment,
modification or supplement provides for the following or which has any of the
following effects: 103



--------------------------------------------------------------------------------



 
[novocure-2020creditagree109.jpg]
(a) increases the overall principal amount of any such Indebtedness (except
through payments-in-kind) or increases the amount of any single scheduled
installment of principal or interest; (b) shortens or accelerates the date upon
which any installment of principal or interest becomes due or adds any
additional mandatory redemption provisions; (c) shortens the final maturity date
of such Indebtedness or otherwise accelerates the amortization schedule with
respect to such Indebtedness; (d) increases the rate of interest accruing on
such Indebtedness; (e) provides for the payment of additional fees or increases
existing fees; (f) amends or modifies any financial or negative covenant (or
covenant which prohibits or restricts the Company or any Subsidiary from taking
certain actions) in a manner which is more onerous or more restrictive in any
material respect to the Company or such Subsidiary or which is otherwise
materially adverse to the Company, any Subsidiary and/or the Lenders or, in the
case of any such covenant, which places material additional restrictions on the
Company or such Subsidiary or which requires the Company or such Subsidiary to
comply with more restrictive financial ratios or which requires the Company to
better its financial performance, in each case from that set forth in the
existing applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or (g) amends, modifies or adds any
affirmative covenant in a manner which (i) when taken as a whole, is materially
adverse to the Company, any Subsidiary and/or the Lenders or (ii) is more
onerous than the existing applicable covenant in the Subordinated Indebtedness
Documents or the applicable covenant in this Agreement. SECTION 6.11 Sale and
Leaseback Transactions. The Company will not, nor will it permit any Subsidiary
to, enter into any Sale and Leaseback Transaction, other than Sale and Leaseback
Transactions in respect of which the net cash proceeds received in connection
therewith does not exceed $10,000,000 in the aggregate during any fiscal year of
the Company, determined on a consolidated basis for the Company and its
Subsidiaries. SECTION 6.12 Financial Covenants. (a) Maximum Senior Secured Net
Leverage Ratio. The Company will not permit the Senior Secured Net Leverage
Ratio, determined as of the end of each of its fiscal quarters ending on and
after December 31, 2020, to be greater than 2.50 to 1.00. (b) Minimum Fixed
Charge Coverage Ratio. The Company will not permit the ratio (the “Fixed Charge
Coverage Ratio”), determined as of the end of each of its fiscal quarters ending
on and after December 31, 2020, of (i) Consolidated EBITDA to (ii) Consolidated
Fixed Charges, in each case for the period of four (4) consecutive fiscal
quarters ending with the end of such fiscal quarter, all calculated for the
Company and its Subsidiaries on a consolidated basis, to be less than 1.50 to
1.00. ARTICLE VII Events of Default SECTION 7.01 Events of Default. If any of
the following events (“Events of Default”) shall occur: 104



--------------------------------------------------------------------------------



 
[novocure-2020creditagree110.jpg]
(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise; (b) any Borrower shall fail to pay any
interest on any Loan or any fee or any other amount (other than an amount
referred to in Section 7.01(a)) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five (5) Business Days; (c) any
representation or warranty made or deemed made by or on behalf of any Borrower
or any Subsidiary in or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect when made or deemed made; (d) any Borrower shall fail to observe or
perform any covenant, condition or agreement applicable to it (or its
Subsidiaries, to the extent applicable) contained in Section 5.02(a), 5.03
(solely with respect to any Borrower’s existence), 5.08 or 5.09, in Article VI
or in Article X; (e) any Borrower or any Subsidiary Guarantor, as applicable,
shall fail to observe or perform any covenant, condition or agreement applicable
to it contained in this Agreement (other than those specified in Section
7.01(a), (b) or (d)) or any other Loan Document, and such failure shall continue
unremedied for a period of thirty (30) days after the earlier of (i) a
Responsible Officer of the Company obtaining knowledge thereof and (ii) notice
thereof from the Administrative Agent to the Company (which notice will be given
at the request of any Lender); (f) the Company or any Subsidiary shall fail to
make any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness of the Company or such Subsidiary, as
applicable, when and as the same shall become due and payable, which is not
cured within any applicable grace period provided for in the applicable
agreement or instrument under which such Indebtedness was created; (g) any event
or condition occurs that results in (x) any Material Indebtedness becoming due
prior to its scheduled maturity or that enables or permits, after the expiration
of any applicable grace period, and delivery of any applicable required notice,
provided in the applicable agreement or instrument under which such Indebtedness
was created, the holder or holders of such Material Indebtedness or any trustee
or agent on its or their behalf to cause such Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity or (y) or any early cash payment being required
or unwinding or termination occurring with respect to any Permitted Bond Hedge
Transaction or Permitted Warrant Transaction, in each case, with respect to
which the Company or its Affiliate is the “affected party” or “defaulting party”
under the terms of such Permitted Bond Hedge Transaction or Permitted Warrant
Transaction, as a result of which Borrower would be required to make cash
payments or otherwise settle any such unwind or termination in cash; provided
that this clause (g) shall not apply to (i) secured Indebtedness that becomes
due as a result of the sale, transfer or other disposition (including as a
result of a casualty or condemnation event) of the property or assets securing
such Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement), (ii) any Material Indebtedness that becomes
due as a result of a refinancing thereof permitted by Section 6.01, (iii) any
reimbursement obligation in respect of a letter of credit, bankers acceptance or
similar obligation as a result of a drawing thereunder by a beneficiary
thereunder in accordance with its terms, (iv) any such Material Indebtedness
that is mandatorily prepayable prior to the scheduled maturity 105



--------------------------------------------------------------------------------



 
[novocure-2020creditagree111.jpg]
thereof with the proceeds of the issuance of capital stock, the incurrence of
other Indebtedness or the sale or other disposition of any assets, so long as
such Material Indebtedness that has become due is so prepaid in full with such
net proceeds required to be used to prepay such Material Indebtedness when due
(or within any applicable grace period) and such event shall not have otherwise
resulted in an event of default with respect to such Material Indebtedness or
(v) any redemption, exchange, repurchase, conversion or settlement with respect
to any Permitted Convertible Indebtedness, or satisfaction of any condition
giving rise to or permitting the foregoing, pursuant to their terms unless such
redemption, repurchase, conversion or settlement results from a default
thereunder or an event of the type that constitutes an Event of Default; (h) an
involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, winding-up, reorganization, a declaration of
désastre or other relief in respect of the Company or any Material Subsidiary or
its debts, or of a substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator, the Viscount in Jersey or other similar official for the Company or
any Material Subsidiary or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for sixty (60)
days or an order or decree approving or ordering any of the foregoing shall be
entered; (i) the Company or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, winding-up,
reorganization, a declaration of désastre or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in Section
7.01(h), (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator, the Viscount in Jersey or other similar
official for the Company or any Material Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing; (j) without prejudice to any other provisions of this Article
VII, any Swiss Loan Party (i) is unable or admits inability to pay its debts as
they fall due (Zahlungsunfähigkeit), (ii) suspends making payments on any of its
debts or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness, (iii) files a petition for the opening of bankruptcy
proceedings (Konkursverfahren) pursuant to article 191 al. 1 of the DEBA or an
application for provisional or definitive moratorium (provisorische oder
definitive Nachlassstundung) pursuant to article 293 et seq. DEBA because of
insolvency (Zahlungsunfähigkeit), (iv) is over indebted (überschuldet) within
the meaning of article 725 al. 2 of the CO, (v) is the subject of: (A)
bankruptcy proceedings (Konkursverfahren) pursuant to the DEBA; (B) composition
proceedings (Nachlassverfahren) including but not limited to a moratorium
(Nachlassstundung) pursuant to the DEBA; (C) the postponement of the opening of
a bankruptcy proceedings pursuant to article 725a al. 1 CO or article 820 al. 2
CO, as applicable (Konkursaufschub); (D) an emergency moratorium (Notstundung)
pursuant to the DEBA; or (E) the recognition of a non-Swiss bankruptcy or
composition agreement with creditors or similar non-Swiss proceedings
(Anerkennung ausländischer Konkursdekrete; Anerkennung ausländischer
Nachlassverträge und ähnlicher Verfahren) under the Swiss Federal Statute on
Private International law of 18 December 1987; (k) the Company or any Material
Subsidiary shall become unable, admit in writing its inability or fail generally
to pay its debts as they become due; (l) one or more judgments for the payment
of money in an aggregate amount in excess of $50,000,000 (to the extent not
paid, fully bonded or covered by a solvent and unaffiliated insurer that has not
denied coverage) shall be rendered against the Company, any Subsidiary or any
combination thereof 106



--------------------------------------------------------------------------------



 
[novocure-2020creditagree112.jpg]
and the same shall remain undischarged, unvacated or undismissed for a period of
sixty (60) consecutive days during which execution shall not be effectively
stayed (by reason of pending appeal or otherwise), or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Company or any Subsidiary to enforce any such judgment and such action shall not
have been stayed; (m) an ERISA Event shall have occurred that, when taken
together with all other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect; (n) a Change in Control shall
occur; (o) the occurrence of any “default”, as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided; (p) any material provision of any
Loan Document, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or thereunder or satisfaction in
full of all Secured Obligations, ceases to be in full force and effect; or a
Loan Party contests in writing the validity or enforceability of any provision
of any Loan Document; or a Loan Party denies in writing that it has any or
further liability or obligation under any Loan Document, or purports in writing
to revoke, terminate or rescind any Loan Document; or (q) any Collateral
Document, after execution thereof, shall for any reason fail to create a valid
and perfected security interest in any material portion of the Collateral
purported to be covered thereby, except (i) as permitted by the terms of any
Loan Document or (ii) as a result of gross negligence or willful misconduct of
the Administrative Agent so long as not resulting from the breach or non-
compliance with any Loan Document by any Loan Party. SECTION 7.02 Remedies Upon
an Event of Default. If an Event of Default occurs (other than an event with
respect to any Borrower described in Section 7.01(h) or 7.01(i)), and at any
time thereafter during the continuance of such Event of Default, the
Administrative Agent may with the consent of the Required Lenders, and shall at
the request of the Required Lenders, by notice to the Company, take any or all
of the following actions, at the same or different times: (a) terminate the
Commitments, and thereupon the Commitments shall terminate immediately; (b)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Secured Obligations accrued hereunder and under any other Loan
Document, shall become due and payable immediately, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers and the other Loan Parties; (c) require that the Company provide cash
collateral as required in Section 2.06(j); and (d) exercise on behalf of itself,
the Lenders and the Issuing Bank all rights and remedies available to it, the
Lenders and the Issuing Bank under the Loan Documents and applicable law. If an
Event of Default described in Section 7.01(h) or 7.01(i) occurs with respect to
any Borrower, the Commitments shall automatically terminate and the principal of
the Loans then outstanding and cash collateral for the LC Exposure, together
with accrued interest thereon and all fees and other 107



--------------------------------------------------------------------------------



 
[novocure-2020creditagree113.jpg]
Secured Obligations accrued hereunder and under any other Loan Document, shall
automatically become due and payable, and the obligation of the Company to cash
collateralize the LC Exposure as provided in clause (c) above shall
automatically become effective, in each case, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers. In addition to any other rights and remedies granted to the
Administrative Agent and the Lenders in the Loan Documents, the Administrative
Agent on behalf of the Lenders may exercise all rights and remedies of a secured
party under the UCC or any other applicable law. Without limiting the generality
of the foregoing, the Administrative Agent, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below) to or upon any Loan Party or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived by the Company on behalf of itself and its
Subsidiaries), may in such circumstances forthwith collect, receive, appropriate
and realize upon the Collateral, or any part thereof, or consent to the use by
any Loan Party of any cash collateral arising in respect of the Collateral on
such terms as the Administrative Agent deems reasonable, and/or may forthwith
sell, lease, assign give an option or options to purchase or otherwise dispose
of and deliver, or acquire by credit bid on behalf of the Secured Parties, the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any Lender or elsewhere, upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery, all without assumption
of any credit risk. The Administrative Agent or any Lender shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Loan Party,
which right or equity is hereby waived and released by the Company on behalf of
itself and its Subsidiaries. The Company further agrees on behalf of itself and
its Subsidiaries, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at the premises of the
Company, another Loan Party or elsewhere. The Administrative Agent shall apply
the net proceeds of any action taken by it pursuant to this Article VII, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any other way relating to the Collateral or the rights of the Administrative
Agent and the Lenders hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, in
such order as set forth in Section 7.03, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including Section 9-615(a)(3) of the New York Uniform
Commercial Code, need the Administrative Agent account for the surplus, if any,
to any Loan Party. To the extent permitted by applicable law, the Company on
behalf of itself and its Subsidiaries waives all Liabilities it may acquire
against the Administrative Agent or any Lender arising out of the exercise by
them of any rights hereunder. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition. SECTION 7.03 Application of Payments. Notwithstanding anything
herein to the contrary, following the occurrence and during the continuance of
an Event of Default, and notice thereof to the Administrative Agent by the
Company or the Required Lenders: (a) all payments received on account of the
Secured Obligations shall, subject to Section 2.23, be applied by the
Administrative Agent as follows: (i) first, to payment of that portion of the
Secured Obligations constituting fees, indemnities, expenses and other amounts
payable to the Administrative Agent (including fees and disbursements and other
charges of counsel to the Administrative Agent payable under Section 9.03 108



--------------------------------------------------------------------------------



 
[novocure-2020creditagree114.jpg]
and amounts pursuant to Section 2.12(c) payable to the Administrative Agent in
its capacity as such); (ii) second, to payment of that portion of the Secured
Obligations constituting fees, expenses, indemnities and other amounts (other
than principal, reimbursement obligations in respect of LC Disbursements,
interest and Letter of Credit fees) payable to the Lenders, the Issuing Bank and
the other Secured Parties (including fees and disbursements and other charges of
counsel to the Lenders and the Issuing Bank payable under Section 9.03) arising
under the Loan Documents, ratably among them in proportion to the respective
amounts described in this clause (ii) payable to them; (iii) third, to payment
of that portion of the Secured Obligations constituting accrued and unpaid
Letter of Credit fees and charges and interest on the Loans and unreimbursed LC
Disbursements, ratably among the Lenders and the Issuing Bank in proportion to
the respective amounts described in this clause (iii) payable to them; (iv)
fourth, (A) to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and unreimbursed LC Disbursements, (B) to cash
collateralize that portion of LC Exposure comprising the undrawn amount of
Letters of Credit to the extent not otherwise cash collateralized by the Company
pursuant to Section 2.06 or 2.23; provided that (x) any such amounts applied
pursuant to subclause (B) above shall be paid to the Administrative Agent for
the account of the Issuing Bank to cash collateralize Secured Obligations in
respect of Letters of Credit, (y) subject to Section 2.06 or 2.23, amounts used
to cash collateralize the aggregate amount of Letters of Credit pursuant to this
clause (iv) shall be used to satisfy drawings under such Letters of Credit as
they occur and (z) upon the expiration of any Letter of Credit (without any
pending drawings), the pro rata share of cash collateral shall be distributed to
the other Secured Obligations, if any, in the order set forth in this Section
7.03 and (C) to any other amounts owing with respect to Banking Services
Obligations and Swap Obligations, in each case, ratably among the Lenders and
the Issuing Bank and any other applicable Secured Parties in proportion to the
respective amounts described in this clause (iv) payable to them; (v) fifth, to
the payment in full of all other Secured Obligations, in each case ratably among
the Administrative Agent, the Lenders, the Issuing Bank and the other Secured
Parties based upon the respective aggregate amounts of all such Secured
Obligations owing to them in accordance with the respective amounts thereof then
due and payable; and (vi) finally, the balance, if any, after all Secured
Obligations have been indefeasibly paid in full, to the Company or as otherwise
required by law; and (b) if any amount remains on deposit as cash collateral
after all Letters of Credit have either been fully drawn or expired (without any
pending drawings), such remaining amount shall be applied to the other Secured
Obligations, if any, in the order set forth above. ARTICLE VIII The
Administrative Agent SECTION 8.01 Authorization and Action. (a) Each Lender and
the Issuing Bank hereby irrevocably appoints the entity named as Administrative
Agent in the heading of this Agreement and its successors and assigns to serve
as the 109



--------------------------------------------------------------------------------



 
[novocure-2020creditagree115.jpg]
administrative agent and collateral agent under the Loan Documents and each
Lender and the Issuing Bank authorizes the Administrative Agent to take such
actions as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Administrative Agent under
such agreements and to exercise such powers as are reasonably incidental
thereto. Further, each of the Lenders and the Issuing Bank, on behalf of itself
and any of its Affiliates that are Secured Parties, hereby irrevocably empower
and authorize JPMorgan Chase Bank, N.A. (in its capacity as Administrative
Agent) to execute and deliver the Collateral Documents and all related documents
or instruments as shall be necessary or appropriate to effect the purposes of
the Collateral Documents. In addition, to the extent required under the laws of
any jurisdiction other than within the United States, each Lender and the
Issuing Bank hereby grants to the Administrative Agent any required powers of
attorney to execute and enforce any Collateral Document governed by the laws of
such jurisdiction on such Lender’s or the Issuing Bank’s behalf. Without
limiting the foregoing, each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
and to exercise all rights, powers and remedies that the Administrative Agent
may have under such Loan Documents. (b) As to any matters not expressly provided
for herein and in the other Loan Documents (including enforcement or
collection), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the written instructions of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, pursuant to the terms in the
Loan Documents), and, unless and until revoked in writing, such instructions
shall be binding upon each Lender and the Issuing Bank; provided, however, that
the Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith believes exposes it to liability unless the
Administrative Agent receives an indemnification and is exculpated in a manner
satisfactory to it from the Lenders and the Issuing Bank with respect to such
action or (ii) is contrary to this Agreement or any other Loan Document or
applicable law, including any action that may be in violation of the automatic
stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company, any Subsidiary or any Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it. (c) In performing its functions
and duties hereunder and under the other Loan Documents, the Administrative
Agent is acting solely on behalf of the Lenders and the Issuing Bank (except in
limited circumstances expressly provided for herein relating to the maintenance
of the Register), and its duties are entirely mechanical and administrative in
nature. Without limiting the generality of the foregoing: (i) the Administrative
Agent does not assume and shall not be deemed to have assumed any obligation or
duty or any other relationship as the agent, fiduciary or trustee of or for any
Lender, the Issuing Bank or any other Secured Party other than as expressly set
forth herein and in the other Loan Documents, regardless of whether a Default or
an Event of Default has occurred and is continuing (and it is understood and
agreed that the use of the term “agent” (or any 110



--------------------------------------------------------------------------------



 
[novocure-2020creditagree116.jpg]
similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Administrative Agent based on an alleged breach of fiduciary duty by
the Administrative Agent in connection with this Agreement and/or the
transactions contemplated hereby; (ii) where the Administrative Agent is
required or deemed to act as a trustee in respect of any Collateral over which a
security interest has been created pursuant to a Loan Document expressed to be
governed by the laws of any jurisdiction other than the United States of
America, or is required or deemed to hold any Collateral “on trust” pursuant to
the foregoing, the obligations and liabilities of the Administrative Agent to
the Secured Parties in its capacity as trustee shall be excluded to the fullest
extent permitted by applicable law; and (iii) nothing in this Agreement or any
Loan Document shall require the Administrative Agent to account to any Lender
for any sum or the profit element of any sum received by the Administrative
Agent for its own account. (d) The Administrative Agent may perform any of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any of their respective duties and exercise their respective rights and
powers through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities pursuant to this Agreement. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agent. (e) No Arranger shall
have obligations or duties whatsoever in such capacity under this Agreement or
any other Loan Document and shall incur no liability hereunder or thereunder in
such capacity, but all such persons shall have the benefit of the indemnities
provided for hereunder. (f) In case of the pendency of any proceeding with
respect to any Loan Party under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, the
Administrative Agent (irrespective of whether the principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Loan Party)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise: (i) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans, LC
Disbursements and all other Secured Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Bank and the Administrative Agent (including
any claim under Sections 2.12, 2.13, 2.15, 2.17 and 9.03) allowed in such
judicial proceeding; and (ii) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
111



--------------------------------------------------------------------------------



 
[novocure-2020creditagree117.jpg]
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, the Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing Bank
or the other Secured Parties, to pay to the Administrative Agent any amount due
to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 9.03). Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or the Issuing Bank any plan of reorganization,
arrangement, adjustment or composition affecting the Secured Obligations or the
rights of any Lender or the Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or the Issuing Bank in any
such proceeding. (g) The provisions of this Article VIII are solely for the
benefit of the Administrative Agent, the Lenders and the Issuing Bank, and,
except solely to the extent of the Company’s rights to consent pursuant to and
subject to the conditions set forth in this Article VIII, none of the Company or
any Subsidiary, or any of their respective Affiliates, shall have any rights as
a third party beneficiary under any such provisions. Each Secured Party, whether
or not a party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Secured Obligations provided under the
Loan Documents, to have agreed to the provisions of this Article VIII. SECTION
8.02 Administrative Agent’s Reliance, Limitation of Liability, Etc. (a) Neither
the Administrative Agent nor any of its Related Parties shall be (i) liable for
any action taken or omitted to be taken by such party, the Administrative Agent
or any of its Related Parties under or in connection with this Agreement or the
other Loan Documents (x) with the consent of or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents) or (y) in
the absence of its own gross negligence or willful misconduct (such absence to
be presumed unless otherwise determined by a court of competent jurisdiction by
a final and non-appealable judgment) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document (including, for the avoidance of doubt, in
connection with the Administrative Agent’s reliance on any Electronic Signature
transmitted by telecopy, emailed pdf, or any other electronic means that
reproduces an image of an actual executed signature page) or for any failure of
any Loan Party to perform its obligations hereunder or thereunder. (b) The
Administrative Agent shall be deemed not to have knowledge of any (i) notice of
any of the events or circumstances set forth or described in Section 5.02 unless
and until written notice thereof stating that it is a “notice under Section
5.02” in respect of this Agreement and identifying the specific clause under
said Section is given to the Administrative Agent by the Company or (ii) notice
of any Default or Event of Default unless and until written notice thereof
(stating that it is a “notice of Default” or a “notice of an Event of Default”)
is given to the Administrative Agent by the Company, a Lender or the Issuing
Bank, and the Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default or Event of Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any 112



--------------------------------------------------------------------------------



 
[novocure-2020creditagree118.jpg]
Loan Document, other than to confirm receipt of items (which on their face
purport to be such items) expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent or (vi) the creation, perfection or priority of Liens on
the Collateral or the existence of the Collateral. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any Liabilities, costs or expenses suffered by the Company, any
Subsidiary, any Lender or the Issuing Bank as a result of, any determination of
the Revolving Credit Exposure, any of the component amounts thereof or any
portion thereof attributable to each Lender or the Issuing Bank or any Dollar
Amount or Foreign Currency Amount thereof. (c) Without limiting the foregoing,
the Administrative Agent (i) may treat the payee of any promissory note as its
holder until such promissory note has been assigned in accordance with Section
9.04, (ii) may rely on the Register to the extent set forth in Section 9.04(b),
(iii) may consult with legal counsel (including counsel to the Company),
independent public accountants and other experts selected by it, and shall not
be liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts, (iv) makes
no warranty or representation to any Lender or the Issuing Bank and shall not be
responsible to any Lender or the Issuing Bank for any statements, warranties or
representations made by or on behalf of any Loan Party in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Bank, may presume that such condition is satisfactory to such Lender
or the Issuing Bank unless the Administrative Agent shall have received notice
to the contrary from such Lender or the Issuing Bank sufficiently in advance of
the making of such Loan or the issuance of such Letter of Credit and (vi) shall
be entitled to rely on, and shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon, any notice, consent,
certificate or other instrument or writing (which writing may be a fax, any
electronic message, Internet or intranet website posting or other distribution)
or any statement made to it orally or by telephone and believed by it to be
genuine and signed or sent or otherwise authenticated by the proper party or
parties (whether or not such Person in fact meets the requirements set forth in
the Loan Documents for being the maker thereof). SECTION 8.03 Posting of
Communications. (a) The Borrowers agree that the Administrative Agent may, but
shall not be obligated to, make any Communications available to the Lenders and
the Issuing Bank by posting the Communications on IntraLinks™, DebtDomain,
SyndTrak, ClearPar or any other electronic platform chosen by the Administrative
Agent to be its electronic transmission system (the “Approved Electronic
Platform”). (b) Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a user ID/password authorization system)
and the Approved Electronic Platform is secured through a per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, the Issuing Bank and the Borrowers
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, the Issuing Bank and the Borrowers hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution. 113



--------------------------------------------------------------------------------



 
[novocure-2020creditagree119.jpg]
(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER, THE ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM. (d) Each Lender and the Issuing Bank agrees that notice to it (as
provided in the next sentence) specifying that Communications have been posted
to the Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and the Issuing Bank agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or the Issuing Bank’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address. (e) Each of the Lenders, the
Issuing Bank and the Company agrees that the Administrative Agent may, but
(except as may be required by applicable law) shall not be obligated to, store
the Communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally applicable document retention procedures and
policies. (f) Nothing herein shall prejudice the right of the Administrative
Agent, any Lender or the Issuing Bank to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document. SECTION 8.04 The Administrative Agent Individually. With respect to
its Commitment, Loans (including Swingline Loans) and Letters of Credit, the
Person serving as the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or
Issuing Bank, as the case may be. The terms “Issuing Bank”, “Lenders”, “Required
Lenders” and any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity as a
Lender, the Issuing Bank or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, the Company, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Bank. SECTION 8.05 Successor Administrative Agent. 114



--------------------------------------------------------------------------------



 
[novocure-2020creditagree120.jpg]
(a) The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders, the Issuing Bank and the Company, whether
or not a successor Administrative Agent has been appointed. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent, which
shall be a bank with an office in New York, New York or an Affiliate of any such
bank. In either case, such appointment shall be subject to the prior written
approval of the Company (which approval may not be unreasonably withheld and
shall not be required while an Event of Default has occurred and is continuing).
Upon the acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent. Upon the acceptance of appointment as
Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents. (b) Notwithstanding paragraph (a)
of this Section, in the event no successor Administrative Agent shall have been
so appointed and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders, the Issuing Bank and the Company, whereupon, on the date of
effectiveness of such resignation stated in such notice, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents; provided that, solely for purposes
of maintaining any security interest granted to the Administrative Agent under
any Collateral Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties, and continue to be
entitled to the rights set forth in such Collateral Document and Loan Document,
and, in the case of any Collateral in the possession of the Administrative
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this Section (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Collateral Document, including any action required to maintain the
perfection of any such security interest) and (ii) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent; provided that (A) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall directly be
given or made to each Lender and the Issuing Bank. Following the effectiveness
of the Administrative Agent’s resignation from its capacity as such, the
provisions of this Article VIII and Section 9.03, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (i) above. SECTION 8.06
Acknowledgements of Lenders and Issuing Bank. (a) Each Lender and the Issuing
Bank represents and warrants that (i) the Loan Documents set forth the terms of
a commercial lending facility, (ii) it is engaged in making, acquiring or 115



--------------------------------------------------------------------------------



 
[novocure-2020creditagree121.jpg]
holding commercial loans and in providing other facilities set forth herein as
may be applicable to such Lender or the Issuing Bank, in each case in the
ordinary course of business, and not for the purpose of purchasing, acquiring or
holding any other type of financial instrument (and each Lender and the Issuing
Bank agrees not to assert a claim in contravention of the foregoing), (iii) it
has, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender or the Issuing Bank, or any of the Related Parties
of any of the foregoing, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder and (iv) it
is sophisticated with respect to decisions to make, acquire and/or hold
commercial loans and to provide other facilities set forth herein, as may be
applicable to such Lender or the Issuing Bank, and either it, or the Person
exercising discretion in making its decision to make, acquire and/or hold such
commercial loans or to provide such other facilities, is experienced in making,
acquiring or holding such commercial loans or providing such other facilities.
Each Lender and the Issuing Bank also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any Arranger or any other
Lender or the Issuing Bank, or any of the Related Parties of any of the
foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder. (b) Each
Lender, by delivering its signature page to this Agreement on the Effective
Date, or delivering its signature page to an Assignment and Assumption or any
other Loan Document pursuant to which it shall become a Lender hereunder, shall
be deemed to have acknowledged receipt of, and consented to and approved, each
Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date. SECTION 8.07 Collateral Matters. (a) Except with respect to the
exercise of setoff rights in accordance with Section 9.08 or with respect to a
Secured Party’s right to file a proof of claim in an insolvency proceeding, no
Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Secured Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Secured Parties in accordance with the terms thereof. In its capacity, the
Administrative Agent is a “representative” of the Secured Parties within the
meaning of the term “secured party” as defined in the UCC. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Company to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral 116



--------------------------------------------------------------------------------



 
[novocure-2020creditagree122.jpg]
that was sold or transferred; provided, however, that (i) the Administrative
Agent shall not be required to execute any such document on terms which, in the
Administrative Agent’s reasonable opinion, would expose the Administrative Agent
to liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Secured Obligations or any
Liens upon (or obligations of the Loan Parties in respect of) all interests
retained by any Loan Party, including (without limitation) the proceeds of the
sale, all of which shall continue to constitute part of the Collateral. Any
execution and delivery by the Administrative Agent of documents in connection
with any such release shall be without recourse to or warranty by the
Administrative Agent. (b) In furtherance of the foregoing and not in limitation
thereof, no Banking Services Agreement or Swap Agreement will create (or be
deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Loan Party under any Loan Document. By accepting the benefits
of the Collateral, each Secured Party that is a party to any such Banking
Services Agreement or Swap Agreement, as applicable, shall be deemed to have
appointed the Administrative Agent to serve as administrative agent and
collateral agent under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph. (c) The Secured Parties irrevocably authorize the Administrative
Agent, at its option and in its discretion, to subordinate any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section 6.02(b).
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders or any other Secured Party for any
failure to monitor or maintain any portion of the Collateral. SECTION 8.08
Credit Bidding. The Secured Parties hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Secured Obligations (including by accepting some or
all of the Collateral in satisfaction of some or all of the Secured Obligations
pursuant to a deed in lieu of foreclosure or otherwise) and in such manner
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Loan Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Secured Obligations owed to the Secured Parties shall be entitled
to be, and shall be, credit bid by the Administrative Agent at the direction of
the Required Lenders on a ratable basis (with Secured Obligations with respect
to contingent or unliquidated claims receiving contingent interests in the
acquired assets on a ratable basis that shall vest upon the liquidation of such
claims in an amount proportional to the liquidated portion of the contingent
claim amount used in allocating the contingent interests) for the asset or
assets so purchased (or for the equity interests or debt instruments of the
acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid, (i) the Administrative Agent shall
be authorized to form one or more acquisition vehicles and to assign any
successful credit bid to such acquisition vehicle or vehicles, (ii) each of the
Secured Parties’ ratable interests in the Secured Obligations which were credit
bid shall be deemed without any further action under this Agreement to be
assigned to such vehicle or vehicles for the purpose of closing such sale, (iii)
the Administrative Agent shall be authorized to adopt documents providing for
the governance of the acquisition vehicle or vehicles (provided that any actions
by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the 117



--------------------------------------------------------------------------------



 
[novocure-2020creditagree123.jpg]
assets or equity interests thereof, shall be governed, directly or indirectly,
by, and the governing documents shall provide for, control by the vote of the
Required Lenders or their permitted assignees under the terms of this Agreement
or the governing documents of the applicable acquisition vehicle or vehicles, as
the case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 9.02 of this Agreement), (iv) the Administrative Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Secured Obligations which
were credit bid, interests, whether as equity, partnership interests, limited
partnership interests or membership interests, in any such acquisition vehicle
and/or debt instruments issued by such acquisition vehicle, all without the need
for any Secured Party or acquisition vehicle to take any further action, and (v)
to the extent that Secured Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Secured Obligations
assigned to the acquisition vehicle exceeds the amount of Secured Obligations
credit bid by the acquisition vehicle or otherwise), such Secured Obligations
shall automatically be reassigned to the Secured Parties pro rata with their
original interest in such Secured Obligations and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such Secured
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Secured Obligations of each Secured Party are
deemed assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid. SECTION 8.09 Certain ERISA Matters. (a) Each
Lender (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, and the Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Company or any other Loan Party, that at least one of the following is and will
be true: (i) such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments, (ii) the transaction exemption
set forth in one or more PTEs, such as PTE 84- 14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, (iii) (A) such Lender is an
investment fund managed by a “Qualified Professional Asset Manager” (within the
meaning of Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager
made the investment decision on behalf of such Lender to enter into, participate
in, administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, 118



--------------------------------------------------------------------------------



 
[novocure-2020creditagree124.jpg]
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub- sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or (iv) such other representation,
warranty and covenant as may be agreed in writing between the Administrative
Agent, in its sole discretion, and such Lender. (b) In addition, unless
sub-clause (i) in the immediately preceding clause (a) is true with respect to a
Lender or such Lender has provided another representation, warranty and covenant
as provided in sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and the Arrangers or any of their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that none of the Administrative
Agent, or the Arranger or any of their respective Affiliates is a fiduciary with
respect to the Collateral or the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).
(c) The Administrative Agent and the Arranger each hereby informs the Lenders
that each such Person is not undertaking to provide investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments, this Agreement and any other Loan Documents, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, arrangement
fees, facility fees, commitment fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent fees or collateral agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing. SECTION 8.10 Certain Foreign Collateral
Matters. (a) [Reserved.] (b) The Administrative Agent is hereby authorized to
execute and deliver any documents necessary or appropriate to create and perfect
the rights of pledge for the benefit of the Secured Parties including a right of
pledge with respect to the entitlements to profits, the balance left after
winding up and the voting rights of the Company as ultimate parent of any
subsidiary of the Company which is organized under the laws of the Netherlands
and the Equity Interests of which are pledged in connection herewith (a “Dutch
Pledge”). Without prejudice to the provisions of this Agreement and the other
Loan Documents, the parties hereto acknowledge and agree with the creation of
parallel debt obligations of the Company or any relevant Subsidiary as will be
described in any Dutch Pledge (the “Parallel Debt”), including that any payment
received by the Administrative Agent in respect of the Parallel Debt will -
conditionally upon such payment not subsequently being avoided or reduced by
virtue of any provisions or enactments relating to bankruptcy, insolvency,
preference, liquidation or similar laws of general application - be deemed a
satisfaction of a pro rata portion of the corresponding amounts of the Secured
Obligations, 119



--------------------------------------------------------------------------------



 
[novocure-2020creditagree125.jpg]
and any payment to the Secured Parties in satisfaction of the Secured
Obligations shall - conditionally upon such payment not subsequently being
avoided or reduced by virtue of any provisions or enactments relating to
bankruptcy, insolvency, preference, liquidation or similar laws of general
application - be deemed as satisfaction of the corresponding amount of the
Parallel Debt. The parties hereto acknowledge and agree that, for purposes of a
Dutch Pledge, any resignation by the Administrative Agent is not effective until
its rights under the Parallel Debt are assigned to the successor Administrative
Agent. (c) The parties hereto acknowledge and agree for the purposes of taking
and ensuring the continuing validity of German law governed pledges
(Pfandrechte) with the creation of parallel debt obligations of the Company and
its Subsidiaries as will be further described in a separate German law governed
parallel debt undertaking. The Administrative Agent shall (i) hold such parallel
debt undertaking as fiduciary agent (Treuhaender) and (ii) administer and hold
as fiduciary agent (Treuhaender) any pledge created under a German law governed
Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietaet),
in each case of (i) and (ii) in its own name and for the account of the Secured
Parties. Each Lender, on its own behalf and on behalf of its affiliated Secured
Parties, hereby authorizes the Administrative Agent to enter as its agent
(Vertreter) in its name and on its behalf into any German law governed
Collateral Document, to accept as its agent in its name and on its behalf any
pledge under such Collateral Document and to agree to and execute as agent in
its name and on its behalf any amendments, supplements and other alterations to
any such Collateral Document and to release any such Collateral Document and any
pledge created under any such Collateral Document in accordance with the
provisions herein and/or the provisions in any such Collateral Document. (d)
Without limiting any other rights of the Administrative Agent under this
Agreement or any other Loan Documents, in relation to the Swiss law governed
Collateral Documents the following shall apply: (i) the Administrative Agent
holds: (A) any security constituted by such Swiss law governed Collateral
Document (but only in relation to an assignment or any other non-accessory
(nicht akzessorische) security); (B) the benefit of this clause (i); (C) any
proceeds of such security; as fiduciary (treuhänderisch) in its own name but for
the account of all relevant Secured Parties which have the benefit of such
security in accordance with the Loan Documents and the respective Swiss law
governed Collateral Document. (ii) each present and future Secured Party hereby
authorizes the Administrative Agent: (A) acting for itself and in the name and
for the account of such Secured Party to accept as its direct representative
(direkter Stellvertreter) any Swiss law pledge or any other Swiss law accessory
(akzessorische) security made or expressed to be made to such Secured Party in
relation to the Swiss law governed Collateral Document, to hold, administer and,
if necessary, enforce any such security on behalf of each relevant Secured Party
which has the benefit of such security; 120



--------------------------------------------------------------------------------



 
[novocure-2020creditagree126.jpg]
(B) to agree as its direct representative (direkter Stellvertreter) to
amendments and alterations to any Swiss law governed Collateral Document which
creates a pledge or any other Swiss law accessory (akzessorische) security; (C)
to effect as its direct representative (direkter Stellvertreter) any release of
a security interest created under a Swiss law governed Collateral Document in
accordance with this Agreement; (D) to exercise as its direct representative
(direkter Stellvertreter) such other rights granted to the Administrative Agent
hereunder, under the relevant Swiss law governed Collateral Document. ARTICLE IX
Miscellaneous SECTION 9.01 Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows: (i) if
to any Borrower, to it c/o Novocure Inc., 20 Valley Stream Parkway, Suite 300,
Malvern, PA 19355, Attention of Ashley Cordova, Chief Financial Officer
(Telecopy No. (212) 767-7555; Telephone No. (212) 767-7558); (ii) if to the
Administrative Agent, (A) in the case of Borrowings other than Borrowings made
by a Luxembourg Borrower, to JPMorgan Chase Bank, N.A., Name: April Yebd,
Address: 10 S Dearborn St, Floor L2S, Chicago, IL, 60603-2300, United States,
Phone: +1-312- 732-2628, Fax: +1-888-292-9533, Email: april.yebd@jpmorgan.com
and jpm.agency.cri@jpmorgan.com, (B) in the case of Borrowings made by a
Luxembourg Borrower, to Name: Loan and Agency London, Address: J.P. Morgan
Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP, Fax: 44 207 777
2360, Email: loan_and_agency_london@jpmorgan.com, and (C) for all other notices,
to JPMorgan Chase Bank, N.A., 10 S. Dearborn Street, Chicago, Illinois 60603,
Attention of Erik Barragan (Telecopy No. (877) 221-4010); (iii) if to the
Issuing Bank, to it at JPMorgan Chase Bank, N.A., Attention of: CB Trade
Execution Team, Email: cb.trade.execution.team@chase.com with a copy to
april.yebd@jpmorgan.com; (iv) if to the Swingline Lender, to it at JPMorgan
Chase Bank, N.A., 10 S Dearborn St, Floor L2S, Chicago, IL, 60603-2300, United
States, Attention of April Yebd (Telecopy No. +1- 888-292-9533; Telephone No.
+1-312-732-2628), Email: april.yebd@jpmorgan.com and
jpm.agency.cri@jpmorgan.com; and (v) if to any other Lender, to it at its
address (or telecopy number) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved 121



--------------------------------------------------------------------------------



 
[novocure-2020creditagree127.jpg]
Electronic Platforms, to the extent provided in paragraph (b) below, shall be
effective as provided in said paragraph (b). (b) Notices and other
communications to any Loan Party, the Lenders and the Issuing Bank hereunder may
be delivered or furnished by using Approved Electronic Platforms pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications. (c) Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient. (d) Any party
hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. SECTION 9.02
Waivers; Amendments. (a) No failure or delay by the Administrative Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time. (b)
Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment or as provided in Section 2.14(b), Section 2.14(c) and Section
2.14(d), neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby (except that none of (A) any amendment or modification of the financial
covenants in this Agreement (or defined terms used in the financial covenants in
this Agreement) or (B) the waiver or reduction of any Borrower to pay interest
or fees at the applicable default rate set forth in Section 2.13(c) shall
constitute a reduction in the rate of interest or fees for purposes of this
clause (ii)), (iii) postpone the scheduled date of payment of the principal 122



--------------------------------------------------------------------------------



 
[novocure-2020creditagree128.jpg]
amount of any Loan or LC Disbursement, or any interest thereon (other than
interest payable at the applicable default rate set forth in Section 2.13(c)),
or any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.09(c) or 2.18(b) or (d) in a manner that would alter the ratable
reduction of Commitments or the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change the payment waterfall
provisions of Section 2.23(b) or 7.03 without the written consent of each
Lender, (vi) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that, solely with the consent of the
parties prescribed by Section 2.20 to be parties to an Incremental Term Loan
Amendment, Incremental Term Loans may be included in the determination of
Required Lenders on substantially the same basis as the Commitments and the
Loans are included on the Effective Date), (vii) (x) release the Company from
its obligations under Article X or (y) release all or substantially all of the
Subsidiary Guarantors from their obligations under any Subsidiary Guaranty, in
each case, without the written consent of each Lender, or (viii) except as
provided in clause (d) of this Section or in any Collateral Document, release
all or substantially all of the Collateral, without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any change to Section 2.23 shall require the
consent of the Administrative Agent, the Issuing Bank and the Swingline Lender);
and provided further that no such agreement shall amend or modify the provisions
of Section 2.06 without the prior written consent of the Administrative Agent
and the Issuing Bank. Notwithstanding the foregoing, no consent with respect to
any amendment, waiver or other modification of this Agreement shall be required
of any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification. (c)
Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrowers (x) to add one or more
credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders (it being understood and agreed that any such
amendment in connection with new or increases to the Commitments and/or
Incremental Term Loans in accordance with Section 2.20 shall require solely the
consent of the parties prescribed by such Section and shall not require the
consent of the Required Lenders). (d) The Lenders hereby irrevocably authorize
the Administrative Agent, at its option and in its sole discretion, to release
any Liens granted to the Administrative Agent by the Loan Parties on any
Collateral (i) upon the satisfaction of the Final Release Conditions, (ii) upon
the termination of all the Commitments, payment and satisfaction in full in cash
of all Secured Obligations (other than Swap Obligations not yet due and payable,
Banking Services Obligations not yet due and payable, Unliquidated Obligations
for which no claim has been made and other Obligations expressly stated to
survive such payment and termination), and the cash collateralization of all
Unliquidated Obligations in a manner satisfactory to the Administrative Agent,
(iii) constituting property being sold or disposed of if the Company certifies
to the Administrative Agent that the sale or disposition is made in compliance
with the terms of this Agreement (and the Administrative Agent may rely
conclusively on any such certificate, without 123



--------------------------------------------------------------------------------



 
[novocure-2020creditagree129.jpg]
further inquiry), (iv) constituting property leased to the Company or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (v) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Any such
release shall not in any manner discharge, affect, or impair the Secured
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral (except to the extent any of the foregoing
constitutes Excluded Assets). In addition, each of the Lenders, on behalf of
itself and any of its Affiliates that are Secured Parties, irrevocably
authorizes the Administrative Agent, at its option and in its discretion, (i) to
subordinate any Lien on any assets granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 6.02(e) or (ii) in the event that the Company shall have
advised the Administrative Agent that, notwithstanding the use by the Company of
commercially reasonable efforts to obtain the consent of such holder (but
without the requirement to pay any sums to obtain such consent) to permit the
Administrative Agent to retain its liens (on a subordinated basis as
contemplated by clause (i) above), the holder of such other Indebtedness
requires, as a condition to the extension of such credit, that the Liens on such
assets granted to or held by the Administrative Agent under any Loan Document be
released, to release the Administrative Agent’s Liens on such assets. (e) If, in
connection with any proposed amendment, waiver or consent requiring the consent
of “each Lender” or “each Lender directly affected thereby,” the consent of the
Required Lenders is obtained, but the consent of other necessary Lenders is not
obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Company may elect to
replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Company and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, (ii) each Borrower
shall pay to such Non-Consenting Lender in same day funds on the day of such
replacement (1) all interest, fees and other amounts then accrued but unpaid to
such Non-Consenting Lender by such Borrower hereunder to and including the date
of termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender and (iii) such
Non-Consenting Lender shall have received the outstanding principal amount of
its Loans and participations in LC Disbursements. Each party hereto agrees that
(i) an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Company, the Administrative
Agent and the assignee (or, to the extent applicable, an agreement incorporating
an Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and (ii) the Lender required to make such assignment need not be
a party thereto in order for such assignment to be effective and shall be deemed
to have consented to and be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.
(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Company or other applicable Loan Parties only,
amend, modify or supplement this Agreement or any of the other Loan Documents
(i) to cure any ambiguity, omission, mistake, defect or inconsistency or correct
any typographical error or other manifest error in any Loan Document, (ii) to
124



--------------------------------------------------------------------------------



 
[novocure-2020creditagree130.jpg]
comply with local law or advice of local counsel in any jurisdiction the laws of
which govern any Collateral Document or that are relevant to the creation,
perfection, protection and/or priority of any Lien in favor of the
Administrative Agent or (iii) to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties.
SECTION 9.03 Expenses; Limitation of Liability; Indemnity, Etc. (a) Expenses.
The Company shall pay (i) all reasonable and documented out-of- pocket expenses
incurred by the Administrative Agent and its Affiliates (which shall be limited,
in the case of legal fees and expenses, to the reasonable and documented fees,
charges and disbursements of a single counsel for the Administrative Agent and
of a single local counsel to the Administrative Agent in each relevant
jurisdiction (which may include a single special counsel acting in multiple
other jurisdictions) and of such other counsel retained with the prior written
consent of the Company (such consent not to be unreasonably withheld or
delayed)), in connection with the syndication and distribution (including,
without limitation, via the internet or through a service such as Intralinks) of
the credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all documented out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender (which shall be
limited, in the case of legal fees and expenses, to the reasonable and
documented fees, charges and disbursements of one counsel for the Administrative
Agent and the Issuing Bank (and of a single local counsel to the Administrative
Agent and the Issuing Bank in each relevant jurisdiction (which may include a
single special counsel acting in multiple other jurisdictions) and regulatory
counsel) and one counsel for all of the other Lenders (and, to the extent
reasonably required by the Lenders, a single local counsel for all of the other
Lenders in each relevant jurisdiction and regulatory counsel), unless a Lender
or its counsel reasonably determines that it would create actual or potential
conflicts of interest to not have individual counsel, in which case similarly
affected Lenders may have one additional firm of counsel) in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out- of-pocket expenses (subject to the foregoing limitations with
respect to legal fees and expenses) incurred during any workout, restructuring
or negotiations in respect of such Loans or Letters of Credit. (b) Limitation of
Liability. To the extent permitted by applicable law (i) the Company and any
other Loan Party shall not assert, and the Company and each other Loan Party
hereby waives, any claim against the Administrative Agent, any Arranger, the
Issuing Bank and any Lender, and any Related Party of any of the foregoing
Persons (each such Person being called a “Lender-Related Person”) for any
Liabilities arising from the use by others of information or other materials
(including, without limitation, any personal data) obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), and (ii) no party hereto shall assert, and each such
party hereby waives, any Liabilities against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof; provided that, nothing in this
Section 9.03(b) shall relieve the Company or any other Loan Party of any
obligation it may have to indemnify an Indemnitee, as provided in Section
9.03(c), against any special, indirect, consequential or punitive damages
asserted against such Indemnitee by a third party. 125



--------------------------------------------------------------------------------



 
[novocure-2020creditagree131.jpg]
(c) Indemnity. The Company shall indemnify the Administrative Agent, the
Arranger, the Swingline Lender, the Issuing Bank and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
Liabilities and related expenses (which shall be limited, in the case of legal
fees and expenses, to the reasonable and documented fees, charges and
disbursements of one counsel for the Indemnitees (and of a single local counsel
to the Indemnitees in each relevant jurisdiction (which may include a single
special counsel acting in multiple other jurisdictions) and regulatory counsel)
unless an Indemnitee or its counsel reasonably determines that it would create
actual or potential conflicts of interest to not have individual counsel, in
which case similarly affected Indemnitees may have one additional firm of
counsel (and, to the extent reasonably required by such Indemnitees, a single
local counsel for all of the such Indemnitees in each relevant jurisdiction and
regulatory counsel)) incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document, or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective Proceeding
relating to any of the foregoing, whether or not such Proceeding is brought by
the Company or any other Loan Party or its or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such Liabilities or related expenses are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted primarily from (i) the bad faith, gross negligence or willful
misconduct of such Indemnitee, (ii) the material breach by such Indemnitee of
its express obligations under this Agreement or the other Loan Documents or
(iii) disputes solely between and among Indemnitees not arising from any act or
omission of the Company or any of its Affiliates (other than claims against an
Indemnitee acting in its capacity as the Administrative Agent, an Arranger,
Swingline Lender or Issuing Bank under this Agreement or the other Loan
Documents). This Section 9.03(c) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims or damages arising from any non-Tax
claim. (d) Lender Reimbursement. To the extent that the Company fails to pay any
amount required to be paid by it under paragraph (a) or (c) of this Section
9.03, each Lender severally agrees to pay to the Administrative Agent, the
Issuing Bank, the Swingline Lender and each Related Party of any of the
foregoing Persons (each, an “Agent-Related Person”), as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
payment is sought) of such unpaid amount (it being understood that the Company’s
failure to pay any such amount shall not relieve the Company of any default in
the payment thereof); provided that the unreimbursed expense or Liability or
related expense, as the case may be, was incurred by or asserted against such
Agent-Related Person in its capacity as such. (e) Payments. All amounts due
under this Section 9.03 shall be payable not later than thirty (30) days after
written demand therefor. SECTION 9.04 Successors and Assigns. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations 126



--------------------------------------------------------------------------------



 
[novocure-2020creditagree132.jpg]
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement. (b) (i) Subject to
the conditions set forth in paragraph (b)(ii) below, any Lender may assign to
one or more Persons (other than an Ineligible Institution) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment, participations in Letters of Credit and the Loans at the time
owing to it) with the prior written consent (such consent not to be unreasonably
withheld, conditioned or delayed) of: (A) the Company (provided that the Company
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received written notice thereof); provided, further, that no
consent of the Company shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default under Section
7.01(a), (b), (h), (i), (j) or (k) has occurred and is continuing, any other
assignee; (B) the Administrative Agent; (C) the Issuing Bank; and (D) the
Swingline Lender. (ii) Assignments shall be subject to the following additional
conditions: (A) except in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default under Section 7.01(a), (b), (h), (i), (j) or (k) has occurred
and is continuing; (B) each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans; (C) the parties to
each assignment shall execute and deliver to the Administrative Agent (x) an
Assignment and Assumption or (y) to the extent applicable, an agreement
incorporating an Assignment and Assumption by reference pursuant to an Approved
Electronic Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, together with a processing and
recordation 127



--------------------------------------------------------------------------------



 
[novocure-2020creditagree133.jpg]
fee of $3,500, such fee to be paid by either the assigning Lender or the
assignee Lender or shared between such Lenders; (D) the assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire in which the assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Company and its Affiliates and their Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including federal and state securities laws; and (E)
notwithstanding anything to the contrary in this Section 10.04 or elsewhere in
this Agreement, the consent of each Swiss Borrower shall, so long as no Event of
Default has occurred and is continuing, be required (such consent not to be
unreasonably withheld or delayed) for an assignment or participation to an
assignee or Participant that is a Swiss Non-Qualifying Lender; provided,
however, that such a consent shall not be required by any Swiss Borrower, if,
taking into consideration the contemplated assignment or participation, the
number of Lenders or Participants, as applicable, that are Swiss Non- Qualifying
Lenders, does not and will not exceed ten (10). For the purposes of this Section
9.04(b), the terms “Approved Fund” and “Ineligible Institution” have the
following meanings: “Approved Fund” means any Person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender. “Ineligible Institution” means (a) a natural person, (b) a Defaulting
Lender or its Lender Parent, (c) the Company, any of its Subsidiaries or any of
its Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section. (iv) The Administrative Agent, acting for this purpose as a
non-fiduciary agent of each Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive (absent manifest
error), and the Borrowers, the Administrative 128



--------------------------------------------------------------------------------



 
[novocure-2020creditagree134.jpg]
Agent, the Issuing Bank and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company, the Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice. (v) Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
an Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(d), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph. (c) Any Lender may, without the
consent of, or notice to, any Borrower, the Administrative Agent, the Issuing
Bank or the Swingline Lender, sell participations to one or more banks or other
entities (a “Participant”), other than an Ineligible Institution, in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 2.19(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each 129



--------------------------------------------------------------------------------



 
[novocure-2020creditagree135.jpg]
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or Section 1.163-5(b) of the Proposed United States
Treasury Regulations (or, in each case, any amended or successor version). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register. (d) Any Lender
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other central banking authority having jurisdiction over such Lender, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. SECTION 9.05 Survival. All
covenants, agreements, representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid (except for Unliquidated Obligations) or any Letter of
Credit is outstanding (unless such Letter of Credit has been cash collateralized
or backstopped pursuant to arrangements reasonably satisfactory to the
Administrative Agent) and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
and all other Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof. SECTION 9.06 Counterparts;
Integration; Effectiveness; Electronic Execution. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of (x) this Agreement, (y) any other Loan Document and/or (z) any document,
amendment, approval, consent, information, notice (including, for the avoidance
of doubt, any notice delivered pursuant to Section 9.01), certificate, request,
130



--------------------------------------------------------------------------------



 
[novocure-2020creditagree136.jpg]
statement, disclosure or authorization related to this Agreement, any other Loan
Document and/or the transactions contemplated hereby and/or thereby (each an
“Ancillary Document”) that is an Electronic Signature transmitted by telecopy,
emailed pdf, or any other electronic means that reproduces an image of an actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement, such other Loan Document or such Ancillary
Document, as applicable. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement, any other
Loan Document and/or any Ancillary Document shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf, or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be; provided that nothing
herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent and pursuant to procedures
approved by it; provided, further, without limiting the foregoing, (i) to the
extent the Administrative Agent has agreed to accept any Electronic Signature,
the Administrative Agent and each of the Lenders shall be entitled to rely on
such Electronic Signature purportedly given by or on behalf of the Company or
any other Loan Party without further verification thereof and without any
obligation to review the appearance or form of any such Electronic Signature and
(ii) upon the request of the Administrative Agent or any Lender, any Electronic
Signature shall be promptly followed by a manually executed counterpart. Without
limiting the generality of the foregoing, the Company and each other Loan Party
hereby (i) agrees that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Administrative Agent, the Lenders, the
Company and the other Loan Parties, Electronic Signatures transmitted by
telecopy, emailed pdf, or any other electronic means that reproduces an image of
an actual executed signature page and/or any electronic images of this
Agreement, any other Loan Document and/or any Ancillary Document shall have the
same legal effect, validity and enforceability as any paper original, (ii)
agrees that the Administrative Agent and each of the Lenders may, at its option,
create one or more copies of this Agreement, any other Loan Document and/or any
Ancillary Document in the form of an imaged electronic record in any format,
which shall be deemed created in the ordinary course of such Person’s business,
and destroy the original paper document (and all such electronic records shall
be considered an original for all purposes and shall have the same legal effect,
validity and enforceability as a paper record), (iii) waives any argument,
defense or right to contest the legal effect, validity or enforceability of this
Agreement, any other Loan Document and/or any Ancillary Document based solely on
the lack of paper original copies of this Agreement, such other Loan Document
and/or such Ancillary Document, respectively, including with respect to any
signature pages thereto and (iv) waives any claim against any Lender-Related
Person for any Liabilities arising solely from the Administrative Agent’s and/or
any Lender’s reliance on or use of Electronic Signatures and/or transmissions by
telecopy, emailed pdf, or any other electronic means that reproduces an image of
an actual executed signature page, including any Liabilities arising as a result
of the failure of the Company and/or any other Loan Party to use any available
security measures in connection with the execution, delivery or transmission of
any Electronic Signature. SECTION 9.07 Severability. Any provision of any Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. SECTION 9.08 Right of Setoff. If an Event
of Default shall have occurred and be continuing, each Lender, the Issuing Bank,
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to setoff and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held, and other obligations at any time owing, by such Lender, the
Issuing Bank or any such Affiliate, to or for the credit or the account 131



--------------------------------------------------------------------------------



 
[novocure-2020creditagree137.jpg]
of any Borrower against any and all of the obligations of the Borrowers now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the Issuing Bank or their respective Affiliates, irrespective of
whether or not such Lender, the Issuing Bank or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers may be contingent or unmatured or are owed to a
branch office or Affiliate of such Lender or the Issuing Bank different from the
branch office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so setoff shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.23 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the Issuing Bank and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank or their respective
Affiliates may have. Each Lender and the Issuing Bank agrees to notify the
Company and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application. SECTION 9.09 Governing Law;
Jurisdiction; Consent to Service of Process. (a) THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN ANY SUCH OTHER LOAN
DOCUMENT) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK. (b) Each of the Lenders and the Administrative Agent hereby
irrevocably and unconditionally agrees that, notwithstanding the governing law
provisions of any applicable Loan Document, any claims brought against the
Administrative Agent by any Secured Party relating to this Agreement, any other
Loan Document, the Collateral or the consummation or administration of the
transactions contemplated hereby or thereby shall be construed in accordance
with and governed by the law of the State of New York. (c) Each of the parties
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the United States District Court for
the Southern District of New York sitting in the Borough of Manhattan (or if
such court lacks subject matter jurisdiction, the Supreme Court of the State of
New York sitting in the Borough of Manhattan), and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such Federal (to the extent
permitted by law) or New York State court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or in any other Loan Document
shall affect any right that the Administrative Agent, the Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction. (d) Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other 132



--------------------------------------------------------------------------------



 
[novocure-2020creditagree138.jpg]
Loan Document in any court referred to in paragraph (c) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court. (e) Each of the parties hereto hereby irrevocably
consents to service of process in the manner provided for notices in Section
9.01. Each Borrower irrevocably designates and appoints the Service of Process
Agent, as its authorized agent, to accept and acknowledge on its behalf, service
of any and all process which may be served in any suit, action or proceeding of
the nature referred to in Section 9.09(c) in any federal or New York State court
sitting in New York City. The Company hereby represents, warrants and confirms
that the Service of Process Agent has agreed to accept such appointment. Said
designation and appointment shall be irrevocable by the Borrowers until all
Loans, all reimbursement obligations, interest thereon and all other amounts
payable by the Borrowers hereunder and under the other Loan Documents shall have
been paid in full in accordance with the provisions hereof and thereof. Each
Borrower hereby consents to process being served in any suit, action or
proceeding of the nature referred to in Section 9.09(c) in any federal or New
York State court sitting in New York City by service of process upon the Service
of Process Agent as provided in this Section 9.09(e); provided that, to the
extent lawful and possible, notice of said service upon such agent shall be
mailed by registered or certified air mail, postage prepaid, return receipt
requested, to the Company at its address set forth in Section 9.01 or to any
other address of which the Company shall have given written notice to the
Administrative Agent. Each Borrower irrevocably waives, to the fullest extent
permitted by law, all claim of error by reason of any such service in such
manner and agrees that such service shall be deemed in every respect effective
service of process upon such Borrower in any such suit, action or proceeding and
shall, to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to such Borrower. To the extent any
Borrower has or hereafter may acquire any immunity from jurisdiction of any
court or from any legal process (whether from service or notice, attachment
prior to judgment, attachment in aid of execution of a judgment, execution or
otherwise), each Borrower hereby irrevocably waives such immunity in respect of
its obligations under the Loan Documents. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law. SECTION 9.10 WAIVER OF JURY TRIAL.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. SECTION 9.11
Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement. SECTION 9.12 Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such 133



--------------------------------------------------------------------------------



 
[novocure-2020creditagree139.jpg]
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); provided that
the disclosing Administrative Agent, Issuing Bank or Lender, as applicable,
shall be responsible for compliance by such Persons with the provisions of this
Section 9.12, (b) to the extent requested by any Governmental Authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) purporting to have jurisdiction over the Administrative
Agent, Issuing Bank, the applicable Lender or its or their applicable
Affiliates, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process (provided that the Administrative Agent or
such Lender, as applicable, agrees that it will, to the extent practicable and
other than with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, notify the Company promptly thereof, unless such
notification is prohibited by law, rule or regulation), (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies under
this Agreement or any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (1) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (2) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) on a confidential basis to (1) any rating
agency in connection with rating the Company or its Subsidiaries or the credit
facilities provided for herein or (2) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of identification numbers
with respect to the credit facilities provided for herein, (h) with the prior
written consent of the Company or (i) to the extent such Information (1) becomes
publicly available other than as a result of a breach of this Section or (2)
becomes available to the Administrative Agent, the Issuing Bank or any Lender on
a nonconfidential basis from a source other than the Company. For the purposes
of this Section, “Information” means all information received from the Company
relating to the Company or its business, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Company and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. EACH LENDER ACKNOWLEDGES THAT INFORMATION AS
DEFINED IN THE IMMEDIATELY PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND
ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS. ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER
LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE 134



--------------------------------------------------------------------------------



 
[novocure-2020creditagree140.jpg]
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW. SECTION 9.13 USA PATRIOT Act. Each
Lender that is subject to the requirements of the Patriot Act and the
requirements of the Beneficial Ownership Regulation hereby notifies each
Borrower and each other Loan Party that, pursuant to the requirements of the
Patriot Act and the Beneficial Ownership Regulation, it is required to obtain,
verify and record information that identifies the such Borrower or such Loan
Party, which information includes the name, address and tax identification
number of such Borrower and such Loan Party and other information that will
allow such Lender to identify such Borrower and such Loan Party in accordance
with the Patriot Act and the Beneficial Ownership Regulation and other
applicable “know your customer” and anti-money laundering rules and regulations.
SECTION 9.14 Releases of Subsidiary Guarantors. (a) A Subsidiary Guarantor shall
automatically be released from its obligations under the Loan Documents upon the
consummation of any transaction permitted by this Agreement as a result of which
such Subsidiary Guarantor ceases to be a Subsidiary; provided that, if so
required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent shall not have provided otherwise.
Upon any sale or other disposition (other than any lease or license) by any Loan
Party (other than to the Company or any Subsidiary) of any Collateral in a
transaction permitted under this Agreement, or upon the effectiveness of any
written consent to the release of the security interest created under any
Collateral Document in any Collateral pursuant to Section 9.02, the security
interests in such Collateral created by the Collateral Documents shall be
automatically released. In connection with any termination or release pursuant
to this Section (including pursuant to clause (b) or (c) below), the
Administrative Agent shall (and is hereby irrevocably authorized by each Lender
to) execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Administrative Agent
except as may otherwise be expressly agreed in writing by the Administrative
Agent and such Loan Party. (b) Further, the Administrative Agent may (and is
hereby irrevocably authorized by each Lender to), upon the request of the
Company, release any Subsidiary Guarantor from its obligations under any
Subsidiary Guaranty if (i) such Subsidiary Guarantor is no longer a Material
Subsidiary, becomes an Excluded Subsidiary or is otherwise not required pursuant
to the terms of this Agreement to be a Subsidiary Guarantor or (ii) such release
is approved, authorized or ratified by the requisite Lenders pursuant to Section
9.02. (c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Secured Obligations (other than Swap Obligations not yet
due and payable, Banking Services Obligations not yet due and payable,
Unliquidated Obligations for which no claim has been made and other Obligations
expressly stated to survive such payment and termination) shall have been paid
in full in cash, the Commitments shall have been terminated and no Letters of
Credit shall be outstanding (or any outstanding Letters of Credit shall have
been cash collateralized or backstopped pursuant to arrangements reasonably
satisfactory to the Administrative Agent) (the foregoing, collectively, the
“Final Release Conditions”), each Subsidiary Guaranty and all obligations (other
than those expressly stated to survive such termination) of each Subsidiary
Guarantor thereunder shall automatically terminate, all without delivery of any
instrument or performance of any act by any Person. SECTION 9.15 Appointment for
Perfection. Each Lender hereby appoints each other Lender as its agent for the
purpose of perfecting Liens, for the benefit of the Administrative Agent and the
135



--------------------------------------------------------------------------------



 
[novocure-2020creditagree141.jpg]
Secured Parties, in assets which, in accordance with Article 9 of the UCC or any
other applicable law can be perfected only by possession or control. Should any
Lender (other than the Administrative Agent) obtain possession or control of any
such Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or otherwise deal with such Collateral in
accordance with the Administrative Agent’s instructions. SECTION 9.16 Interest
Rate Limitation. Notwithstanding anything herein to the contrary, if at any time
the interest rate applicable to any Loan, together with all fees, charges and
other amounts which are treated as interest on such Loan under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
NYFRB Rate to the date of repayment, shall have been received by such Lender.
SECTION 9.17 No Fiduciary Duty, etc. (a) Each Borrower acknowledges and agrees,
and acknowledges its Subsidiaries’ understanding, that no Credit Party will have
any obligations except those obligations expressly set forth herein and in the
other Loan Documents and each Credit Party is acting solely in the capacity of
an arm’s length contractual counterparty to such Borrower with respect to the
Loan Documents and the transactions contemplated herein and therein and not as a
financial advisor or a fiduciary to, or an agent of, such Borrower or any other
person. Each Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, each Borrower acknowledges and agrees that no Credit Party is
advising such Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. Each Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated herein
or in the other Loan Documents, and the Credit Parties shall have no
responsibility or liability to any Borrower with respect thereto. (b) Each
Borrower further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party, together with its Affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, any Credit Party may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, such
Borrower, its Subsidiaries and other companies with which such Borrower or any
of its Subsidiaries may have commercial or other relationships. With respect to
any securities and/or financial instruments so held by any Credit Party or any
of its customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion. (c) In addition, each Borrower acknowledges and
agrees, and acknowledges its Subsidiaries’ understanding, that each Credit Party
and its Affiliates may be providing debt financing, equity capital or other
services (including financial advisory services) to other companies in respect
of which such Borrower or any of its Subsidiaries may have conflicting interests
regarding the transactions 136



--------------------------------------------------------------------------------



 
[novocure-2020creditagree142.jpg]
described herein and otherwise. No Credit Party will use confidential
information obtained from any Borrower by virtue of the transactions
contemplated by the Loan Documents or its other relationships with such Borrower
in connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such information to other
companies. Each Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to such Borrower or any of its Subsidiaries,
confidential information obtained from other companies. SECTION 9.18
Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by the applicable Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any party hereto
that is an Affected Financial Institution; and (b) the effects of any Bail-In
Action on any such liability, including, if applicable: (i) a reduction in full
or in part or cancellation of any such liability; (ii) a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
Affected Financial Institution, its parent entity, or a bridge institution that
may be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority. SECTION 9.19 Acknowledgement Regarding Any Supported QFCs. To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes 137



--------------------------------------------------------------------------------



 
[novocure-2020creditagree143.jpg]
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Loan Documents that might otherwise apply to such Supported QFC or any
QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support. SECTION 9.20 Confirmation of Lender’s
Status as a Luxembourg Treaty Lender. Each Lender represents and warrants to the
Loan Parties that, on the Closing Date (or, if later, the date such Lender
becomes a party hereto), such Lender is a Luxembourg Treaty Lender or not a
Luxembourg Treaty Lender, as applicable. SECTION 9.21 Confirmation of Lender’s
Status as a Swiss Qualifying Lender. (a) Each Lender represents and warrants to
the Loan Parties that, on the Closing Date (or, if later, the date such Lender
becomes a party hereto), such Lender is a Swiss Qualifying Lender and has not
entered into a participation arrangement with respect to this Agreement with any
Person that is a Swiss Non-Qualifying Lender. (b) Without limitation to any
consent or other rights provided for in this Agreement (including Section 9.04),
any Person that shall become a successor, an assignee, a Participant or a sub-
participant with respect to any Lender or Participant pursuant to this Agreement
shall confirm in writing to the Administrative Agent and the Company prior to
the date such Person becomes a Lender, Participant or sub-participant, that: (i)
it is a Swiss Qualifying Lender and has not entered into a participation
(including sub-participation) arrangement with respect to this Agreement with
any Person that is a Swiss Non-Qualifying Lender; or (ii) if it is a Swiss
Non-Qualifying Lender, it counts as one single creditor for purposes of the
Swiss Non-Bank Rules (taking into account any participations and sub-
participations). (c) Each Lender or Participant (including sub-participants)
shall promptly notify the Company and the Administrative Agent if for any reason
it ceases to be a Swiss Qualifying Lender and/or it enters into a participation
(including sub-participation) arrangement with respect to this Agreement with
any Person that is a Swiss Non-Qualifying Lender. SECTION 9.22 Preservation of
Security. In the event of a transfer, assignment, novation or amendment of the
rights and/or the obligations under this Agreement and any other Loan Documents
all Liens created under or in connection with the Loan Documents shall
automatically and without any formality be preserved for the benefit of the
Administrative Agent, any successor Administrative Agent and the other Secured
Parties for the purpose of the provisions of articles 1278 to 1281 of the
Luxembourg Civil Code or any other purposes (and, to the extent applicable, any
similar provisions of foreign law). The Administrative Agent, the other Secured
Parties and each of the Company and the Subsidiaries hereby expressly confirm
the preservation of the Collateral and of the Collateral Documents in case of
assignment, novation, amendment or any other transfer or change of the
obligations expressed to be secured by the Collateral (including an extension of
the term or an increase of the amount of such obligations the granting 138



--------------------------------------------------------------------------------



 
[novocure-2020creditagree144.jpg]
of additional credit) or of any change of any of the parties (including pursuant
to this Section) to this Agreement or any other Loan Document. ARTICLE X Company
Guarantee In order to induce the Lenders to extend credit to the Borrowers
hereunder and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the Company hereby absolutely and
irrevocably and unconditionally guarantees, as a primary obligor and not merely
as a surety, the payment when and as due of the Obligations of the Subsidiary
Borrowers and the Specified Ancillary Obligations (collectively, the “Guaranteed
Obligations”). The Company further agrees that the due and punctual payment of
such Guaranteed Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
such Guaranteed Obligation. The Company waives presentment to, demand of payment
from and protest to any Subsidiary of any of the Guaranteed Obligations, and
also waives notice of acceptance of its obligations and notice of protest for
nonpayment. The obligations of the Company hereunder shall not be affected by
(a) the failure of the Administrative Agent, the Issuing Bank or any Lender (or
any of its Affiliates) to assert any claim or demand or to enforce any right or
remedy against any Subsidiary under the provisions of this Agreement, any other
Loan Document, any Swap Agreement, any Banking Services Agreement or otherwise;
(b) any extension or renewal of any of the Guaranteed Obligations; (c) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of this Agreement, any other Loan Document, any Swap
Agreement, any Banking Services Agreement or any other agreement; (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Guaranteed Obligations; (e) the failure of the Administrative Agent (or any
applicable Lender (or any of its Affiliates)) to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any; (f) any change in the
corporate, partnership or other existence, structure or ownership of any
Subsidiary or any other guarantor of any of the Guaranteed Obligations; (g) the
enforceability or validity of the Guaranteed Obligations or any part thereof or
the genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Guaranteed Obligations or any part
thereof, or any other invalidity or unenforceability relating to or against any
Subsidiary or any other guarantor of any of the Guaranteed Obligations, for any
reason related to this Agreement, any other Loan Document, any Swap Agreement,
any Banking Services Agreement, or any provision of applicable law, decree,
order or regulation of any jurisdiction purporting to prohibit the payment by
such Subsidiary or any other guarantor of the Guaranteed Obligations, of any of
the Guaranteed Obligations or otherwise affecting any term of any of the
Guaranteed Obligations; or (h) any other act, omission or delay to do any other
act which may or might in any manner or to any extent vary the risk of the
Company or otherwise operate as a discharge of a guarantor as a matter of law or
equity or which would impair or eliminate any right of the Company to
subrogation. The Company further agrees that its agreement hereunder constitutes
a guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Guaranteed
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent, the Issuing Bank or any Lender (or any of its Affiliates) to any balance
of any deposit account or credit on the books of the Administrative Agent, the
Issuing Bank or any Lender in favor of any Subsidiary or any other Person.
Without prejudice to the generality of any other waiver given in this Agreement,
the Company irrevocably waives and abandons any right it may have under the
present or future law of Jersey, Channel Islands: (a) whether by virtue of the
droit de division or otherwise, to require that any of its obligations or
liabilities in 139



--------------------------------------------------------------------------------



 
[novocure-2020creditagree145.jpg]
respect of the Guaranteed Obligations be divided or apportioned with any other
person or reduced in any manner whatsoever; and (b) whether by virtue of the
droit de discussion or otherwise, to require that recourse be had to the assets
of any other person before any claim is enforced against the Company in respect
of the Guaranteed Obligations. The obligations of the Company hereunder shall
not be subject to any reduction, limitation, impairment or termination for any
reason, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of any of the Guaranteed Obligations, any impossibility in the
performance of any of the Guaranteed Obligations or otherwise. The Company
further agrees that its obligations hereunder shall constitute a continuing and
irrevocable guarantee of all Guaranteed Obligations now or hereafter existing
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment, or any part thereof, of any Guaranteed Obligation (including a
payment effected through exercise of a right of setoff) is rescinded, or is or
must otherwise be restored or returned by the Administrative Agent, the Issuing
Bank or any Lender (or any of its Affiliates) upon the insolvency, bankruptcy or
reorganization of any Subsidiary or otherwise (including pursuant to any
settlement entered into by a holder of Guaranteed Obligations in its
discretion). In furtherance of the foregoing and not in limitation of any other
right which the Administrative Agent, the Issuing Bank or any Lender (or any of
its Affiliates) may have at law or in equity against the Company by virtue
hereof, upon the failure of any Subsidiary to pay any Guaranteed Obligation when
and as the same shall become due, whether at maturity, by acceleration, after
notice of prepayment or otherwise, the Company hereby promises to and will, upon
receipt of written demand by the Administrative Agent, the Issuing Bank or any
Lender (or any of its Affiliates), forthwith pay, or cause to be paid, to the
Administrative Agent, the Issuing Bank or such Lender (or any of such Lender’s
Affiliates) in cash an amount equal to the unpaid principal amount of the
Guaranteed Obligations then due, together with accrued and unpaid interest
thereon. The Company further agrees that if payment in respect of any Guaranteed
Obligation shall be due in a currency other than Dollars and/or at a place of
payment other than New York, Chicago or any other Eurocurrency Payment Office
and if, by reason of any Change in Law, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Guaranteed Obligation in such currency or at such place of payment shall be
impossible or, in the reasonable judgment of the Administrative Agent, the
Issuing Bank or any Lender (or any of its Affiliates), disadvantageous to the
Administrative Agent, the Issuing Bank or such Lender (or any of such Lender’s
Affiliates) in any material respect, then, at the election of the Administrative
Agent or such Lender, the Company shall make payment of such Guaranteed
Obligation in Dollars (based upon the Dollar Amount thereof on the date of
payment) and/or in New York, Chicago or such other Eurocurrency Payment Office
as is designated by the Administrative Agent or such Lender and, as a separate
and independent obligation, shall indemnify the Administrative Agent, the
Issuing Bank and such Lender (and such Lender’s Affiliates), as applicable,
against any losses or reasonable out-of-pocket expenses that it shall sustain as
a result of such alternative payment. Upon payment by the Company of any sums as
provided above, all rights of the Company against any Subsidiary arising as a
result thereof by way of right of subrogation or otherwise shall in all respects
be subordinated and junior in right of payment to the prior indefeasible payment
in full in cash of all the Guaranteed Obligations owed by such Subsidiary. The
Company hereby absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each
Subsidiary Guarantor to honor all of its obligations under the relevant
Subsidiary Guaranty in respect of Specified Swap Obligations (provided, however,
that the Company shall only be liable under this paragraph for the maximum
amount 140



--------------------------------------------------------------------------------



 
[novocure-2020creditagree146.jpg]
of such liability that can be hereby incurred without rendering its obligations
under this paragraph or otherwise under this Article X voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The Company intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. Nothing shall discharge
or satisfy the liability of the Company hereunder except the full performance
and payment in cash of the Secured Obligations. [Signature Pages Follow] 141



--------------------------------------------------------------------------------



 
[novocure-2020creditagree147.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written. NOVOCURE LIMITED, as the Company By _ /s/ Ashley
Cordova______ Name: Ashley Cordova Title: via Power of Attorney NOVOCURE
LUXEMBOURG, as a Subsidiary Borrower By _ /s/ Wilco Groenhuysen______ Name:
Wilco Groenhuysen Title: Class A Manager and authorized signatory NOVOCURE
CAPITAL, as a Subsidiary Borrower By _ /s/ Wilco Groenhuysen______ Name: Wilco
Groenhuysen Title: Class A Manager and authorized signatory NOVOCURE GMBH, as a
Subsidiary Borrower By _ /s/ Wilco Groenhuysen______ Name: Wilco Groenhuysen
Title: Managing Officer and Authorized Signatory NOVOCURE INC., as a Subsidiary
Borrower By _ /s/ Ashley Cordova______ Name: Ashley Cordova Title: Chief
Financial Officer Signature Page to Credit Agreement NovoCure Limited et al



--------------------------------------------------------------------------------



 
[novocure-2020creditagree148.jpg]
JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
the Issuing Bank and as Administrative Agent By _ /s/ Erik Barragan______ Name:
Erik Barragan Title: Authorized Officer Signature Page to Credit Agreement
NovoCure Limited et al



--------------------------------------------------------------------------------



 
[novocure-2020creditagree149.jpg]
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By _ /s/ Darin Mullis______
Name: Darin Mullis Title: Managing Director Signature Page to Credit Agreement
NovoCure Limited et al



--------------------------------------------------------------------------------



 
[novocure-2020creditagree150.jpg]
BNP PARIBAS, as a Lender By _ /s/ Donald Sutton ______ Name: Donald Sutton
Title: Managing Director By _ /s/ Andrew W. Strait ______ Name: Andrew W. Strait
Title: Managing Director Signature Page to Credit Agreement NovoCure Limited et
al



--------------------------------------------------------------------------------



 
[novocure-2020creditagree151.jpg]
SCHEDULE 2.01 COMMITMENTS LENDER COMMITMENT JPMORGAN CHASE BANK, N.A.
$60,000,000 WELLS FARGO BANK, NATIONAL ASSOCIATION $60,000,000 BNP PARIBAS
$30,000,000 AGGREGATE COMMITMENT $150,000,000



--------------------------------------------------------------------------------



 
[novocure-2020creditagree152.jpg]
EXHIBIT A ASSIGNMENT AND ASSUMPTION This Assignment and Assumption (the
“Assignment and Assumption”) is dated as of the Effective Date set forth below
and is entered into by and between [Insert name of Assignor] (the “Assignor”)
and [Insert name of Assignee] (the “Assignee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full. For an agreed consideration, the Assignor hereby irrevocably
sells and assigns to the Assignee, and the Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of the Assignor’s
rights and obligations in its capacity as a Lender under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor. 1. Assignor: ____________________________ 2. Assignee:
____________________________ [and is an Affiliate/Approved Fund of [identify
Lender]1] 3. Borrowers: NovoCure Limited and certain Subsidiary Borrowers 4.
Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement 5. Credit Agreement: The Credit Agreement dated as of
November 6, 2020 among NovoCure Limited, the Subsidiary Borrowers from time to
time parties thereto, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto 6. Assigned Interest:
1 Select as applicable.



--------------------------------------------------------------------------------



 
[novocure-2020creditagree153.jpg]
Aggregate Amount of Amount of Percentage Assigned Commitment/Loans for all
Commitment/ of Lenders Loans Assigned Commitment/Loans2 $ $ % $ $ % $ $ %
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.] The Assignee agrees to deliver to the Administrative Agent a
completed Administrative Questionnaire in which the Assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Company, the Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including federal and state securities laws. For
the purpose of the provisions of articles 1278 to 1281 of the Luxembourg Civil
Code or any other purposes (and, to the extent applicable, any similar
provisions of foreign law), all Liens created under or in connection with the
Loan Documents shall automatically and without any formality be preserved for
the benefit of the Assignee and the other Secured Parties. The terms set forth
in this Assignment and Assumption are hereby agreed to: ASSIGNOR [NAME OF
ASSIGNOR] By: ______________________________________ Title: ASSIGNEE [NAME OF
ASSIGNEE] By: ______________________________________ Title: Consented to and
Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent and Issuing Bank
and Swingline Lender 2 Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder. 2



--------------------------------------------------------------------------------



 
[novocure-2020creditagree154.jpg]
By: _____________________________ Title: [Consented to:]3 NOVOCURE LIMITED By:
_____________________________ Title: 3 To be added only if the consent of the
Company is required by the terms of the Credit Agreement. 3



--------------------------------------------------------------------------------



 
[novocure-2020creditagree155.jpg]
ANNEX 1 STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION 1.
Representations and Warranties. 1.1 Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) any requirements under
applicable law for the Assignee to become a lender under the Credit Agreement or
to charge interest at the rate set forth therein from time to time or (v) the
performance or observance by the Company, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document. 1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement and under
applicable law that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, any Arranger, the Assignor or any other Lender or
any of their respective Related Parties, and (vi) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, any Arranger, the Assignor or any other Lender or any of
their respective Related Parties, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender. 2.
Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. 3. General Provisions.
This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and



--------------------------------------------------------------------------------



 
[novocure-2020creditagree156.jpg]
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Acceptance and adoption of the terms of this
Assignment and Assumption by the Assignee and the Assignor by Electronic
Signature or delivery of an executed counterpart of a signature page of this
Assignment and Assumption by any Approved Electronic Platform shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York. 2



--------------------------------------------------------------------------------



 
[novocure-2020creditagree157.jpg]
EXHIBIT B-1 FORM OF OPINION OF SIDLEY AUSTIN LLP Attached



--------------------------------------------------------------------------------



 
[novocure-2020creditagree158.jpg]
EXHIBIT B-2 FORM OF OPINION OF OGIER (JERSEY) LLP Attached



--------------------------------------------------------------------------------



 
[novocure-2020creditagree159.jpg]
EXHIBIT B-3 FORM OF OPINION OF ARENDT & MEDERNACH S.A. Attached



--------------------------------------------------------------------------------



 
[novocure-2020creditagree160.jpg]
EXHIBIT B-4 FORM OF OPINION OF WEGNER PLATTNER Attached



--------------------------------------------------------------------------------



 
[novocure-2020creditagree161.jpg]
EXHIBIT B-5 FORM OF OPINION OF NAUTADUTILH AVOCATS LUXEMBOURG S.À R.L. Attached



--------------------------------------------------------------------------------



 
[novocure-2020creditagree162.jpg]
EXHIBIT C FORM OF INCREASING LENDER SUPPLEMENT INCREASING LENDER SUPPLEMENT,
dated __________, 20___ (this “Supplement”), by and among each of the
signatories hereto, to the Credit Agreement, dated as of November 6, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among NovoCure Limited, a public company incorporated in
Jersey, Channel Islands (registered number 76264) (the “Company”), the
Subsidiary Borrowers from time to time party thereto, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). W I T N E S S E T H WHEREAS, pursuant to Section 2.20
of the Credit Agreement, the Company has the right, subject to the terms and
conditions thereof, to effectuate from time to time an increase in the Aggregate
Commitment and/or one or more tranches of Incremental Term Loans under the
Credit Agreement by requesting one or more Lenders to increase the amount of its
Commitment and/or to participate in such a tranche; WHEREAS, the Company has
given notice to the Administrative Agent of its intention to [increase the
Aggregate Commitment] [and] [enter into a tranche of Incremental Term Loans]
pursuant to such Section 2.20; and WHEREAS, pursuant to Section 2.20 of the
Credit Agreement, the undersigned Increasing Lender now desires to [increase the
amount of its Commitment] [and] [participate in a tranche of Incremental Term
Loans] under the Credit Agreement by executing and delivering to the Company and
the Administrative Agent this Supplement; NOW, THEREFORE, each of the parties
hereto hereby agrees as follows: 1. The undersigned Increasing Lender agrees,
subject to the terms and conditions of the Credit Agreement, that on the date of
this Supplement it shall [have its Commitment increased by $[__________],
thereby making the aggregate amount of its total Commitments equal to
$[__________]] [and] [participate in a tranche of Incremental Term Loans with a
commitment amount equal to $[__________] with respect thereto]. 2. The Company
hereby represents and warrants that no Default or Event of Default has occurred
and is continuing on and as of the date hereof. 3. Terms defined in the Credit
Agreement shall have their defined meanings when used herein. 4. This Supplement
shall be governed by, and construed in accordance with, the laws of the State of
New York. 5. This Supplement is a Loan Document under (and as defined in) the
Credit Agreement. This Supplement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



--------------------------------------------------------------------------------



 
[novocure-2020creditagree163.jpg]
IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written. [INSERT NAME OF INCREASING LENDER]
By:____________________________________ Name: Title: Accepted and agreed to as
of the date first written above: NOVOCURE LIMITED
By:______________________________________ Name: Title: [OTHER BORROWERS]
By:______________________________________ Name: Title: Acknowledged as of the
date first written above: JPMORGAN CHASE BANK, N.A. as Administrative Agent
By:______________________________________ Name: Title: 2



--------------------------------------------------------------------------------



 
[novocure-2020creditagree164.jpg]
EXHIBIT D FORM OF AUGMENTING LENDER SUPPLEMENT AUGMENTING LENDER SUPPLEMENT,
dated __________, 20___ (this “Supplement”), by and among each of the
signatories hereto, to the Credit Agreement, dated as of November 6, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among NovoCure Limited, a public company incorporated in
Jersey, Channel Islands (registered number 76264) (the “Company”), the
Subsidiary Borrowers from time to time party thereto, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). W I T N E S S E T H WHEREAS, the Credit Agreement
provides in Section 2.20 thereof that any bank, financial institution or other
entity may [extend Commitments] [and] [participate in tranches of Incremental
Term Loans] under the Credit Agreement subject to the approval of the Company
and the Administrative Agent, by executing and delivering to the Company and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and WHEREAS, the undersigned Augmenting Lender was not
an original party to the Credit Agreement but now desires to become a party
thereto; NOW, THEREFORE, each of the parties hereto hereby agrees as follows: 1.
The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[__________]] [and] [a commitment with respect to Incremental Term
Loans of $[__________]]. 2. The undersigned Augmenting Lender (a) represents and
warrants that it is legally authorized to enter into this Supplement; (b)
confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
5.01 thereof, as applicable, and has reviewed such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; and (e)
agrees that it will be bound by the provisions of the Credit Agreement and will
perform in accordance with its terms all the obligations which by the terms of
the Credit Agreement are required to be performed by it as a Lender. 3. The
undersigned’s address for notices for the purposes of the Credit Agreement is as
follows: [___________]



--------------------------------------------------------------------------------



 
[novocure-2020creditagree165.jpg]
4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof. 5. Terms
defined in the Credit Agreement shall have their defined meanings when used
herein. 6. This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York. 7. This Supplement is a Loan Document
under (and as defined in) the Credit Agreement. This Supplement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same document.
[remainder of this page intentionally left blank] 2



--------------------------------------------------------------------------------



 
[novocure-2020creditagree166.jpg]
IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written. [INSERT NAME OF AUGMENTING LENDER]
By:____________________________________ Name: Title: Accepted and agreed to as
of the date first written above: NOVOCURE LIMITED
By:_____________________________________ Name: Title: [OTHER BORROWERS]
By:______________________________________ Name: Title: Acknowledged as of the
date first written above: JPMORGAN CHASE BANK, N.A. as Administrative Agent
By:_____________________________________ Name: Title: 3



--------------------------------------------------------------------------------



 
[novocure-2020creditagree167.jpg]
EXHIBIT E LIST OF CLOSING DOCUMENTS NOVOCURE LIMITED CERTAIN SUBSIDIARY
BORROWERS CREDIT FACILITIES November 6, 2020 LIST OF CLOSING DOCUMENTS1 A. LOAN
DOCUMENTS 1. Credit Agreement (the “Credit Agreement”) by and among NovoCure
Limited, a public company incorporated in Jersey, Channel Islands (registered
number 76264) (the “Company”), the Subsidiary Borrowers from time to time
parties thereto (collectively with the Company, the “Borrowers”), the
institutions from time to time parties thereto as Lenders (the “Lenders”) and
JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for itself
and the other Lenders (the “Administrative Agent”), evidencing a revolving
credit facility to the Borrowers from the Lenders in an aggregate principal
amount of $150,000,000. SCHEDULES Schedule 2.01 -- Commitments Schedule 3.01 --
Subsidiaries Schedule 3.22 -- Healthcare and Regulatory Matters Schedule 6.01 --
Existing Indebtedness Schedule 6.02 -- Existing Liens Schedule 6.05 -- Existing
Investments Schedule 6.07 -- Transactions with Affiliates Schedule 6.09 --
Restrictive Agreements EXHIBITS Exhibit A -- Form of Assignment and Assumption
Exhibit B-1 -- Form of Opinion of Sidley Austin LLP Exhibit B-2 -- Form of
Opinion of Ogier (Jersey) LLP Exhibit B-3 -- Form of Opinion of Arendt &
Medernach S.A. Exhibit B-4 -- Form of Opinion of Wenger Plattner Exhibit B-5 --
Form of Opinion of NautaDutilh Avocats Luxembourg S.à r.l. Exhibit C -- Form of
Increasing Lender Supplement Exhibit D -- Form of Augmenting Lender Supplement
Exhibit E -- List of Closing Documents Exhibit F-1 -- Form of Borrowing
Subsidiary Agreement Exhibit F-2 -- Form of Borrowing Subsidiary Termination 1
Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above- defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Company and/or
Company’s counsel.



--------------------------------------------------------------------------------



 
[novocure-2020creditagree168.jpg]
Exhibit G-1 -- Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships) Exhibit G-2 -- Form of U.S. Tax Certificate (Foreign Participants
That Are Not Partnerships) Exhibit G-3 -- Form of U.S. Tax Certificate (Foreign
Participants That Are Partnerships) Exhibit G-4 -- Form of U.S. Tax Certificate
(Foreign Lenders That Are Partnerships) Exhibit H-1 -- Form of Borrowing Request
Exhibit H-2 -- Form of Interest Election Request Exhibit I -- Form of Note 2.
Notes executed by the initial Borrowers in favor of each of the Lenders, if any,
which has requested a note pursuant to Section 2.10(e) of the Credit Agreement.
3. Guaranty executed by the initial Subsidiary Guarantors (collectively with the
Company, the “Loan Parties”) in favor of the Administrative Agent. 4. Pledge and
Security Agreement executed by the Loan Parties in favor of the Administrative
Agent, together with pledged instruments and allonges, stock certificates, stock
powers executed in blank, pledge instructions and acknowledgments, as
appropriate. Exhibit A -- Chief Executive Office Exhibit B -- Intellectual
Property Exhibit C -- Pledged Collateral Exhibit D -- Location of Financing
Statement Filings Exhibit E -- Commercial Tort Claims Exhibit F -- FEIN; State
Organization Number; Jurisdiction Exhibit G -- Deposit and Securities Accounts
and Excluded Accounts 5. Supplemental Confirmatory Grant of Security Interest in
United States Patents made by certain of the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties. 6. Supplemental
Confirmatory Grant of Security Interest in United States Trademarks made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties. 7. Security Interest Agreement governed by Jersey law
executed by the Company in favor of the Administrative Agent, together with a
grantor consent to registration form executed by the Company and any individual
named therein as addressee for service, for the purposes of registration of the
Security Interest Agreement on the Jersey Security Interests Register. 8.
Luxembourg law governed first ranking (gage de premier rang) pledge agreement
over all the shares in Novocure Luxembourg entered into by the Company as
pledgor, the Administrative Agent in such capacity and Novocure Luxembourg as
company. 9. Luxembourg law governed first ranking (gage de premier rang) pledge
agreement over all the shares in Novocure Capital entered into by Novocure
Luxembourg as pledgor, the Administrative Agent in such capacity and Novocure
Capital as company. 2



--------------------------------------------------------------------------------



 
[novocure-2020creditagree169.jpg]
10. Luxembourg law governed first ranking (gage de premier rang) deposit account
pledge agreement entered into by Novocure Luxembourg as pledgor and the
Administrative Agent in such capacity. 11. Luxembourg law governed first ranking
(gage de premier rang) deposit account pledge agreement entered into by Novocure
Capital as pledgor and the Administrative Agent in such capacity, except for the
pledge on the bank account LU96 0031 3160 6907 0000 in favor of BGL BNP Paribas,
in which case such Luxembourg law governed deposit account pledge shall be a
second ranking (gage de second rang) deposit account pledge. 12. Luxembourg law
governed first ranking (gage de premier rang) Subordinated Indebtedness pledge
agreement entered into, inter alios, by the Company as pledgor and the
Administrative Agent in such capacity and Novocure Luxembourg as debtor. 13.
Swiss Security Agreements. 14. Certificates of Insurance listing the
Administrative Agent as (x) lender loss payee for the property casualty
insurance policies of the Company and the Subsidiary Guarantors and (y)
additional insured with respect to the liability insurance policies of the
Company and the Subsidiary Guarantors. B. UCC DOCUMENTS 15. UCC, tax lien and
name variation search reports naming each Loan Party from the appropriate
offices in relevant jurisdictions. 16. UCC financing statements naming each Loan
Party as debtor and the Administrative Agent as secured party in agreed form for
filing with the appropriate offices in applicable jurisdictions. C. CORPORATE
DOCUMENTS 17. Certificate of a Director or the Secretary of the Company
attaching copies of the following documents and certifying that they are true
and complete copies and (where relevant) remain in full force and effect: (i)
the Company’s certificate of incorporation and any certificates on a change of
name or status, (ii) the Company’s consent to issue shares under the Control of
Borrowing (Jersey) Order 1958 and all other Jersey regulatory consents issued to
or in respect of the Company (if any), (iii) the Company’s memorandum and
articles of association, incorporating or having attached thereto all
resolutions, acts of court and/or agreements required by Article 100 of the
Companies (Jersey) Law 1991, (iv) resolutions of the Board of Directors of the
Company authorizing the execution, delivery and performance of each Loan
Document to which it is a party, (v) setting out the names and true signatures
of the incumbent officers of the Company authorized to sign the Loan Documents
to which it is a party, and authorized to request a Borrowing or the issuance of
a Letter of Credit under the Credit Agreement. 18. With respect to each Swiss
Borrower, (i) a copy of the constitutional documents of such Swiss Borrower,
being a certified excerpt of the competent commercial register, a certified copy
of the articles of association (containing a financial assistance clause
allowing for up- and cross- stream security and in case of a Swiss Borrower
providing share security, the articles of association shall furthermore evidence
that (a) the transfer in its shares is not restricted (nicht vinkuliert); and
(b) shareholders may be represented at shareholder’s meetings by any third party
holding a proxy (and not only by other shareholders)); and (if applicable and
relevant), a copy 3



--------------------------------------------------------------------------------



 
[novocure-2020creditagree170.jpg]
of the duly signed and approved organizational regulations; (ii) a copy of a
resolution of the board of directors or the managing directors (as applicable)
of such Swiss Borrower authorizing the execution, delivery and performance of
each Loan Document to which it is a party; (iii) a copy of a resolution of its
shareholders’ meeting or a written resolution of the quotaholders (as
applicable), approving the terms of, and the transactions contemplated by, the
Loan Documents to which such Swiss Borrower is a party, (iv) in case of a Swiss
Borrower providing share security, a copy of the register of beneficial owners
and (v) a certificate of the board of directors or the managing directors (as
applicable) of such Swiss Borrower certifying (a) that there have been no
changes in the constitutional documents of such Swiss Borrower, as attached
thereto and as certified as of a recent date by the commercial register, if
applicable, since the date of the certification thereof by such commercial
register, (b) resolutions of the board of directors or other governing body of
such Swiss Borrower authorizing the execution, delivery and performance of each
Loan Document to which it is a party, and (c) the names and true signatures of
the authorized signatories of such Swiss Borrower authorized to sign the Loan
Documents to which it is a party, and authorized to request a Borrowing or the
issuance of a Letter of Credit under the Credit Agreement. 19. A Luxembourg
Manager Certificate from each Luxembourg Borrower. 20. Certificate of the
Secretary or an Assistant Secretary of each Loan Party (other than the Company
or any Luxembourg Borrower or any Swiss Borrower) certifying (i) that there have
been no changes in the Certificate of Incorporation or other charter document of
such Loan Party, as attached thereto and as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity, (ii) the By-Laws or other applicable organizational document, as
attached thereto, of such Loan Party as in effect on the date of such
certification, (iii) resolutions of the Board of Directors or other governing
body of such Loan Party authorizing the execution, delivery and performance of
each Loan Document to which it is a party, and (iv) the names and true
signatures of the incumbent officers of each Loan Party authorized to sign the
Loan Documents to which it is a party, and (in the case of each Borrower)
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement. 21. A certificate of non-inscription of judicial decisions
from the Luxembourg Register of Commerce and Companies, for each Luxembourg Loan
Party. 22. Good Standing Certificate (or analogous documentation if applicable)
for each Loan Party (other than any Swiss Borrower or any Luxembourg Borrower)
from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction, dated as of a recent date. D. OPINIONS 23. Opinion of Sidley
Austin LLP, special counsel for the Loan Parties. 24. Opinion of Ogier (Jersey)
LLP, special Jersey counsel for the Loan Parties. 25. Capacity Opinion of Arendt
& Medernach S.A., special Luxembourg counsel for the Loan Parties 26. Opinion of
Wenger Plattner, special Swiss counsel for the Loan Parties. 4



--------------------------------------------------------------------------------



 
[novocure-2020creditagree171.jpg]
27. Enforceability Opinion of NautaDutilh Avocats Luxembourg S.à r.l., special
Luxembourg counsel for the Administrative Agent. E. CLOSING CERTIFICATES AND
MISCELLANEOUS 28. A Certificate signed by a Director of the Company certifying
the following: (i) that all of the representations and warranties contained in
Article III of the Credit Agreement are true and correct and (ii) that no
Default or Event of Default has occurred and is then continuing. 29. A
Certificate of a Director of the Company in form and substance satisfactory to
the Administrative Agent supporting the conclusions that, after giving effect to
the Transactions, the Company and its Subsidiaries, taken as a whole, are
Solvent and will be Solvent subsequent to incurring the indebtedness in
connection with the Transactions. 30. Service of Process Agent Letter from CT
Corporation Systems. 5



--------------------------------------------------------------------------------



 
[novocure-2020creditagree172.jpg]
EXHIBIT F-1 [FORM OF] BORROWING SUBSIDIARY AGREEMENT BORROWING SUBSIDIARY
AGREEMENT dated as of [_____], among NovoCure Limited, a public company
incorporated in Jersey, Channel Islands (registered number 76264) (the
“Company”), [Name of Subsidiary Borrower], a [__________] (the “New Borrowing
Subsidiary”), and JPMorgan Chase Bank, N.A. as Administrative Agent (the
“Administrative Agent”). Reference is hereby made to the Credit Agreement dated
as of November 6, 2020 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Company, the Subsidiary Borrowers
from time to time party thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A. as Administrative Agent. Capitalized terms used herein
but not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement. Under the Credit Agreement, the Lenders have agreed,
upon the terms and subject to the conditions therein set forth, to make Loans to
certain Subsidiary Borrowers (collectively with the Company, the “Borrowers”),
and the Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Subsidiary Borrower. In addition, the New Borrowing
Subsidiary hereby authorizes the Company to act on its behalf as and to the
extent provided for in Article II of the Credit Agreement. [Notwithstanding the
preceding sentence, the New Borrowing Subsidiary hereby designates the following
officers as being authorized to request Borrowings under the Credit Agreement on
behalf of the New Subsidiary Borrower and sign this Borrowing Subsidiary
Agreement and the other Loan Documents to which the New Borrowing Subsidiary is,
or may from time to time become, a party: [______________].] Each of the Company
and the New Borrowing Subsidiary represents and warrants that the
representations and warranties of the Company in the Credit Agreement relating
to the New Borrowing Subsidiary and this Agreement are true and correct on and
as of the date hereof, other than representations given as of a particular date,
in which case they shall be true and correct as of that date. [INSERT OTHER
PROVISIONS REASONABLY REQUESTED BY ADMINISTRATIVE AGENT OR ITS COUNSELS] The
Company agrees that the Guarantee of the Company contained in the Credit
Agreement will apply to the Obligations of the New Borrowing Subsidiary. Upon
execution of this Agreement by each of the Company, the New Borrowing Subsidiary
and the Administrative Agent, the New Borrowing Subsidiary shall be a party to
the Credit Agreement and shall constitute a “Subsidiary Borrower” for all
purposes thereof, and the New Borrowing Subsidiary hereby agrees to be bound by
all provisions of the Credit Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York. [Signature Page
Follows] IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their authorized officers as of the date first appearing above.
NOVOCURE LIMITED



--------------------------------------------------------------------------------



 
[novocure-2020creditagree173.jpg]
By: _________________________________ Name: Title: [NAME OF NEW BORROWING
SUBSIDIARY] By: _________________________________ Name: Title: JPMORGAN CHASE
BANK, N.A., as Administrative Agent By: _________________________________ Name:
Title: 2



--------------------------------------------------------------------------------



 
[novocure-2020creditagree174.jpg]
EXHIBIT F-2 [FORM OF] BORROWING SUBSIDIARY TERMINATION JPMorgan Chase Bank, N.A.
as Administrative Agent for the Lenders referred to below [10 South Dearborn
Street] [Chicago, Illinois 60603] Attention: [__________] [Date] Ladies and
Gentlemen: The undersigned, NovoCure Limited, a public company incorporated in
Jersey, Channel Islands (registered number 76264) (the “Company”), refers to the
Credit Agreement dated as of November 6, 2020 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, the Subsidiary Borrowers from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. The Company hereby terminates the status of [______________]
(the “Terminated Borrowing Subsidiary”) as a Subsidiary Borrower under the
Credit Agreement. [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]
[Signature Page Follows]



--------------------------------------------------------------------------------



 
[novocure-2020creditagree175.jpg]
This instrument shall be construed in accordance with and governed by the laws
of the State of New York. Very truly yours, NOVOCURE LIMITED By:
_________________________________ Name: Title: Copy to: JPMorgan Chase Bank,
N.A. [10 South Dearborn Street] [Chicago, Illinois 60603] 2



--------------------------------------------------------------------------------



 
[novocure-2020creditagree176.jpg]
EXHIBIT G-1 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby
made to the Credit Agreement dated as of November 6, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among NovoCure Limited, a public company incorporated in Jersey, Channel Islands
(registered number 76264) (the “Company”), the Subsidiary Borrowers from time to
time party thereto (collectively with the Company, the “Borrowers”), the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”). Pursuant to the provisions
of Section 2.17 of the Credit Agreement, the undersigned hereby certifies that
(i) it is the sole record and beneficial owner of the Loan(s) (as well as any
promissory note(s) evidencing such Loan(s)) in respect of which it is providing
this certificate, (ii) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it is
not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code. The undersigned has furnished the
Administrative Agent and the Borrowers with a certificate of its non-U.S. Person
status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. [NAME OF LENDER] By:______________________________________
Name: Title: Date: __________, 20[__]



--------------------------------------------------------------------------------



 
[novocure-2020creditagree177.jpg]
EXHIBIT G-2 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is
hereby made to the Credit Agreement dated as of November 6, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NovoCure Limited, a public company incorporated in Jersey,
Channel Islands (registered number 76264) (the “Company”), the Subsidiary
Borrowers from time to time party thereto (collectively with the Company, the
“Borrowers”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code. The undersigned has furnished its participating Lender with a certificate
of its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT] By:______________________________________ Name: Title:
Date: __________, 20[__]



--------------------------------------------------------------------------------



 
[novocure-2020creditagree178.jpg]
EXHIBIT G-3 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby
made to the Credit Agreement dated as of November 6, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among NovoCure Limited, a public company incorporated in Jersey, Channel Islands
(registered number 76264) (the “Company”), the Subsidiary Borrowers from time to
time party thereto (collectively with the Company, the “Borrowers”), the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”). Pursuant to the provisions
of Section 2.17 of the Credit Agreement, the undersigned hereby certifies that
(i) it is the sole record owner of the participation in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such participation, (iii) with to respect such
participation, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of any Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code. The undersigned has furnished its
participating Lender with IRS Form W-8IMY accompanied by one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii)
an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. [NAME OF PARTICIPANT]
By:______________________________________ Name: Title: Date: __________, 20[__]



--------------------------------------------------------------------------------



 
[novocure-2020creditagree179.jpg]
EXHIBIT G-4 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made
to the Credit Agreement dated as of November 6, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among NovoCure Limited, a public company incorporated in Jersey, Channel Islands
(registered number 76264) (the “Company”), the Subsidiary Borrowers from time to
time party thereto (collectively with the Company, the “Borrowers”), the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”). Pursuant to the provisions
of Section 2.17 of the Credit Agreement, the undersigned hereby certifies that
(i) it is the sole record owner of the Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any promissory note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code. The undersigned has
furnished the Administrative Agent and the Borrowers with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the Borrowers and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement. [NAME OF LENDER]
By:______________________________________ Name: Title: Date: __________, 20[__]



--------------------------------------------------------------------------------



 
[novocure-2020creditagree180.jpg]
EXHIBIT H-1 FORM OF BORROWING REQUEST JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders referred to below [10 South Dearborn
Chicago, Illinois 60603 Attention: [__________] Facsimile: [__________]]5 With a
copy to: [__________] [__________] Attention: [__________] Facsimile:
[__________] Re: NovoCure Limited [Date] Ladies and Gentlemen: Reference is
hereby made to the Credit Agreement dated as of November 6, 2020 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among NovoCure Limited, a public company incorporated
in Jersey, Channel Islands (registered number 76264) (the “Company”), the
Subsidiary Borrowers from time to time party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”). Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The [undersigned Borrower][Company, on behalf of [Subsidiary
Borrower],] hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection the [undersigned Borrower][Company, on behalf of [Subsidiary
Borrower],] specifies the following information with respect to such Borrowing
requested hereby: 1. Name of Borrower: __________ 2. Aggregate principal amount
of Borrowing:6 __________ 3. Date of Borrowing (which shall be a Business Day):
__________ 4. Type of Borrowing (ABR or Eurocurrency): __________ 5 If request
is in respect of Revolving Loans in a Foreign Currency, please replace this
address with the London address from Section 9.01(a)(ii). 6 Not less than
applicable amounts specified in Section 2.02(c).



--------------------------------------------------------------------------------



 
[novocure-2020creditagree181.jpg]
5. Interest Period and the last day thereof (if a Eurocurrency Borrowing):7
__________ 6. Agreed Currency: __________ 7. Location and number of the
applicable Borrower’s account or any other account agreed upon by the
Administrative Agent and such Borrower to which proceeds of Borrowing are to be
disbursed: __________ [Signature Page Follows] 7 Which must comply with the
definition of “Interest Period” and end not later than the Maturity Date. -2-



--------------------------------------------------------------------------------



 
[novocure-2020creditagree182.jpg]
The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]1 4.02 of the Credit Agreement are satisfied
as of the date hereof. Very truly yours, [NOVOCURE LIMITED, as the Company]
[SUBSIDIARY BORROWER, as a Borrower] By:______________________________ Name:
Title: 1 To be included only for Borrowings on the Effective Date.



--------------------------------------------------------------------------------



 
[novocure-2020creditagree183.jpg]
EXHIBIT H-2 FORM OF INTEREST ELECTION REQUEST JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders referred to below [10 South Dearborn
Chicago, Illinois 60603 Attention: [_______] Facsimile: ([__]) [__]-[_____]]1
Re: NovoCure Limited [Date] Ladies and Gentlemen: Reference is hereby made to
the Credit Agreement dated as of November 6, 2020 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NovoCure Limited, a public company incorporated in Jersey,
Channel Islands (registered number 76264) (the “Company”), the Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The [undersigned Borrower][Company, on behalf of [Subsidiary Borrower],] hereby
gives you notice pursuant to Section 2.08 of the Credit Agreement that it
requests to [convert][continue] an existing Borrowing under the Credit
Agreement, and in that connection the [undersigned Borrower][Company, on behalf
of [Subsidiary Borrower],] specifies the following information with respect to
such [conversion][continuation] requested hereby: 1. List Borrower, date, Type,
principal amount, Agreed Currency and Interest Period (if applicable) of
existing Borrowing: __________ 2. Aggregate principal amount of resulting
Borrowing: __________ 3. Effective date of interest election (which shall be a
Business Day): __________ 4. Type of Borrowing (ABR or Eurocurrency): __________
5. Interest Period and the last day thereof (if a Eurocurrency Borrowing):2
__________ 6. Agreed Currency: __________ [Signature Page Follows] 1 If request
is in respect of Revolving Loans in a Foreign Currency, please replace this
address with the London address from Section 9.01(a)(ii). 2 Which must comply
with the definition of “Interest Period” and end not later than the Maturity
Date.



--------------------------------------------------------------------------------



 
[novocure-2020creditagree184.jpg]
Very truly yours, [NOVOCURE LIMITED, as the Company] [SUBSIDIARY BORROWER, as a
Borrower] By:______________________________ Name: Title:



--------------------------------------------------------------------------------



 
[novocure-2020creditagree185.jpg]
EXHIBIT I [FORM OF] NOTE November 6, 2020 FOR VALUE RECEIVED, the undersigned,
[NOVOCURE LIMITED][SUBSIDIARY BORROWER], a [___________] (the “Borrower”),
HEREBY UNCONDITIONALLY PROMISES TO PAY to [NAME OF LENDER] (the “Lender”) the
aggregate unpaid Dollar Amount of all Loans made by the Lender to the Borrower
pursuant to the “Credit Agreement” (as defined below) on the Maturity Date or on
such earlier date as may be required by the terms of the Credit Agreement.
Capitalized terms used herein and not otherwise defined herein are as defined in
the Credit Agreement. The undersigned Borrower promises to pay interest on the
unpaid principal amount of each Loan made to it from the date of such Loan until
such principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Credit Agreement. Interest hereunder is due and
payable at such times and on such dates as set forth in the Credit Agreement. At
the time of each Loan, and upon each payment or prepayment of principal of each
Loan, the Lender shall make a notation either on the schedule attached hereto
and made a part hereof, or in such Lender’s own books and records, in each case
specifying the amount of such Loan, the respective Interest Period thereof (in
the case of Eurocurrency Loans) or the amount of principal paid or prepaid with
respect to such Loan, as applicable; provided that the failure of the Lender to
make any such recordation or notation shall not affect the Secured Obligations
of the undersigned Borrower hereunder or under the Credit Agreement. This Note
is one of the notes referred to in, and is entitled to the benefits of, that
certain Credit Agreement dated as of November 6, 2020 by and among the Borrower,
[NovoCure Limited, the other][the] Subsidiary Borrowers from time to time
parties thereto, the financial institutions from time to time parties thereto as
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). The Credit Agreement, among other things, (i) provides for
the making of Loans by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar Amount of such
Lender’s Commitment, the indebtedness of the Borrower resulting from each such
Loan to it being evidenced by this Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments of the principal hereof prior to the maturity hereof
upon the terms and conditions therein specified. This Note is secured by the
Collateral Documents. Reference is hereby made to the Collateral Documents for a
description of the collateral thereby mortgaged, warranted, bargained, sold,
released, conveyed, assigned, transferred, pledged and hypothecated, the nature
and extent of the security for this Note, the rights of the holder of this Note,
the Administrative Agent in respect of such security and otherwise. Demand,
presentment, protest and notice of nonpayment and protest are hereby waived by
the Borrower. Whenever in this Note reference is made to the Administrative
Agent, the Lender or the Borrower, such reference shall be deemed to include, as
applicable, a reference to their respective successors and assigns. The
provisions of this Note shall be binding upon and shall inure to the benefit of



--------------------------------------------------------------------------------



 
[novocure-2020creditagree186.jpg]
said successors and assigns. The Borrower’s successors and assigns shall
include, without limitation, a receiver, trustee or debtor in possession of or
for the Borrower. This Note shall be construed in accordance with and governed
by the law of the State of New York. ***** 2



--------------------------------------------------------------------------------



 
[novocure-2020creditagree187.jpg]
[BORROWER] By: Name: Title: Note



--------------------------------------------------------------------------------



 
[novocure-2020creditagree188.jpg]
SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS Amount of Principal Unpaid Amount
of Type of Interest Paid or Principal Notation Date Loan Loan Currency
Period/Rate Prepaid Balance Made By



--------------------------------------------------------------------------------



 